Resumption of the session
I declare resumed the session of the European Parliament adjourned on Friday, 19 April 1996.
Tribute
Ladies and gentlemen, it is my sad duty to inform you of the death of Mr Robert Hersant on 21 April 1996. Mr Hersant was chairman of the Robert Hersant press group. From 1956 to 1978 he was a member of the French National Assembly. In the direct elections of 1984, 1989 and 1994 Mr Hersant was elected to the European Parliament and was a member of the Group of the European People's Party in this House. He was a member of the Committee on Social Affairs and Employment. Our sympathy goes to his family, his parliamentary group and all his friends. I now ask you to rise for one minute to honour his memory.
(Parliament rose and observed one minute's silence)
Mr President, I wish to raise a point of order under Rule 102(2). Yesterday, as on many previous occasions, there was no interpretation into or out of Finnish or Swedish in the Committee on Research, Technological Development and Energy, despite the fact that a member of the committee from Finland was presenting a report and had to deal with very detailed amendments.
As an English speaker, I condemn this discourtesy to other Members of Parliament. It is very discriminatory that they should be forced to present their views in a foreign language. I urge you, Mr President, to ensure in future that where a Member has to present a report they are able to do so in their own language even if this means taking interpreting staff from another committee for the period concerned. The committee views this with the greatest concern. All speakers in this Parliament are entitled to speak in their mother tongue whether that language is spoken by many or by few.
Mr President, I want to say something about the celebration of an important day tomorrow, i.e. Schuman Day, Europe Day or Peace in Europe Day. All across Europe this will be celebrated by the flying of the European Flag except in Scotland where the Secretary of State for Scotland, a British Government Minister, has forbidden the flying of the European Flag from British Government buildings and has tried to prevent the distribution of Europe Day materials to schools. This Parliament should know about this and if you ask why is he doing this, it is because of the beef crisis. He is trying to make Europe the scapegoat for his own inadequacies in representing the Scottish beef industry. However, I am glad to tell the House that local authorities right across Scotland will be flying the flag in defiance of that ban.
Mr President, following on from Mr Macartney's comments, I would like to report that Mr Forsyth, while refusing to fly the European flag from public buildings in Scotland, has a party of Scottish Office officials visiting this Parliament to learn more about the European Union and the workings of Parliament. I suspect he has sent these officials over here to fly the flag.
Gentlemen, let us call a halt to this debate. I can assure you that the European Parliament will not be influenced by the comments of the British Secretary of State for Scotland.
Mr President, I should like to raise a point of order pursuant to Rule 28(2); in November 1995 I sent you a question within the meaning of Rule 28(2) of the Rules of Procedure on the building policy in Brussels, asking you whether, in particular, the Brussels Bench had been contacted by the presidency with regard to Parliament's buildings policy.
You replied to me more than four months later - which is well outside the period of thirty days - not giving me any answer at all on this point but simply combining two questions to which you had already replied previously and not giving me any answer with regard to the specific point I had raised.
I think this is an infringement of the Rules of Procedure, though probably not intentional. To be clear I should like to say that the question I have in mind is No 14975 of 10 November 1995. I would ask you, Mr President, to explain why no reply has ever been given to the questions concerning in particular the buildings policy in Brussels which has aroused, and continues to arouse, many doubts in this House.
I shall look into that, Mr Florio.
Welcome
Ladies and gentlemen, 46 years ago tomorrow, on 9 May 1950, Robert Schuman, who was then the French Foreign Minister, made a historic declaration. On the basis of that declaration the European Communities were then founded and subsequently developed into today's European Union. That is why it gives me special pleasure to turn to the gallery today and bid a very warm welcome to the ten prizewinners in the Robert Schuman essay competition organized by the Group of the European People's Party.
Each of you has written an outstanding essay on the subject 'Europe as I know it today and the Europe in which I want to live tomorrow' . I should like to offer my sincere congratulations on your excellent achievement and to express the hope that you are spending an interesting and thought-provoking day here in the European Parliament.
(Applause)
Urgent political matters
The next item is the statement by the Commission on urgent political matters of major importance. I call Mr Fischler, Member of the Commission.
Mr President, ladies and gentlemen, I should like to thank you very much for the opportunity to report on the latest steps in the effort to end this BSE crisis that affects all of us. I wish to confine my report to the developments that have taken place since my previous report to the House.
Let me highlight especially the conclusions adopted by the Council of Agricultural Ministers on 29 and 30 April. First of all, the Council reaffirmed that the ban on exports from the United Kingdom to other countries of the European Union and to third countries is a transitional measure and that its gradual lifting depends on the implementation of those measures introduced, or yet to be introduced, in Britain to combat BSE, and I am thinking here of the so-called additional slaughter programme.
Secondly, the Commission, in collaboration with the Member States, carried out an inspection visit to the United Kingdom from 22 to 24 April 1996. The inspection report gives a basic seal of approval to the measures taken in Britain but also indicates that various measures have not yet been implemented to the required extent and that there are particular shortcomings with regard to the identification of animals.
Thirdly, the United Kingdom has submitted an additional programme of selective slaughter. This programme was subjected to technical scrutiny during the Council meeting, and the Commission, to which the elements of this proposal had been presented beforehand, took the view that there is essentially no recognizable alternative to the programme but that it is also necessary, of course, to discuss any technical additions to this programme in the Standing Veterinary Committee. These talks in the Standing Veterinary Committee are taking place this very day. The main issue there is how to include in the selective programme those herds in which numerous cases of BSE have occurred.
The slaughter programme proposed by Portugal was also considered and acknowledged, and the Standing Veterinary Committee was asked to discuss this programme further and approve a final version. Finally, much of the discussion focused on the fact that we ought to rethink the existing Commission procedure for obtaining scientific advice. The Commission expressed its willingness to table a proposal here too, which would involve the creation of a scientific committee with a basically multidisciplinary mandate that would always be consulted in future when there were complex topics to be discussed such as the BSE issue.
The Council finally concluded that the measures already decided upon, along with the selective slaughter programme that was still to be adopted, constituted adequate conditions for instituting a gradual lifting of the export ban. If that is to happen, however, the measures must not only exist on paper in the form of a programme but must actually be implemented, and a start must be made to the selective slaughtering. The first step - although not specifically proposed in the Council conclusions - is to be made in respect of the export ban on gelatine, tallow and bulls' semen. The Commission was dealing with the problem this morning, discussing a proposal and considering what conditions have to be imposed on the production of gelatine and tallow in Britain, in other words what conditions have to be fulfilled so that such production can be certified safe and so that the export ban can be lifted.
These conditions were decided upon by the Commission this morning, and I have undertaken to submit to the next meeting of the Standing Veterinary Committee a Commission proposal for the committee to discuss. This proposal provides primarily for the definition of a safe production process; besides such a manufacturing process, there is also to be compulsory indication of origin, and when these things are in place the export ban will be lifted for these products.
Now the Council also insisted that we should try throughout Europe, i.e. throughout the entire European Union, to improve the identification system for livestock in general and not only for cattle. In addition, we should take special care to ensure that this does not only cover the animals which spend their lives on the same farm but that records are also kept of livestock movements, in other words of trade in livestock. On this point, the Commission is able to say that, although in principle rules governing animal identification do exist, the Commission also sees the need to develop a programme that includes the aspects to which I have already referred.
Furthermore, the Council also expects the Commission to deliberate on better methods of labelling meat and especially of indicating its origin and on the measures that might be taken to ensure that, from the stall where the animal is kept to the counter where the consumer buys his or her meat, an unbroken chain exists which makes it possible to trace the purchased meat back to the stall, so to speak.
Since we are dealing here with a complex issue, involving not only the matter of labelling but also problems concerning the internal market and many other questions, I have proposed - and the Council has agreed - that the issue be referred first of all to the competent advisory committee, because in that committee producers, consumer bodies and representatives of the meat industry can formulate a joint proposal.
Finally, the Council has also dealt with the question of how to provide, within the scope of the existing financial guidelines, additional support or compensation for farmers who have sustained serious losses as a result of the fall in prices and especially because of the paralysed markets. I have undertaken to table a proposal on this matter for the next meeting of the Council.
But while we are doing our utmost to overcome the BSE crisis, we must be well aware that this will certainly take some time, and we must also remember that, once we have surmounted the crisis, it is not enough simply to carry on as if nothing had happened; on the contrary, we must redirect and rethink our beef production policy in the medium and longer term on the basis of this bitter experience we are now undergoing. In this same context it will be very important for us first and foremost to take due account of the expectations that consumers will have of the meat they buy in future.
Ladies and gentlemen, the BSE crisis has triggered off a massive loss of consumer confidence as well as spelling real disaster for producers throughout Europe. The Commission will continue to do everything possible to pave the way for a rapid solution of this problem, conscious though it is that BSE is the most complex scientific, economic and political issue ever to have arisen in the food sector.
We have no alternative; we must overcome this problem together. We need Britain's solidarity in order to ensure that the measures decided upon and those yet to be adopted will be given the utmost priority and will be properly implemented. This means that the gradual lifting of the export ban is very much linked to the efforts undertaken by Britain and the way these efforts are put into effect. We are equally dependent, however, on the solidarity of the other Member States if we are to understand the difficulties that undeniably exist in the United Kingdom and to make a real concerted effort to resolve this issue.
Solidarity within the European Union means taking initiatives, making the necessary decisions and financing a considerable amount of the ensuing costs in order to solve the BSE problem in Britain and to alleviate the crisis endured by meat producers in the other Member States. In the medium term, the BSE problem must serve as an opportunity to take those essential measures which are needed in order to market European beef in the best possible way and which are likely to mean that this type of problem can be more easily mastered in future.
Welcome
Ladies and gentlemen, it gives me great pleasure to welcome to the gallery today the Speaker of the Polish Senate, Mr Adam Struzik, and his parliamentary colleagues. We bid you a warm welcome.
Urgent political matters (continuation)
Mr President, thank you very much for looking in this direction. Commissioner, you have spoken again about solidarity, and I agree with you. However, the demands you made of the British Government in your appeal for solidarity have not yet been met. Are you aware of any herds with a history of BSE having actually been slaughtered? Are you able to check on how the additional programme that was announced is working, or do you know how it is supposed to work and whether it has been set in motion at all?
I do understand your intention to start by lifting the embargo on gelatine, which is perhaps the least dangerous by-product, but here too there are risks involved. Do you not share my view that this is a signal to the public, implying that something has actually happened? I maintain that since this embargo was imposed absolutely nothing has been done in England. But these measures that have now been announced and this gradual lifting of the ban will be seen as an indication that action has been taken. That is no way to restore confidence! I appreciate that the Commission is in a difficult position, but I ask you whether a somewhat tougher stance would not be more appropriate as a means of protecting consumers and as a sign of our solidarity with them.
I should like to deal with the honourable Member's question. First of all, I mentioned in my report that the Commission had carried out an inspection visit to Britain, in which the Member States also had the opportunity to take part. Farms were inspected, not only in England but throughout the United Kingdom, and the inspection team was able to form a picture of the progress made in implementing the various measures.
It is not true that nothing has been done in England. On the contrary, appropriate efforts have been made there, although the report does say that these efforts have not always been sufficient. So this means that the measures have to be further intensified. I should like to remind you that we are speaking about a package of measures, on the one hand about a programme to prevent cattle over 30 months old from being used for the production of beef for human consumption or of animal feed and on the other hand about a programme to ensure that certain types of tissue which could present a higher risk in younger animals are safely removed from the carcasses and that the meat is prepared with due care and attention before it is put on the market.
The third aspect of this issue is surely the question of labelling and of the carcass-processing industry and the safety of its processes. As far as gelatine and tallow are concerned, we cannot simply regard these as being on a par with meat. In this area clear recommendations have been made by the World Health Organization and the Standing Veterinary Committee. This is the scientific basis on which all our actions are founded, and the key message is that safe procedures must be our foremost priority. I have also said already that this precept is being applied to the conditions that have to be met in the United Kingdom so that these products can be marketed again.
As for bulls' semen, the scientists have concluded that there is no particular cause for concern, while in the case of embryos the scientific committee has reserved the right to conduct further tests. For that reason embryos are not covered by the decision that the Commission has taken today.
Commissioner Fischler, you know as well as I do that, at the present time, cattle under the age of 30 months are contaminated, and that cases of BSE are being found in cattle under the age of 30 months, in other words in cattle which would not normally have been fed contaminated feeds. In other words, despite the ban, these feeds are still in circulation because you authorize their use for poultry and for pigs, so that the temptation naturally arises to use them for cattle. And so, Mr Fischler, these feeds keep turning up.
Yet again, I am going to ask you the same thing as I asked the Committee on Agriculture and Rural Development last week: Articles 129 and 129a of the Treaty on European Union make it obligatory for you to ensure a high level of information. First of all, Commissioner, do some investigation and tell us the names of those British companies which manufactured these feeds in the 1980s. Secondly, identify the transnational companies which, in the late 1980s, got rid of their 'Animal feed' departments - Unigate, Unilever, etc. Thirdly, give us the list of the French companies which imported these contaminated feeds into western France. I already know what you are going to say: you haven't got this list. Well then, get your staff to compile it.
Mr Martinez, may I inform you that your statement is incorrect when you claim that the feed is continuing to circulate in the United Kingdom because it is still being fed to pigs and other livestock. That is not the case. The substance of the British ban is that such meal and such feed must not be given to any farm animal, so pigs and other livestock must not be fed with it.
As far as your lists are concerned, apart from the fact that industry is not part of my portfolio, I believe you have to bear in mind that there is little to be gained by conducting such research. The point now is to ensure that factories manufacturing such products in the future will work safely. To be fair, while it is true that procedures were altered in Britain in the mideighties to permit lower temperatures and lower pressures, it must be said that at that time there was no clear scientific evidence regarding the resistance of prions. Prion research was less advanced in those days.
I would like to thank Commissioner Fischler for coming here once again and giving us an up-to-date statement. I also welcome the fact that he is going to present a financial package at a future meeting. However, I was a little concerned to hear him say it was going to be confined to farmers. As he rightly pointed out, the whole agricultural industry within the United Kingdom is affected financially by the crisis that has been brought on by the British Government's inaction in this area. I would request that when he draws up this financial package he deals with the whole beef sector from the farmers to the transporters to the food processors to the slaughtering industry and especially to those employees throughout the industry who have lost their jobs through the inability and incompetence of the British Government.
First of all, Mr Thomas, I should like to point out that the main purpose of the short-term measures is to alleviate the losses suffered directly by producers. In addition, the Commission certainly also wants to assist industry in effecting any essential changes to its production processes and will make use of the structural funds earmarked for that purpose. It will also be necessary in the medium term to examine the question of promotion activities for beef, but we in the Commission firmly believe that such activities would be rather pointless at the present moment. Before doing anything else, we need to ensure that the necessary measures to restore consumer confidence can be set in motion now and that safe production processes can be guaranteed. Thereafter, once the export ban is lifted, a programme can be submitted with the aim of intensifying and improving the marketing of meat. I believe this would be a fairly logical approach.
Commissioner, I have learned that over 300 calves from diseased cows were housed at an experimental centre to the south of London for the purpose of research into the ways in which BSE is vertically transmitted. May I urge you earnestly to try and obtain these research findings so that truth and clarity can be established here and so that we can make progress in the fight against this disease, which absolutely must be fought with increasing vigour. I believe you are right to say that we cannot solve the problem overnight, but if we do not grasp the roots of the problem and discuss research findings openly, I feel we shall continue to be led a merry dance with regard to the actual number of infected animals.
It is true, Mr Funk - and I have asked the British Minister of Agriculture about it - that there is a research programme with which it is hoped to obtain some reliable background knowledge about the vertical transmissibility of BSE. At the moment, all of the information with which scientists are providing us seems to indicate that this vertical transmissibility, in other words infection of offspring by parents, does not take place.
This research programme is scheduled to last for a number of years. No findings have emerged as yet. However, since the view you expressed, Mr Funk, had been voiced in other quarters too, I asked the British Minister of Agriculture to provide us, by which I mean the Commission, with information as soon as the first interim findings emerge from the study.
Mr President, I am glad to note that today there is more solidarity than with previous epizootic diseases and I should like to ask the Commissioner, seeing that the majority of the package of measures under consideration relate to veterinary actions, consumer protection, organization of the internal market and so on and have almost nothing to do with the CAP, whether it would be correct to infer from what he said that the action taken by the European Union in this case could be financed under the third category of the financial perspectives rather than the first.
Mr Colom i Naval, the measures we envisage are, in their financial dimension, mainly market measures. You must bear in mind that intervention alone will use up a large percentage of the resources. The cost of buying 100 000 tonnes of beef into intervention has to be estimated at around ECU 200 million. In the month of April alone we have taken 50 000 tonnes of beef off the market. This means that if we take the same quantity off the market in May, we shall already have used up ECU 200 million, and there is unfortunately no way of knowing how quickly a reasonable degree of normality can be restored to the market.
Moreover, the fact is that we are not paying for the slaughter of older cattle; that cost has to be borne entirely by the United Kingdom. That is essentially the health measure. What we in the Community are paying for, or paying a 70 % share of, is only the money for the cattle. This means that we are paying the price received by the farmer for each head of cattle he hands over. These are the two main elements to be taken into account when assessing the cost of BSE.
I would like to congratulate the Commissioner on his fine suntan, no doubt from the Italian sun. I hope he will continue his valiant efforts to make sure that the sun can once again shine on the United Kingdom's meat industry.
The World Health Organization says that gelatine and tallow are safe. Your inspection teams have reached similar conclusions but we have a capacity problem in the United Kingdom. Our renderers cannot process the animals for slaughter because a tallow lake has grown up as a result of the export ban. In my constituency there is over 10, 000 gallons of tallow waiting to be moved from renderers. The slaughtering of animals which are at risk and the lifting of the ban on gelatine and tallow therefore go hand in hand. I would ask whether you will listen to the majority opinion in the Standing Veterinary Committee, even if that committee is not unanimous in recommending a lifting of the ban on gelatine and tallow, and whether you will make sure that it is the politicians who are taking the political decisions and not the scientists.
Mr Watson, perhaps I can outline to you briefly the procedure involved here, because a separate procedure applies in this instance. First of all, the Commission has to present a proposal to the Standing Veterinary Committee - and I ask you to distinguish carefully between the veterinary committees here, since there are several of them. This proposal will be tabled at the next meeting of the Standing Veterinary Committee, which we have scheduled for 15 May. The next step will depend on the decision reached by the Standing Veterinary Committee. If a qualified majority emerges there, the Commission will then have the opportunity to take a final decision. If there is no qualified majority, it will be up to the Commission to submit a proposal to the Council, and the Council will then have to deal with this issue, which they also have to do within a stipulated time limit. If the Council does not reach a decision, jurisdiction will be transferred back to the Commission. If a simple majority of the Council rejects the proposal, however, that decision is final. That is the procedure, and we are bound by it.
Incidentally, please do not think that I have spent the last few days lying in the sun in southern Italy; believe me, we have been investing a huge amount of time and energy into the effort to solve the problems with which we are all familiar.
Bearing in mind that the current crisis had its origins in a statement by a health minister in the United Kingdom, albeit with no consultation or information going to the Commission or the European Community beforehand, can the Commissioner tell us whether there have been any discussions between the Commission and health ministers in the Member States on the transmissibility of BSE to human beings? Will he further say whether he is contemplating a uniform approach across the Community on slaughter policy which varies enormously from Member State to Member State when BSE has been diagnosed in a herd? Finally, can he say whether or not the Community is involved in, is sponsoring, or is aware of, any progress being made on the development of a live test for BSE? That would seem to me to be very important for the future.
Mr Collins, as far as the transmissibility of BSE to human beings is concerned, the announcements made in the House of Commons were not previously discussed with the Commission. There was only a telephone call half an hour before the announcement in the House of Commons, informing me that it would be made. Moreover, I should also like to remind you that in connection with these announcements and in their immediate aftermath various public assertions were made in the United Kingdom, some of which went so far that people were openly discussing whether all English cattle, or British cattle, should be slaughtered. It is, I believe, rather obvious that such an announcement and the subsequent publicity will automatically result in a quite drastic loss of public confidence.
As for the slaughter policy, the main element in that policy is really not a desire to slaughter as many cattle as possible but is first and foremost the aim of preventing older animals, which may carry a certain risk, from being used for human consumption. That is a far more fundamental aspect. This additional slaughter programme is also about reducing the chances of future BSE outbreaks. It must be appreciated, however, that a reduction is all we can hope for; immediate eradication is not possible for the simple reason that we have no means of finding out which of Britain's eleven million cattle might be carrying an infection.
In addition, it must also be clearly understood that the disease cannot be diagnosed until it has virtually reached the terminal stage and that the incubation period, as we know, is extremely long.
As far as the differences in the Member States' views of how best to eradicate BSE are concerned, it must not be forgotten that 99 % of all cases of BSE throughout the world have occurred in the United Kingdom, and that is why this issue cannot be compared with others.
Mr President, I usually find the Commissioner's replies very satisfactory, as I do in this case too. The members of our Group on the Committee on Agriculture say that he always keeps us on the right lines in the BSE question.
What I wonder as a simple representative of the public is why the people of Britain are still not satisfied with the efforts Europe is making financially. I notice that all European countries are going to very great trouble to avoid spending in a number of areas because funds are needed for the BSE affair. Can the Commissioner tell us, for the British public too, what exactly, more or less, the contributions for England are going to cost us all?
No-one can yet tell how high the contribution to the United Kingdom will be, especially in view of the fact that we cannot estimate at the moment how much money we shall have to spend on intervention in the UK. But what we can say is that we are ready to assume what amounts to 70 % of the value of the 700 000 or so cattle over 30 months old that are slaughtered every year. Seventy per cent of their value will be paid out from the Community purse, and that is certainly a tidy sum, which illustrates the prodigious effort being undertaken by the Union in this domain.
I welcome the Commissioner's statement about the progressive lifting of the ban. We were promised that in Luxembourg and now we are having this for tallow. I should like to ask him about two things he mentioned. One was about the inspection group: how long did it visit Scotland in particular, and also Northern Ireland and England. Nobody seemed to know about it in Scotland. Was it a secret visit?
Secondly, concerning labelling in terms of origin. This seems to be quite an acceptable method of dealing with foodstuffs. Has that been explored with the British Government in terms of certificates of origin/veterinary certificates? We should like to know where the progressive lifting of the ban is leading and if he could enlighten us, in particular as to what discussions the Commission has had with the Scottish Office Department of Agriculture and the Northern Ireland Office. That would be most helpful.
As I said in my introductory remarks, we are actually in agreement on a phased approach. It is correct that the number of BSE cases that have occurred in Northern Ireland is distinctly below the UK average. Secondly, it is also true that Northern Ireland has a more up-to-date identification system for cattle. Furthermore, the British Government has indicated to us an intention of proposing that different treatment be applied to those cattle which are raised in such a manner that they may safely be assumed never to have been fed with meal, such as cattle on organic farms or on highly extensive farms like those we find in parts of Scotland.
It is up to the British Government to submit appropriate proposals here, because we naturally depend on the British Government to implement these measures, and so we await proposals from the British Government as a first step. However, we have not yet received any concrete proposals to this effect.
I should like in the first instance to express my appreciation of the Commissioner's efforts in handling the BSE crisis and, in particular, his commitment to compensation for farmers outside the United Kingdom who are facing economic ruin as a result of the crisis in Britain. My first question is: how soon can we expect a compensation package to be put in place? Secondly, in relation to the disposal of offal from the meat industry which is now emerging as a very serious problem; does he think that research is needed into the commercial disposal of offal?
In answer to your first question, Mr Hyland, I have given an undertaking to the Council, on behalf of the Commission, to present some ideas about this sort of emergency aid measure for producers at the next meeting of the Council, which will take place on 20 May. This also means that I shall be submitting proposals for that purpose to the Commission next Wednesday.
On the question of offal and its safe disposal, it is not really research that we need, because it is quite clear how offal can be safely disposed of. What we need here is meticulous and comprehensive implementation of these measures.
Mr President, mad cow disease has provided a wonderful opportunity for several Member States to introduce, unilaterally, protectionist measures which are completely contrary to the Treaty and to the undertakings they have entered into. What precisely has the Commission done to put a stop to this kind of measure?
Mr Herman, one component of the decision that was taken is that the unilateral measures adopted at national level should be revoked without delay. These measures have been taken by quite a number of Member States, including the United Kingdom, which enacted a unilateral order regarding the import of cattle to Britain.
I would like to thank you, Commissioner, for giving us so much information regarding aid to those farmers who have suffered losses and ways of ensuring basic safety in relation to what has already happened. But I note your failure to reply to the question put by my neighbour, Mr Collins. Public health matters, too, and you have said that transmission does not take place. There is no vertical transmission. Let us view these certainties with suspicion.
I believe it is absolutely necessary that you should answer that question: what is the situation in terms of human health, as opposed to bovine health? What arrangements have been made for a coordinated study, or at least a pooling of information, on exactly what constitutes Creutzfeldt-Jakob disease on the one hand and mad cow disease on the other? Are there any possibilities of information exchange and joint research in the European Union? Most of the comment I have heard on this matter has come from the agriculture ministers, not the health ministers.
I agree with you when you advise great caution. But I would ask you to remember that I did not say there was no vertical transmission but rather that our reflections to date had been based on that assumption. We have no proof of the existence of such transmission. As far as human health and the transmissibility of BSE to humans are concerned, let me also remind you that there is still no scientific evidence that such transmission has occurred or that it can occur.
The problem facing us - and this is also the verdict of the scientists who have been working on the cases of this so-called new type of Creutzfeldt-Jakob syndrome - is that we cannot rule out the possibility that this strain of CJD is transmissible or that it is caused by BSE. That in itself, however, does not automatically constitute proof that the disease was contracted in one of these ways. We must keep that in mind. That is also the reason why I have asked the leading researchers who are working on these questions in various parts of the world to assist us in dealing with these very complex issues. Professor Weissmann, along with his colleagues who are working on this throughout the world, has expressed willingness to devise a strategy for defining the necessary research priorities.
Moreover, we have been cooperating with Directorate-General XII and my colleague Mrs Cresson in order to develop a coordinated research programme for the various aspects of the issue that require closer study.
Mr President, I have a question regarding the obligation to report outbreaks of Creutzfeldt-Jakob disease. I know that in a regional hospital in my home state ten people died of that disease last year. These people were quite young, and I should like to ask you now, Commissioner, whether it would not be advisable to produce a study on the transmissibility of the disease to human beings and indeed to have some data collected for the whole of Europe to establish where this disease is occurring.
The second thing I find rather unsatisfactory is your statement that it is uncertain whether transmission to embryos is not in fact possible. As far as I know, London Zoo has even proved that it is possible, using another species of animal. So I ask you whether precautionary measures should not be taken to prevent embryonic transmission, especially since young animals are also used for the manufacture of medicinal products. A dialysate made from calves' blood is used throughout Europe. It is reputedly very safe. Yet when one speaks to the physicians involved, one has the impression that they are not actually very sure whether there is not in fact a danger that BSE might be transmitted in the form of the Creutzfeldt-Jakob syndrome.
Mrs Gredler, I can only reiterate what our scientists have told us, and I can also do no more than inform you that the final piece of evidence is certainly missing here, as is indeed the case in many of the matters we deal with, and that is precisely why appropriate research is needed and why research must be conducted in this area as a matter of priority.
As far as the obligation to report outbreaks of Creutzfeldt-Jakob disease is concerned, I am afraid that this, being a health matter, is not part of my portfolio. I cannot give you an answer to that question off the top of my head. I only know that there is an obligation to report cases of BSE, which falls within my remit. Every case of BSE must be reported to the national authorities as well as to the European authorities.
Mr President, Commissioner, I should like to ask two questions. The Commissioner is putting a lot of emphasis on slaughter. Slaughtering is a kind of target-practice: nobody knows for sure whether the animals being slaughtered are suffering from the disease or not. But the main question has to do with what we are eating. Beef has been banned in all countries. What effective controls are being carried out and what measures have been taken to control every farm, in that any farmer could use feed meal? Second question: will the single market certification be carried out in the country of origin? This raises the question of one country - in this case, the United Kingdom - which has now become the problem of the other 14 countries. The control networks in all of these countries have been dismantled and I would like to ask the Commissioner what authority has substituted the national authorities since the single market came into force - in that certification now takes place in the country of origin and we the consumers have no confidence in certificates of origin awarded in the country of origin?
The question of feeding animal, meat and bone meals is clearly regulated. I have explained the system that already exists in Britain. I do not need to repeat my explanation. But there is a ban that applies throughout the EU on the feeding of meat and bone meals to ruminants. That is regulated for the whole Union, which means that you actually have no cause for concern.
First of all, I note that the Commission is moving in the right direction. Today's debate would be superfluous if the action called for here in Parliament back in June 1990 had actually been taken, namely the culling of all herds affected by BSE.
That would have prevented a great deal of trouble for consumers and the farming community.
Commissioner, can you confirm that you have received assurances from all members of the Council that the Commission will be kept up to date in future on all interim findings and final results of research experiments? I ask this in view of the successive cover-ups we have experienced in the past. How do you assess press reports according to which many of the cases of BSE registered between January and March this year related to animals born after the feed ban? What conclusions do you draw from such reports with regard to the way in which the campaign against BSE is being handled in the United Kingdom? Can you ensure that the export ban will only be relaxed when all animals everywhere can be definitively and reliably identified?
(Applause)
Let me begin with the cover-up attempts. I can assure you of one thing, namely that I shall do everything in my power to forestall any such moves. Secondly, it is true that BSE has occurred in Britain in animals infected from birth after the imposition of the feed ban. What conclusion should we draw? The only possible logical conclusion, in fact, is that this feed ban, sad to say, has not been universally observed. I also asked the British Agriculture Minister for the date from which he could guarantee total compliance with the feed ban. His answer was that he could guarantee it from 1 April 1996.
I wish to thank the Commissioner and put two brief questions. First, could you confirm from what you have said already that the earliest date for the ban on products such as gelatine and tallow to be lifted would be 15 May if there is a favourable recommendation from the committee that is meeting that day?
Also, can you confirm that if the British Government came to the Commission with a proposal for good certification of herds which can be guaranteed BSE-free you would be prepared to lift the ban on those animals and you are just waiting for that proposal from the British Government?
Mrs Hardstaff, as far as the lifting of the embargo on gelatine and tallow is concerned, perhaps I did not express myself clearly enough on that, although I really thought I had, but I shall say it again. The Commission has adopted a proposal today. This proposal will be presented to the Standing Veterinary Committee on 15 May for discussion and approval. The committee needs to approve the proposal by a qualified majority so that the Commission can then take its final decision. Assuming that these things actually happen and that the relevant conditions are fulfilled in the United Kingdom, the export ban on these products will be lifted at that point.
Your second question concerns cattle that can be guaranteed never to have been fed with such dubious products. In this context I should like to emphasize that we have established the practice of first having a proposal submitted to us then examining the proposal and delivering an opinion on it, because I believe that makes everything far clearer to the public and especially to consumers.
I warmly welcome your statement today, Mr Fischler, and the progress which has been made in moving towards a gradual lifting of the ban. I have three questions.
Firstly, exactly what is wrong with the identification system in Britain? You mentioned ensuring that the measures are effectively implemented. Is this any worse in Britain than in any other Member State? Are European rules not being adequately implemented? Some clarification would be welcome.
Secondly rumours abound in my country that there is BSE on the continent but not necessarily from the export of British animals. Can you categorically confirm there is no BSE in other Member States, other than from the export of British animals?
Thirdly, to pick up Ken Collins' point, in the professors' mandate that you were talking about and research which you are going to be conducting, will it be ascertained whether there can be a live test used on animals to check whether they have BSE?
Mr Elles, on your first question regarding identification, there is the following problem: for this additional selective slaughter programme we not only need to know which farm has had a case of BSE; it is far more crucial that we also know where the infected animal was being kept at the time when it was given the dubious feed. So it is a matter of tracing the origins of such cattle, as it were. But in England, and in the United Kingdom as a whole, cattle are bought and sold at the rate of one to two million or more every year and taken to other farms. That makes it quite expensive and time-consuming to investigate these things. We cannot always do that here because we cannot obtain the requisite data. Hence the importance of better identification and marking of cattle. That does not mean, however, that this is a specifically British problem; there are also defects in the way rules are implemented in other Member States. Let there be no doubt about that either. Our aim is to improve the situation throughout Europe, in other words throughout the Union.
As to the question of the origin of the BSE infection, if we can call it that, which has been found in cattle on the continent, scientists have drawn a clear distinction between two types of case. On the one hand there are the cases in which there is direct evidence of the livestock or their feed having been imported from the United Kingdom. On the other hand there are the so-called 'native cases' , i.e. cases in which no such connection can be proved. These cases therefore need to be examined with particular care.
Your third question concerns the live tests. There have certainly been various reports in the press of people having allegedly devised live tests. There is no such test and no such procedure, and it is likely to take five to ten years to develop such a process.
Mr President, although we are talking about the problem of 'mad cows' and of the controls which need to be instituted in this matter, I am taking the opportunity since the Commissioner is here to report that five lorries carrying perfectly legal products such as fruit and vegetables from Spain were brutally attacked on 26 April in the French district of Le Boulou, with the French police unable to stop it.
I think these facts demonstrate the impossibility of guaranteeing free movement of goods in Europe. Although appropriate barriers must be set up to ensure that anything which might be harmful to health cannot get through, other products should be able to move freely. Otherwise the unity of the market and the free movement of goods in the European Union would be threatened.
Mr Vallvé, you are well aware of the rules governing question time. Your question was not relevant to the present subject. I shall leave it to the Commissioner whether he wishes to answer it, but he need not answer it. The rule is that we keep to the agreed topic!
Mr President, with your agreement I shall give a brief answer. We know of the case, and we have asked the French Government to ensure that appropriate measures are taken to prevent any future recurrence.
Mr President, Commissioner, I believe that while we discuss BSE here consumers are reacting by turning away from beef in increasing numbers. You have referred to the identification of meat, in other words to the label of origin. I am still not quite clear why there should be any great difference between that and the labelling of fruit and vegetables. If you cast your eye over the tables in our canteen here at lunchtime, you will see that hardly any meat is being eaten, and I believe that this reflects consumer behaviour in general. The nutritional consultant for top German athletes always says that it is far more difficult to achieve a balanced diet without meat than with meat. I am a bit concerned that this issue is now becoming seriously divisive. What is being done to establish firmly the principle of indicating the origin of meat throughout the EU?
Mrs Keppelhoff-Wiechert, why is labelling considerably more difficult for meat than it is for fruit and vegetables? There are two aspects, which I believe are important, to be considered. First of all, you must not forget that, when an apple has grown somewhere or other, the origin of that apple is fairly clear. But what about the origin of a bull that is born in one country, sold as a calf to another country, raised there and then sent to a third country for slaughter? And it may also have been fed with cattle feed from overseas. What is the origin of that bull? This question is more complex than is generally believed.
The second aspect that has to be considered is the fact that there are two separate issues here that are repeatedly confused. Do we want a simple indication of origin, or a genuine labelling system, with a special stamp denoting the origin of the meat? And then there is the question whether this should be done on a voluntary basis, which would not pose any particular problems, or whether it should be compulsory, which would make it a problem, perhaps even creating conflicts with cartel legislation.
First I should like to thank the President for coming to Wales to discuss this issue and the concerns of the people of Wales affected by the BSE crisis. I would also thank the Commissioner for coming to discuss the issue with us again today.
I am concerned with the matter of food labelling. Why is it that we can have rules for labelling food for human consumption but not for animal feed? Is the Commissioner proposing to look into this in the future and to come up with some ideas?
With regard to cattle feed, in connection with the revised ban on the feeding of meat and bone meal we also introduced appropriate labelling provisions. From now on, it must be stated on every sack of feed whether or not the feed may be given to ruminants, and that applies throughout the Union.
Commissioner, the problems of BSE confront us with a situation where, as I see it, it is better to run the risk of preaching excessive caution than the risk of giving unwarranted assurances. That is why we must monitor very carefully those cases of BSE that are identified in countries other than the United Kingdom.
The question I would like to put to you, and which I hope will elicit from you an even more specific account of the Commission's attitude to cases of BSE encountered on other farms outside the United Kingdom, is this: are you monitoring those cases very carefully? Can you tell us whether, on those farms where BSE has been confirmed, the disease has been caused by imports of live cattle from the United Kingdom or by imports of meat-containing feed?
Mr Goerens, I have already pointed out that in these cases which have occurred outside the United Kingdom we are confronted with different types of case. There are animals that have been imported from Britain and have subsequently contracted BSE as well as cases in which the feed given to animals originated in Britain. There are cases in which this connection cannot be proved. Now that there is an EU-wide requirement to register all cases of BSE, we are naturally monitoring all these cases, and one of the points I made in my introductory remarks was that Portugal, for example, has tabled a programme designed to eliminate the problem there, which is also being examined today by the Standing Veterinary Committee, parts of it, indeed, having already been examined yesterday.
From a medical point of view, as well as from the perspective of farmers outside the United Kingdom, I consider it important to clarify one point again here. If there is this uncertainty as to whether the feed ban has been implemented in the United Kingdom, how can we then be sure that the production measures, the controls on the production of gelatine and tallow, are being applied properly and that consumers both inside and outside the United Kingdom are safe?
My second question takes up the point made by Mr Böge. Does the Commissioner share the view that if the decision of the European Parliament in favour of a sales ban had been implemented, consumers and farmers throughout Europe would have been spared a lot of trouble?
Let me come back first of all to the question of safety with regard to gelatine. The safety of gelatine depends on two factors. The first is the question of the tissues selected for the manufacture of gelatine at the outset. These are all low-risk tissue types, constituent parts of hide and the like in which there are scarcely any prions to be found, even in infected animals.
The second factor is the way in which gelatine is manufactured, the process. This process, of course, comprises several stages - heat treatment, simultaneous pressurizing and also acid curing. So if a certain standard is maintained at each of these stages of the manufacturing process, there can be no doubt that the gelatine is safe. That reflects the recommendations of the World Health Organization and the more detailed interpretation of the recommendations by the Standing Veterinary Committee.
On the second question, which you asked in connection with Mr Böge's earlier question, I understood Mr Böge to be referring to the 1990 proposal. You spoke about a decision taken in 1993. I am not quite clear about that.
I also wish to thank the Commissioner for the fullness and openness of his reporting to Parliament. In relation to the controls he is proposing to impose on livestock producers so that we will have full records of the origins of cattle and their feed; is he proposing to impose the same controls on the half a million tonnes of beef which we import into the Community annually?
Secondly, in the measures to assist beef producers who have lost money, will he be proposing that all beef producers who have suffered serious loss will be compensated. In particular I refer to the tradition in the common agricultural policy of applying premiums to male animals only. Are people who specialize in producing female animals rather than male animals going to be left out once again?
Mr McCartin, let us look first of all at these additional promotion measures. As I have said, we shall be tabling proposals and ideas here. It is too soon to deliver a definitive opinion on the matter today. However, all our deliberations will be subject to one clear proviso, namely adherence to the financial guidelines, and we shall also have to find space within this framework for the expenses we shall incur elsewhere, especially our expenditure on intervention.
But our proposals will be submitted within this framework, and at that point it will surely be necessary to talk about this year's price package in connection with the present discussion. With the approval of Parliament, the Commission has already proposed the consolidation of the premium for male cattle into one single premium and the abandonment of the present double payment of premiums. That is another question that will have to be discussed in this context.
We all recognize that BSE had its roots in the feeding of ruminants with high protein meal and also bonemeal. I do not want to add to the scare but bonemeal is extensively used in the horticultural industry. Therefore I would ask what action has been taken or might be taken to advise the horticultural industry?
Secondly, the last time we discussed this matter in this Chamber, we were promised a public inquiry under the auspices of the Committee on the Environment, Public Health and Consumer Protection and the Committee on Agriculture and Rural Development. Can we now set a date for that inquiry?
Ladies and gentlemen, that brings us to the end of Question Time. Our thanks go to Commissioner Fischler for making himself available for almost one and a half hours to answer our questions here.
Situation in Burundi
The next item is the joint debate on the following oral questions:
by Mr Robles Piquer and others, on behalf of the Group of the European People's Party, to the Council (B4-0430/96 - O-0027/96); -by Mr Pettinari and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left, to the Council (B4-0434/96 - O-O-0093/96) and to the Commission (B4-0435/96 - O-0094/96); -by Mr Bertens and others, on behalf of the Group of the European Liberal, Democratic and Reformist Party, to the Council (B4-0436/96 - O-0104/96) and to the Commission (B4-0437/96 - O-0105/96); -by Mr Pasty and Mrs Baldi, on behalf of the Union for Europe Group, to the Council (B4-0438/96 - O-0106/96); -by Mrs Aelvoet and Mr Telkämper, on behalf of the Green Group in the European Parliament, to the Council (B4-0439/96 - O-0108/96) and to the Commission (B40440/96 - O-0109/96).
Mr President, the news from Burundi in the last few days is simply bewildering. There is talk of an average of 1000 deaths a month. Masses of refugees are leaving the country and choosing the road to Zaire where there are already 1 million Rwandan refugees. The position there is explosive. Today or tomorrow it may come to genocide. A coup is almost certain.
What is happening in Burundi is terrible, all the more so as democratic elections have been held there. Unfortunately the first democratic president was murdered on 21 October 1993. Nevertheless he had put together a government whose composition was not ethnically one-sided. Since then the tension between the army and the civil authority has escalated to an intolerable level. Attacks here, refugees there, fear everywhere. It is also clear that the events in Rwanda are having considerable repercussions on development in Burundi. The Burundian army is finding support in Rwanda and in Uganda. The international community has brought Burundi to independence. Why does this international community do nothing to bring such countries to democratic adulthood?
We think it is very urgent to draw attention to the climate of civil war which may lead to genocide. We know that the Member States of the European Union are far from unanimous, and are sometimes even antagonistic to a European policy with regard to countries such as Burundi. One American newspaper wrote that proposals from the United States, obviously more interested in peace in Africa than Europe, and other countries in the United Nations, are blocked by European countries. Secretary General Boutros Ghali speaks scathingly of the Europeans' interest in 'a rich men's war' on the continent of Europe whose desire for peace fades when it is a question of poor Africa.
What attempt is being made to silence the radio stations which are preaching hate and murder? Or are we merely distributing humanitarian aid without going further into the problem? What are we doing in the way of preventive diplomacy? Or are we letting that degenerate into a ridiculous slogan? What are we doing about it?
This Parliament has approved a joint programme for Burundi. What does that mean? May I remind you that ex-President Carter tried twice to bring about a great peace conference? Now ex-President Nyerere has accepted an assignment and the European Council has entrusted Ambassador Ajello with the task of mediating. He came to the Committee on Foreign Affairs here this week and complained about the financing of his mission. Is anything being done about that? Who gives him his brief and to whom will he deliver his report? Our representative also said that he had made an appeal for cooperation to the Organization for African Unity.
With all due respect for this institution, it ought to be possible to report a difficult operation which has been brought to a happy conclusion by the Organization for African Unity with all its good intentions. Now talks are going to be held, whilst people are being murdered in Burundi. Negotiations yes, but with whom and how? We must see that they include democracy.
Why are Boutros Ghali's proposals not being followed up? The last of them was on 15 February this year. Why not announce an arms embargo? In that connection I have one reservation with regard to paragraph 10 of the joint compromise text which we are considering to reach a joint motion for a resolution.
I accept that it might be said that Burundi's neighbouring States sometimes give help to the warring factions in that country. But why not mention all those countries, if we are mentioning some of them? Why not mention all the countries or at least the main ones and not, as in this draft, just Zaire? Seeing that the refugees are going to that country and that other States are much more involved, then in my opinion either no country should be specifically mentioned or as many as possible if the charges are justified.
What does the Council intend to do? When the European Community was founded countries with historical links, above all with Africa, forced the Yaoundé Convention through, and later the Lomé Convention, and thus brought about an ambitious aid policy. Is there no-one left today to convert a historic moral link into equivalent modern political terms, which means that all Member States assume joint responsibility, or do we prefer a new post-colonial war through African go-betweens?
Mr President, the serious situation of political and military instability still prevailing in Burundi is raising serious concern in my Group, the Group of the United European Left. For months there has been talk of preventive action to deal with the crisis in Burundi; in fact very little has been done and I find deplorable the ineffectiveness and the inactivity of the Council of the European Union which, in fact, has not managed to work out a joint policy for Burundi. It has become absurd that after many months' discussion all we have done has been to send five observers to monitor respect for human rights. We must recognize that, viewed objectively, it is not much! The conference of donors envisaged by the Carcassonne plan has not yet been organized and nothing has been done as regards seeking an overall solution to the conflict in Burundi.
Instead my Group is eagerly awaiting the initiative of the former Tanzanian President Julius Nyerere who working hard to discover a fair and permanent solution to the crisis in Burundi. Dedication is needed so that the political forces of that country seize the opportunity offered by Nyerere's mediation. I think Europe should support that mediation, not only with words but also materially, using the weight of its own credibility in Africa. All the forces in the field must unreservedly accept the mediation. Peace cannot be made only between the moderate forces but must also involve the extreme wings in the Burundian conflict, and here I am referring clearly to Nyangoma and Bagasa, the two men who more than any others are fomenting the civil war.
Finally Burundi's neighbouring countries, such as Zaire, which is fanning the flames of conflict need to take up their responsibilities. Mobutu's decision to close the frontiers with Burundi is a recent one and at Kinshasa there is even talk of declaring war on Rwanda. Zaire is in fact today an intolerable source of political instability for the whole area and for that reason Europe must exert pressure on Mobutu to cooperate with the United Nations to find a final solution to the refugee question.
For these reasons I think the decision of the French President Chirac to resume economic cooperation with Zaire is deplorable and lends legitimacy to the work of institutional and economic disintegration for which Mobutu is responsible. Once again the European Union seems the victim of its own contradictions: on the one hand we say we want to help Burundi in its search for peace, but on the other hand we help countries which are causing Burundi's problem.
So it is necessary for the European Union to work out a coherent policy and I hope the special envoy in that area, Aldo Ajello, will be able to make a change which I am sure is inescapable and essential; otherwise we shall continue in a sort of real political immorality, namely that of saying one thing and doing another.
Mr President, ladies and gentlemen, once again Parliament's attention is drawn to the situation in Burundi, which has recently been deteriorating. In that country, with not even six million inhabitants, murders and massacres are taking place every day: we may think in particular of the massacre on 26 April last in Buoro; the capital, Bujumbura, has become a Tutsi city whilst the rest of the country is under the control of the Hutu militia; from the radio stations meanwhile come broadcasts further fomenting hatred between the ethnic groups.
The situation is strongly reminiscent of that which recently occurred in Rwanda so Commissioner Pinheiro was quite right when he said recently that the country was facing a genuine hidden genocide.
The question of the part to be played by the European Union therefore assumes greater proportions, particularly after the refusal of the United Nations Security Council to create an international force to intervene in the event of escalation of the violence and after the emergence of differing and even contradictory policies between the various States intervening on an individual basis in that tortured region.
What is involved is not only preventive diplomacy but also the right and duty of the Council, very recently emphasized by this Parliament, to intervene in the internal affairs of any State where there are serious humanitarian grounds or a breach of human rights.
In short, the enormous financial commitments undertaken since 1993 by the European Union in favour of Burundi cannot fail to imply also the Union's strong and decisive political presence.
In the first place then, the priority for the Council must be to coordinate European efforts to prevent a fresh crisis from breaking out in Burundi, along with the initiative at present being pursued by President Nyerere and the USA, but not without making a clear request to the United Nations Security Council to review its own position.
In the second place it is necessary also - in accordance with the request of the European representative Aldo Ajello to the European Parliament's Committee on Foreign Affairs - to involve in the peace process the extremists on both sides and not only the moderate parties.
In the third place it is necessary to make an extremely firm request to the governments of the neighbouring countries, particularly Zaire which there is no doubt is principally responsible in so far as it continues to facilitate the reorganization of the secret bands and the arms traffic, to suppress any form of financial, logistic, military or political support to the Burundian extremists.
Fourthly and finally we must not fail to urge the same governments, firmly, to apply with great attention the United Nations Security Council's Resolution 1049 of 5 March last asking them to identify and eliminate the radio stations which are inciting violence and hatred.
Mr President, Commissioner, ladies and gentlemen, the tragedy now taking place in Burundi, as shown by the last massacre on 26 April at Buoro, is a horrible testimony to the violent and insecure conditions in the country. Even the special rapporteur for Burundi of the United Nations Commission of Human Rights, Paolo Sergio Pinheiro, defines it as 'contagious genocide' : acts of aggression, murders, torture, arbitrary arrests and summary executions are daily events and these criminal acts succeeding one another with increasing speed are perpetrated both by the rebels and by some units of the army.
The extremists play on fear and insecurity to nurture hatred between the Hutu and the Tutsi communities, whilst racist messages are so widespread that this continues in the means of communication and the media.
Even the micro-intervention projects started by the European Union to try to reconstruct some of the primary infrastructures such as water, electricity and road communications are being destroyed so that the global action plan of the Carcassonne declaration has not been implemented, and the objectives and priorities of that plan were intended to strengthen the process of national reconciliation and facilitate the restoration of a normal democratic life promoting the economic and social recovery of the country with assistance in particular to refugees, returning emigrants and evacuees.
I think it is extremely important for a plan of action to be finally agreed in cooperation between the United Nations and the European Union since the terrible situation which is emerging involves all humanity and is on such a serious and tragic scale that it is not possible to face it alone as we have done until now.
What is becoming necessary is a crisis unit within the European Union for supplying political, diplomatic and material aid to achieve peace and stability in Burundi; in addition the international community must exert the necessary pressure on the governments of neighbouring countries to suspend any financial, logistic or military support to the Burundian extremists.
Apart from that we need to send as soon as possible a contingent of 35 human rights observers as already agreed for some time past. We need to set up an international committee of inquiry for trying and sentencing those responsible for the massacres so that there may be an end to the prevailing idea that crimes will go unpunished, which has always made it impossible for justice to operate, but we must avoid creating situations similar to those in Rwanda, a country which is in a truly hopeless condition, particularly as regards the prison system.
Finally I thank Dr Ajello for the difficult work he is performing as the European Union's special envoy in the Great Lakes region and I hope that an appropriate strategy will be worked out as soon as possible for the resolution of the conflict and that a lasting solution to the crisis will finally be incorporated into a regional approach.
It is however necessary now to reflect upon what role the international community might develop to stop this tragedy, which in 1995 caused roughly 15 000 deaths and a worryingly small number of wounded and prisoners.
I should like to know what, briefly, are the concrete initiatives which the Council is willing to undertake to help Burundi to emerge from this spiral of violence in which it is trapped.
Mr President, ladies and gentlemen, fear rules in Burundi. Fear on both sides. Fear of being massacred on the Tutsi side, and they have seen an example. Fear and also rage and disenchantment on the side of the Hutus, who are excluded from power despite the fact that they have won elections democratically. It is the spiral of paralysing fear which must be broken, which can, I think, only be done by allowing the majority to be the majority, whilst giving the minority real guarantees of security and genuine participation in policy. In that respect many chances have been gambled away in Burundi.
In any case, one thing has become clear, namely that the famous government convention of September 1994 delivered absolutely nothing of what was expected of it, on the contrary because Frodebu had to concede so much in the negotiations that he lost credibility, and the more credibility Frodebu loses, the more Nyangoma can gain, and that is the position we are in today.
In that connection I should like to say that France is backing completely the wrong horse by putting Mobutu forward at this time to solve problems. Mobutu is interested in disorder and can play a part again on the international scene only by not solving the conflict. He cannot make any positive contribution to solving it. It is therefore a thousand pities that France of all countries should breach solidarity in the framework of the European Union and should also break the agreements made in the troika at the time.
On that last point, I think the European Union has only one possibility at the moment after all that has gone wrong. That is, first, to support the initiatives of Nyerere who is the only one at the moment who may still possibly achieve something - I say possibly - at the negotiating level. What Nyerere says is, in contrast to the solution of the conflict in former Yugoslavia, have I got another stick to wield, or another carrot to get people over the bridge. As far as that is concerned I think there is a real duty to support Nyerere at both levels.
Then I think it is simply a scandal that we should hear last Monday in the Committee on Foreign Affairs that our special envoy has not even the minimum working capital to do anything in a country like Burundi and that into the bargain our very own Committee on Budgets (so this time we cannot blame the Commission) is refusing to release the financial resources for Mr Ajello because it thinks that the rules are not being respected. Where on earth is political awareness in the Committee on Budgets? That, ladies and gentlemen, is what I call a real scandal!
Mr President, since the beginning of the crisis in the region of the Great Lakes the European Union has operated a policy of preventive diplomacy and humanitarian aid with a view to easing the situation. To that end it adopted on 24 March 1995 a common position on Burundi and between February 1995 and February 1996 four missions have gone there. The European Union has repeatedly condemned the violence and has urged moderation.
The troika , in its last mission to Burundi on 12 February 1996, expressed the keen concern of the European Union at the situation and again condemned violence and attempts to destabilize the present government and the government agreement which declared that the European Union would not support any government which achieved power by force; it finally requested that the army and the judiciary should represent all ethnic groups and that all young people should have an equal opportunity to go to university irrespective of what ethnic group they belonged to.
The troika reminded those at the meeting that the European Union was the major provider of humanitarian aid in the region and that the transition to a more structured cooperation with the European Union would depend on the success of the specific initiatives undertaken in favour of peace and reconciliation; it also gave a warning that if the situation continued to deteriorate, the Union was resolved to take the appropriate measures, those set out in Resolutions 1040 and 1049 of the United Nations Security Council.
The troika urged the Burundi authorities to seek a timely solution to the refugee problem, bringing into force the measures aimed at removing fear and restoring confidence. The Union has repeatedly expressed its support for convening a regional conference on peace, security and stability, to be held under the auspices of the United Nations and the Organization of African Unity with a view to finding a global solution to the crisis. The troika has requested the Government of Burundi to do its utmost to that end.
In a later effort aimed at helping to find solutions for the problems persisting in the region of the Great Lakes, at the meeting on 26 February 1996 the Council decided to appoint Mr Aldo Ajello as the European Union's special envoy in that region. He will support the efforts of the United Nations and the Organization of African Unity and those of the well-known African figures assisting both organizations. He will establish and maintain close contact with the governments of the region and other governments and organizations concerned in order to see what measures are to be adopted to solve the problems of the region.
Mr Ajello's work will be closely coordinated with the United Nations and the Organization of African Unity so as to avoid overlapping of the initiatives of the organizations responsible for convening the regional conference. He will further cooperate with regional leaders and with the other parties committed to achieving the same objective and if necessary will make contact with other parties who might help with making progress. The technical details relating to the appointment of Mr Ajello are defined in the common programme adopted by the Council on 25 March 1996.
The European Union has given decisive support to the efforts of the former President of Tanzania, Mr Nyerere, who is working as a peacemaker appointed in the meetings of regional leaders organized by the Carter Centre to promote political dialogue in Burundi. Mr Nyerere is proposing to organize further talks between the political parties in Burundi on 22 May next at Mwanza in Tanzania.
As confirmed in the declaration of 16 January 1996, the European Union is ready to help the recovery of Burundi. It is ready to help it in particular by supporting measures in favour of peace and reconciliation between the various groups, measures which ought to be adopted by the Burundi authorities. It has issued a reminder that only political solutions will make it possible to bring a permanent end to the conflict.
Mr President, ladies and gentlemen, you will all remember that from October 1993 until January 1996 a real genocide of enormous brutality took place in Burundi, starting in the capital and carried out by Tutsi extremists, then spreading to the rest of the country by means of violent actions carried out by Hutu militia. It was at this time that the representative of the United Nations Committee on Human Rights said that he was witnessing a real civil war, albeit one carried out by small steps.
As of January 1996 and, I believe, as a result of action taken by the international community, in particular the Organisation of African Unity, the European Union, former President Carter and other leading figures, the situation did calm down and negotiations were even carried out between the government and some military units, in order to find a solution to the situation facing the country of Burundi. However, this promising situation, which showed signs of encouragement has since 15 March of this year begun to deteriorate significantly. Indeed, curiously after the refusal by the Burundian authorities to accept Mr Nyangoma as a peace negotiator, serious attacks have taken place in various parts of Burundi and have been carried out by the forces led by the same Mr Nyangoma. Of particular significance was the attack carried out in the province of Burui, which is a Tutsi stronghold, from which normally the leadership and the officials of all of the Tutsi armed forces tend to hail. This attack was directed in particular against Tutsi officials and their families. The worst aspect, Mr President, ladies and gentlemen, is that it was detected in these attacks, perpetrated by Mr Nyangoma's forces, that there was a joint action including Rwandan forces and Hutu militia from outside.
For that reason, it might be legitimate to think that, in addition to the problem of the civil war within Burundi, we are now witnessing the beginning of a regional conflict which is even more serious than those taking place at the moment. It is against this background that we must decide what political action to take in the future. From my point of view, we must be very clear: there must be a division of tasks between the various people and bodies taking part. This means that the European Union, in the mission entrusted to Mr Ajello, has announced and begun to operate the duty of backing the Organisation of African Unity in its dissuasive activity and also the activity led by President Nyerere in his fact-finding mission as well as the action taken by the United Nations in respect of military pressure. For our part, we have reiterated our determination not only to continue to maintain humanitarian aid but also to promote, as far as the security conditions permit, and if other conditions are met, the rehabilitation and reconstruction of the country.
I should like to say, Mr President, ladies and gentlemen, that as far as understanding with President Nyerere is concerned, at this moment in time there is full agreement between Mr Ajello and President Nyerere which means that, from this point of view, we are making positive progress. As far as the initiative taken by the Secretary General of the United Nations is concerned, that of making available a prevention force to man the Burundian borders, although it is not exactly ready to put into practice nor can it be described as a lame duck initiative. Finally, in respect of economic aid given by the European Union, this is continuing and will continue and can be substantially reinforced once the conditions are in place for it to be executed.
After this brief and somewhat gloomy perspective I should like however to say that the dialogue which has been begun by President Nyerere with the main political forces - their first meeting took place on 22 April 1996 and will be followed up by a second meeting on 22 May - will be aimed at bringing round a table not only the existing political parties but also those extremists who are, at this moment in time, actually trying to stir up war and who are the supporters of both Mr Nyangoma and the former President of Burundi. From this point of view I think that support given to President Nyerere, which has already been expressed by the Council, the Commission and so vehemently by the European Parliament, is a prerequisite for success. On the other hand, the initiative taken by former President Carter of the United States, which we have been monitoring and supporting, also seems to be giving encouragement and it is with pleasure that I can inform the European Parliament that former President Carter will be visiting Brussels soon in order to make political contact with the Commission, the Council of Ministers and - so I hope - with the European Parliament, in order to make sure that the international communities are speaking with a single voice and that the division of labour, which is so necessary, can be brought about.
Mr President, ladies and gentlemen, there were more of you here just now when we were talking about cows, but of course I do realize that we were dealing with very important economic issues. Now we are talking about people and, it seems, the subject is arousing less and less interest! It's always the same, you know. People accuse us of meddling in things that are none of our business, but we can also sit back and do nothing. After all, we are talking about Africans. They are all black, and they are a long way away. And we don't know what to do. If we do nothing at all then perhaps, after all, things won't get any worse.
Well, as far as I'm concerned, I think things will get worse, because if we do nothing you know what will happen: at present there are only between 100 and 400 deaths a week, Bujumbura hospital has been besieged by rebel forces, killing patients in their beds, and there are nearly a million refugees both inside and outside the country. So if we do nothing, what is likely to happen - although I hope it won't - is the same thing all over again. There will be more massacres, and not just minor ones. We consciously use the term 'genocide' , because we cannot disregard the memory of Rwanda. Then non-governmental organizations will protest, public opinion will shift, unbearable pictures will appear on our television screens, American opinion will be aroused - and, if American opinion is aroused, then opinion in certain European countries, including my own, may finally be aroused too - and in that situation the European Union will stand by impotently, applauding the efforts made by others. That is what is going to happen, and that is what is going to happen now, unless we act. Despite what Commissioner Pinheiro has just said - and I would thank him for the words he used - despite what the Council's representative has said, we are not doing enough because the horror is escalating. Well, it has been said here before: money, indignation and the endless repetition of the same images are not enough. Mr Ajello is out there in Burundi, and it is up to us to give him the resources referred to in the resolution. After all, it is not really much to ask that the European Union's envoy should not go over there emptyhanded.
After all, as the Commissioner has reminded us, efforts are being made on all sides. There is the Carter mission, which has not produced any results so far. There is, of course, the very, very important intervention of President Julius Nyerere. There are the efforts to facilitate dialogue within the country. There are the efforts to choke off the hate campaigns of the media, to support those independent media that talk about something other than murder. There is the aid to the NGOs. Will all this be enough? What are we being asked to do apart from these resolutions?
There is no point talking about preventive diplomacy or the right of intervention - at the end of the day, we talk a lot but what do we do? Did you see the article in the Washington Post two days ago? America is, indeed, beginning to move. Cannot we, for our part, send more than five observers? Five - not much of an effort, is it? We asked for it and resolutions will be adopted, but what are we going to do? Provide extra money? Is that what we are going to do? As far as arms trafficking is concerned, I personally think we should not just mention Zaire, I think we should mention other countries too, but we know what is going on in the camps in Zaire - we know that the militia and the armies of vengeance are training there, not just for Burundi but for Rwanda too. So here again we need effective action. We cannot entrust all our refugees, the police and the army to Zaire, and wait for it to happen. We must, then, be more vigilant.
Finally, there is a need for UN monitors, political decisions, a political will. Personally, and I can only speak for myself here, I believe that will not be enough and that, above all, we must not abandon the idea of establishing an African force before it is too late. I agree that this force should not be an invasion force, or even a fighting force, but it is necessary for pressure to be kept up on the various factions, and I would agree that a dialogue should be established not only with the forces of democracy but will all parties. We must support Mr Boutros Ghali's efforts to set up that force and provide it with a leader. It will be the Africans who have to bring it into being, but we must help them to do so. Because, ladies and gentlemen, if it should happen that it all begins again, and if it should happen that, despite everything, we wait for the television pictures, then that force will be found, and then of course it will be too late.
Mr President, as usual in debates on this subject, we have again heard many graphic descriptions today of the gruesome scenario that is unfolding in those countries, and if we thought at the time that Rwanda was perhaps an isolated blot, as it were, on the history of our world in the 1990s, we are now faced with the cold truth that this sort of thing can be repeated in other places.
We have listened to pleas, we have formulated resolutions, and we wonder what purpose they have ever served. We are dealing here with protagonists who, as previous speakers have said, will not shrink from any sort of violence or any action at all, and their fundamental perversity is illustrated by the fact that they operate primarily where no resistance is possible, namely against defenceless civilians.
We have also heard about a number of thwarted peacemakers, and I must say that I cannot quite share the enthusiasm of the previous speakers for the assignment of observers, for if the reports given to us today on the situation in the country are accurate, I have to ask what an observer can do there but seek safety in the capital to preserve his own life; any mandate that extends beyond that objective seems to me to be little short of a suicide mission! I naturally wish the observer every success, but I have my doubts as to whether we can achieve anything significant here.
I do not fully understand Mr Pettinari when he says that we should exercise such restraint towards Zaire. If it is true that Zaire is involved in the conflict and if it is involved in the escalation, then I believe it ought also to take its share of responsibility for helping to end the conflict. Returning to what I said at the beginning, that country is also unlikely to be particularly sensitive to appeals from abroad. But if it bears responsibility, it should also be included in the contacts and talks that are needed in the region.
We must not forget, of course, that other countries besides Zaire have a part to play. So if we are to support a negotiator - and I agree here with the Commissioner - the President of Tanzania really ought to receive our backing. It will also help to instil a greater degree of self-assurance among the African peoples if we put our faith in their ability to contribute to the resolution of this conflict and therefore involve them from the outset.
I have been known to disagree with Mr Kouchner, but on this occasion I also consider it appropriate that the Organization of African Unity should be strengthened in such a way that Africa itself can be given a mandate to suppress this violence and can take action to that end in order to bring this conflict nearer to a solution.
That is one of the conclusions which, I believe, has to be drawn. In addition, arms must be effectively excluded from that area; there must be a means of intercepting them at the borders. Lastly, we must have all parties round the negotiating table.
Mr President, we are helpless spectators of the hellish spiral of violence in Burundi. Everyone has said so. The word 'genocide' is not one to be used lightly, yet what other term can we use to describe the thousands of deaths that have occurred since the crisis began? Not a day goes by without violence, torture and crime, inflicted on women and children as well as men.
To date, the Member States of the Union have proved incapable of reaching a consensus on the establishment of a joint policy towards Burundi. The Member States represented on the Security Council must talk the same language, in New York and in Brussels. Yet it has to be said that their lines of action are totally divergent. Contradictions like this are calculated to undermine completely the process of normalization in Burundi.
A joint policy has to be consistent if it is to be credible, and therefore effective. Dispatching a special envoy to Burundi is an excellent step in itself, and we can only congratulate Mr Ajello on his determination. But it is incumbent upon the Council to arrive at a clearer definition of what its mission is. Mr Boutros Ghali's proposal that an armed preventive force should be deployed on the frontiers of Burundi, on permanent standby, was an excellent one. Indeed, the very threat that that force might be established helped to calm things down last February. The Security Council rejected that request, and I genuinely believe that the European Union should exert pressure to ensure that the right steps are taken to follow it up.
I must emphasize the humanitarian aid provided by the European Commission. But our financial intervention, highly important though it is, sadly demonstrates our political impotence and calls upon us to adopt a different course of action. What is the Commission's role in the Ajello mission, and in the coordination of the Nyerere mission? We must bring pressure to bear on Zaire to stop it being the turntable for the arms traffic in that region. The European Union must bring all its strength to bear to force Zaire to shut down those radio stations that incite people to hatred. In this context, incidentally, the Commission's move to set up a conciliatory radio station is a good idea. The need now is to ensure that it can transmit twenty-four hours a day.
Why has the Council still not operationally implemented the measures outlined in the Carcassonne plan for finding a solution to the Burundi crisis? Along the same lines, Mr Nyerere's initiative to bring both the controlling forces and the extremist groups to the same negotiating table deserves our full support. This is the only way to move forward through dialogue to national reconciliation.
Finally, as other honourable Members have already said, I would like to emphasize the inadequacy of the budget allocated to the Ajello mission: ECU 950, 000, Mr President, and even that has still not been released by the European Parliament. It really is a disgrace! It is time we stopped pretending to be anxious to help Burundi with all our fine words while at the same time cutting off the financial aid that could enable this mission to achieve the success we hope for.
Mr President, for several months we believed that things were calming down. In November, December and January there were actually grounds for hoping that a degree of internal peace might return to Burundi. The resumption of violence came as all the more unpleasant a surprise as a result. At all events, it is clear today that things are deteriorating, accompanied, sadly, by a drastic political breakdown within the country.
First, there is internal breakdown within the Government, where we see a President of the Republic and a Prime Minister unable to speak the same language. There is a political breakdown, too, among the political parties and leading political figures who, themselves, are at present almost universally discredited. So what we have at this moment is a country on the brink of chaos.
Fortunately, there are countries in that region that can offer some help. It is true that Tanzania and its former President, Julius Nyerere, are offering a pale glimmer of hope. It should be added that Mr Nyerere himself is particularly pessimistic, according to such information as can be obtained. Then there is Uganda, which goes to the polls tomorrow, and it is also true that the presence of President Museveni is probably a relatively stabilizing factor.
But there is also Zaire. Zaire, which is supporting the killers in power in the camps, and which is arming, directly or indirectly, the former members of the Rwandan armed forces - not just with side-arms, which might still have been acceptable, but as of a few days ago with 80 mm mortars, artillery in other words, which is passing through the camps to enter Burundi. These troops are trained, Zaire arranging military training for them, and the crossing of these criminals into Burundi is an undoubted fact - various former members of the Rwandan armed forces, proven mass murderers, have been taken prisoner on Burundian territory. Zaire's responsibility in this matter is overwhelming. So what proposals do we hear today? The establishment of an armed force: all right, provided it is carefully recruited, properly armed, well trained and, above all, well led. It must be ready to step in at 24 hours' notice, without necessarily being able to move onto Burundian soil instantaneously. We also hear talk of proposed negotiations to be initiated with what it is customary to call the aggressors. All right, but on condition that the initial contacts should be secret - very secret - because the risk at present is that the moderate elements in each faction may move to join the extremists.
Even so, I should like to sound two cautionary notes. First, following the appointment of Aldo Ajello, who should receive our unconditional support in what he is doing, this House should be alerted to the fact that the budget has still not been released. Secondly, it is indeed necessary that, on this occasion, Europe should speak with a single voice. Those States who want to go it alone or advance the pawn of their supposed national interests in Africa should be warned. The blustering and posturing of some State which believes it has a privileged part to play or a special mission in Africa can only, on this occasion, call down ridicule on the heads of those responsible. Irresponsible decisions like these may be the cause of tens or hundreds of thousands of deaths.
Today, then, as a first step, we can see that certain things are indeed necessary. A military presence on the borders of the country - even though the European Union cannot even be bothered to exert pressure on a warmongering government like that of Zaire; a unilateral cease-fire, probably, by the government troops; secret contacts with the heads of the armed factions; and also, most of all, a strengthening of intra-governmental cohesion which may, in a second stage, make it possible to open further negotiations once the State itself has once again become a strong State that can finally bring credibility to a negotiating table.
Mr President, at this stage of the debate virtually everything has already been said. But I should like to add some information which has come to me directly from Burundi, provided by nongovernment organizations which are maintaining their presence in that country in spite of the difficulties. And afterwards I shall make some proposals for action to the Commission in the hope that when it comes here next time it will be able to describe a more positive balance between of the effectiveness of our institutions in the fields of both aid and prevention.
It has already been said that the situation has gradually deteriorated over the past two months. In the interior of the country hundreds of people are dying, hundreds of homes being burnt and crops being destroyed and the fleeing population is constantly on the move, thus worsening the already chaotic situation of the groups of displaced persons and refugees. The provinces most affected are Gitega - the most important province in the country - Rutana, Civitoque and Macamba. In the capital, Bujumbura, ethnic cleansing is under way and leading members of the Hutu population are being wiped out by attacks for which both armed bands and the army are responsible.
It has already been said that ex-President Nyerere's attempt at mediation is having an important effect. But it is true that Mr Nyerere's work, which I think Parliament should support, specifically proposes the reform of the army and negotiation with the leader of the armed bands and can therefore count on the support of the international community but unfortunately cannot count on the support of the parties which together form the government. Frodebu accepts the reform of the army, but Uprona does not agree and he, Uprona, refuses to negotiate with the armed bands suspected of having participated in the genocide in Rwanda.
In view of all that, what can we do? I think we must support Mr Nyerere in spite of the internal difficulties he is having. Corruption, chaos and humanitarian disaster are advancing with giant strides, and in this respect I think it is important for us to make certain proposals such as:
First, putting pressure on the parties to the conflict to avert the danger of genocide and the outbreak of open war. Such pressure should also include consideration of measures against the neighbouring States. I agree that all those neighbouring States which are supporting the armed groups with weapons and protection should be named.
Secondly, setting up international protection arrangements to prevent the people from having to take their own self-defence measures against the prevailing insecurity.
Thirdly, I welcome Mr Pinheiro's statement that humanitarian aid through the NGOs is to be continued; their presence is having an important effect in at least guaranteeing the safety of many people.
Fourthly, decisive support for a regional solution which was raised during the meeting in Tunis from 16 to 19 March this year. I think the number of international observers is insufficient and will have to be increased.
Let us hope that next time we discuss Burundi it will not be because of this present tragic situation and that we manage to achieve some of the things we have spoken about.
Mr President, ladies and gentlemen, Burundi, sadly, is on the agenda again - and how many times does that make now? It is a sad state of affairs, because the situation is still very difficult, still desperate. Reports come in unabated of the Burundi army killing unarmed civilians. We find it deeply disturbing that appeals addressed to the Burundi authorities to prevent further atrocities are completely ignored. We as a Parliament have vehemently condemned these crimes on many occasions; I myself had the opportunity to speak on the subject only a few weeks ago in Windhoek in Namibia. We have pilloried the responsible authorities there as well as denouncing the provocations of all extremist groups on either side to which the population is exposed. Nevertheless, the armed forces are still engaged in the same activities as they were pursuing last autumn. They, the armed forces, are ultimately ensuring that there will be no independent witnesses to report offences that have been committed. As a result, it is virtually impossible to establish how many unarmed civilians have been murdered in the name of the state or how many have been arbitrarily and wantonly killed by the militias.
Pressure must be applied from our side on the Burundi Government, pressure which is perfectly legitimate, since its purpose is to induce the Government to try and make the Burundi legal system work better. If the situation is not to be further destabilized, those responsible for acts of terrorism must be brought to justice without delay. To this end, the European Union must not oppose the granting of aid targeted specifically at the establishment of an effective legal system.
Mr President, in 1994/1995 the international community was paralysed by the events in Rwanda and in Bosnia. Over one million people died as a result of that inaction. Now we continue to pick up the pieces and we measure the cost of that inaction in lives lost and in humanitarian aid.
In Burundi, ethnic polarization is increasingly taking place and the Tutsi minority are clearly taking power and influence in the judiciary, in the police and in the government. As always, it is the innocent civilians who are the victims of these actions and of the increasing tension in Burundi: mostly women, elderly people and children. The estimate now is that up to a thousand people die every month in Burundi.
This clearly calls for very strong measures to be taken. As others have mentioned, a ban on arms and perhaps travel restrictions and visa restrictions are some of the ways in which action could be taken, as well as very strong action against all those who continue to incite violence. We need an integrated Burundian strategy based on both carrots and sticks. First, increased financial support for human rights observers and longer term measures to establish the rule of law and respect for human rights. Second, financial and political support for the international committee of inquiry into the assassination of the president in 1993 and the subsequent massacres. Thirdly, we need more resources and support for the process of national dialogue. African leaders and OAU members should be central to this.
Also, the authorities in Burundi, whoever they are, must be properly taken into account. First, to ensure that they encourage immediate discussions which will lead to a ceasefire and to a renunciation of violence by all the people involved. Secondly, as many others have said, the hate media on the radio, in the press and in publicity of all kind should be ended. Thirdly, neighbouring African countries like Kenya and European countries who are harbouring the people who preach hate and genocide should immediately close down their activities. All donors, including the European Union, must now make bilateral and multilateral support dependent upon the implementation of these measures.
I welcome in particular Commissioner Pinheiro's personal initiative for an EU envoy to Burundi. We need to make sure that our first real foray into the arena of preventative diplomacy is not stymied by inflexibility or intransigence on anyone's part. The budgetary implications of what has occurred must be taken into account but the time now is too short to allow for any delay.
Mr President, I thank all those who have spoken for the very interesting information they have given the presidency. I shall reply in detail to a number of points which have emerged in the debate.
I agree with Mr Tindemans about the deterioration of the situation and the risks which it may involve throughout the area. In any event there is a consistent European commitment: let us bear in mind that the Union's humanitarian aid amounts to 500 000 dollars a day; in addition Europe is supporting at diplomatic level the efforts of the United Nations, the Organization of African Unity and the Carter Centre.
I would tell Mr Pettinari that for ourselves we fully support Nyerere's efforts and agree that all the interested parties should confer and cooperate with the former President. In March the European Union sent a troika to Zaire, also to ask that country to adopt a constructive approach to help to solve the solution of the crisis, and next week Mr Ajello will be there.
We may remember that there are more than 1 million refugees in that country, with obvious negative repercussions of an economic, political and environmental nature. However, in March the troika of the European Union reaffirmed to the Kinshasa authorities and to Mobutu himself that Zaire must play an active part in seeking to resolve the crisis without adopting repressive or coercive measures towards the refugees.
Let me tell Mr Fassa that Mr Ajello's objective is precisely to support and coordinate diplomatic action whether that of the United Nations, the Organization of African Unity or of the Carter Centre.
My answer to Mr Baldi is that the European Union is giving financial support to the observer mission of the Organization of African Unity amounting to ECU 1.5 million. In addition many Member States of the European Union are making financial contributions towards the initiative.
My reply to Mrs Aelvoet is that we share her confidence in Nyerere and I should like to say also that Mr Ajello's mandate expressly envisages support for the efforts being made to solve the crisis.
Commissioner Pinheiro has shown precisely how much we are doing and I point out that, as he has said, there is complete harmony between the Ajello and the Nyerere missions.
I much appreciated Mr Kouchner's speech. We understand moreover his rightful impatience but, precisely because the solution must be above all an African solution, what Europe must do is to encourage that type of solution by every means. In fact there can only be a lasting solution if it is African and allembracing, that is, if it can initiate a type of development, a model of political, economic and social development, which must be inter-ethnic.
The European Union and the Organization of African Unity have now set up a dialogue, precisely in consideration of the wish expressed by Africans themselves to play a major role, the leading role, in maintaining peace on their own continent.
I should like to tell Mr Günther that for myself I agree that it is necessary to involve the Africans because it they hold the basic solution to the crisis.
My reply to Mrs André-Léonard is that Mr Ajello's mandate may be reviewed every three months. That means that the Council will consider whether it will be appropriate to confirm his assignment or change it.
I would inform Mr Pradier that for myself I agree that the future political order in Uganda may undoubtedly have consequences for the future of the region.
For Mrs Sauquillo I confirm the Council's support for Nyerere and I confirm that the Council too intends to apply pressure on the parties and on the neighbouring countries to achieve a global solution.
I must emphasize to Mr Berend that the troika 's missions and the bilateral contacts have always laid particular stress on the problem of the judicial system.
I would say to Mrs Kinnock that the arms embargo and the restriction of arms have already been examined in United Nations Resolution No 1040. However, the Council will be taking that measure into consideration.
In conclusion I should like to assure honourable Members that for its part the Council is following a situation which undoubtedly requires those urgent steps which are being taken, but also requires, upstream, to be dealt with in the sphere of all those ethnic exchanges and ethnic conditioning which have hitherto prevented precise national and State identities from growing up.
I have received six motions for resolutions pursuant to Rule 40(5) of the Rules of Procedure.
The debate is closed.
The vote will be taken tomorrow at 11.30 a.m.
Annual economic report for 1995
The next item is the report (A4-0131/96) by Mr Cassidy, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the Commission's 1996 annual economic report (COM(96)0086 - C4-0193/96).
Mr President, I should first like to pay tribute to the Commissioner and his staff for the great cooperation we have had from them. Also, I should like to pay tribute across the floor to the cooperation I have received from Mr Wolf who was the draftsman of the opinion of the Committee on Social Affairs and Employment. A number of members of the committee expressed surprise that Mr Wolf and I were able to work together so effectively as we do not sit close together in the Chamber. However, we managed to reach an acceptable compromise in the end and on the whole that is the adjective I would apply to this report. It is acceptable.
Indeed, I would go so far as to say that there is something in it to please everyone, including members of your group, Mr President. Those in Parliament who have a taste for polemic - and which of us does not - will find that the polemic is in the explanatory statement, as it was when I last did this report ten years ago, though the polemic has moved on since then.
I should like to concentrate on one or two items which are in the resolution. I will pick out the things in the resolution which I personally consider are most important. I am quite certain that the speakers who will follow me in this debate will pick up other things as well. The committee agrees with the Commission that one of the most important challenges facing the European Union at this moment is the fight against unemployment. We refer to the fight against unemployment as being a priority task, in that way picking up and echoing the results of the Turin Council and the Lille G7 Conference which took place on 1 April.
The committee believes that the European Union needs employment-orientated and investment-led growth, leading to a substantial fall in the unemployment rate by the third millennium. But we warn the Commission and the Council that the factors for that are not yet in place. There are some items of regret. One is that there is a lack of forecasts for 1996 and we regret too that there is no evidence in the Commission's annual economic report that it has looked into, for example, the significant regional disparities in the level of unemployment, such as in northern Italy and Baden-Württemberg. It would have been interesting to know why the Commission believes that unemployment is so much lower in those places.
We regret that the report has not addressed the underlying causes of depressed business and consumer confidence. Here we are rather controversial because we point out that there is a grave danger of the European Union entering a vicious circle of mutually reinforcing business and consumer pessimism which could put in danger the programme leading to the single currency in 1999. There are some - perhaps surprising - acknowledgments of the need for flexibility. For example in paragraph 6 we reckoned that the Commission should have examined other factors such as wages, labour market flexibility, public fixed investment and social security costs which we point out, echoing the Commission, are in some instances using up as much as 50 % of Community GDP which is equal to the total share of government spending, something which you will find in paragraph 23 of our resolution.
We are asking that wage rate increases should be compatible with price stability and we believe that wage differentiation should be according to skill level, training and regional needs and work experience in accordance with page 55 of the Annual Economic Report.
I should like to end with one question to the Commission. This Annual Economic Report is part of a two-stage process; the next stage is the Commission's broad economic guidelines. The question I should like to put to the Commissioner is when does he expect to be able to present to the Committee on Economic and Monetary Affairs and Industrial Policy the Commission's broad economic guidelines?
Mr President, ladies and gentlemen, the comments about the good general understanding between Mr Cassidy and myself were certainly not unfounded. It also happened quite frequently, however - and this is clearly acceptable when a Briton and a North German work together - that we simply agreed to differ on certain questions while recognizing their relevance. That also played a fair part in the process.
I believe there is a point here that we really must take very seriously. I do not mean that we are about to make history, but I do think that history is about to catch up with us. I refer to the historical fact that the problem of mass unemployment can no longer be ignored, and that a reorientation process is evidently beginning in this House, and elsewhere too, a process of focusing more clearly on the fact that the fight against unemployment must be our foremost priority, not only in fine speeches and declarations but also in terms of practical action. That must be done, even if it entails taking some sacred cows - and I do not want to say 'slaughtering' them, for that would be somewhat inappropriate today - but inspecting them more closely, for instance the sacred cow of absolute punctuality in the introduction of monetary union on the scheduled date and strict adherence to the convergence criteria, or what others effectively regard as a sacred cow, namely the perpetuation of the present welfare state lock, stock and barrel.
These issues certainly merit closer examination. There is one thing that I consider important, and I should like to emphasize it for my part, namely that we were able to agree on the fact that the question of shorter working hours is one of the vectors that we really ought to investigate thoroughly in the context of this debate - not in isolation, of course, but as part of an overall strategy. But the very fact that this strategy is under consideration here and that we have come up with a proposal, with broad consensus support, for the substance of the Employment Pact suggested by Mr Santer is, I believe, unprecedented, and we should emphasize that point accordingly here in the House.
Mr President, ladies and gentlemen, as long ago as 28 February this year you were kind enough to invite me to attend the debate on the economic situation. Today, I am happy to be able to continue the dialogue with you on the occasion of the motion for a resolution on the 1996 Annual Economic Report, drafted by your Commission on Economic and Monetary Affairs and Industrial Policy. The opinion that you adopt at the end of this debate will, of course, be taken into consideration for the purposes of defining the broad guidelines of economic policy. Incidentally, I shall be presenting those guidelines before the competent authorities of this House on 21 May this year. The exercise of multilateral monitoring is becoming increasingly important, and in that context I welcome not only the quality of the text presented by your rapporteur but also the convergence of views between Parliament and the Commission as regards both the analysis of the situation and the lessons to be learned from it.
First, the analysis. Admittedly, the present rate of economic growth is disappointing. However, the underlying trend is still upward, and the indications of recovery in the second half-year are real enough. According to the data presently available, the increase in GDP in 1995 is unlikely to exceed 2.5 %, whereas we initially hoped for 3 %. In 1996, too, activity seems lower than expected. The first two quarters of 1996 have fallen short of the forecasts we made last autumn. Annual growth over 1996 will, of course, reflect this. On 28 February I suggested to you that growth would probably be below 2 % in 1996. In the light of our current forecast, it will be well below that figure.
You know the reasons for this decline in 1995 and early 1996. Indeed, you yourselves have endorsed the main factors cited in the Annual Economic Report. Let me recall four of those factors: the weakness of internal demand, the slowing of budgetary consolidation, the increase in interest rates in 1994 - because in 1993 the average long-term interest rate in Europe was 6.8 %, while in December 1994 it was 9 %. The fourth reason was monetary fluctuations: the European currencies strengthened against the dollar, but they also varied sharply among themselves in 1994 and 1995. Those fluctuations accounted for about 20 % of the job losses incurred in the Union between 1993 and 1995.
Yet this diagnosis does suggest grounds for optimism. Several of the factors I have just mentioned are undergoing a process of change. There are two major types of factor that seem to me to be important. First, the improvement in the basic economic data. Several positive trends are likely to have a beneficial effect on recovery. Exports, for example, should increase thanks to the strengthening of the dollar and brisk international demand. Investment will be particularly encouraged by the low level of interest rates: long-term interest rates in Europe fell from 9 % in December 1994 to 7.4 % in January 1996. The rate of inflation is also exceptionally low: 3.1 % in 1995. Finally, we should also note the stability of European exchange rates within the European Monetary System.
All these are essential factors, but they will not be sufficient unless the economic actors regain confidence. That is the main challenge of 1996. Without confidence in itself, Europe has no future. To answer your rapporteur, let me quote the words of Goethe: ' Pessimists are doomed to be no more than observers.' If Europe is not to lose its way, it can and must fight, and be determined to win. It has the resources. Indeed, the confidence indicators have stopped deteriorating in most Member States over the past few months. That in itself gives us reason to be optimistic.
Furthermore, this return of confidence is based on very firm political commitments. First, 1996 is notable for the determination of several Member States, including France and Germany, to reduce their public deficits. Secondly, and I would stress this point, which seems to me an essential one, preparations for economic and monetary union have gathered momentum since the European Council in Madrid last December, and even more so since the informal 'Economic and Financial' Council in Verona during April.
From this situation, with its weaknesses and its encouraging signs, I would draw various conclusions which must guide us in determining the guidelines of European Economic Policy. Before it can once again be clearly oriented towards growth, Europe must set its sights on three objectives. The first is to continue the process of putting the public accounts in order. It is essential that not only budget deficits but social spending deficits, too, should be reduced. Your rapporteur welcomed the reduction in public deficits since 1993, but he also noted, quite rightly, that the debt-to-GDP ratio now amounts to 71 % of GDP. That is a lot, in fact it is too much. So we must continue the efforts that have been made to reduce deficits, not change horses in midstream. No reduction would be either sufficient or sustainable unless the States tackle the problem of social spending.
The countries of Europe cannot avoid the need to reform their social systems. That is the only way in which we can preserve the European social model and European living standards in the future. Clearly, this reform cannot and must not be imposed upon our fellow citizens - it must be achieved through and by social dialogue. In this context, the social partners, and not governments alone, must face up to their responsibilities, which are substantial.
In addition, the continuing and convergent rectification of public accounts is a precondition for achieving the second objective: economic and monetary union. Only a single currency can bring Europe's citizens the full advantages of the single market in terms of growth and employment. Having a single market without economic and monetary union is much the same as issuing a credit card without providing any way of using it. The recent slowing of growth must not induce us to question this objective. I know, in any case, that the European Parliament agrees with this analysis. Your rapporteur quite rightly recalled that it is 'extremely important to introduce the single currency' , and I welcome that.
In order to achieve this objective, we must adhere to the timetable laid down by the European Council in Madrid and keep the preparatory work moving at a steady rhythm. With this end in view, the Commission, in consultation with the European Monetary Institute, is working on various projects including, in particular, the preparation of a Regulation on the legal status of the Euro, and the drafting of a new version of the EMS and of the Stability Pact. These matters will, of course, be referred to you. The decisions will have to be taken at the European Council in Dublin in December. All the technical groundwork for the introduction of EMU will thus have been completed, in line with the timetable laid down in the Treaty and in the Green Paper.
In the short term, though, Europe also desperately needs an active policy to promote employment. This is our third objective. The Union's initiatives have been launched. The first steps have already been taken. Let me quickly mention three of them. The initiative by the President of the Commission for the signature of a European pact of confidence for employment is essential. It represents the concrete embodiment of the lever effect exercised by the Union. An important step was the round table of 28 and 29 April, where a dialogue took place between the social partners. The next step will be the Joint Council of the Ministers of Finance and Social Affairs, then the tripartite conference, then the European Council in Florence. At that Council, the Commission will be presenting a communication on the state of progress of the pact for employment. Swift action is needed in this area. That is what Europe's citizens expect. Furthermore, your committee, in its report, asks that the Council and Commission 'consider urgently investment-stimulating measures and the provision of financial aid to SMEs' . The Commission fully supports these two ideas.
Second initiative: the transEuropean networks. The Commission wants, as you do, to see the first transeuropean network programmes launched as soon as possible. It is unacceptable that no start has yet been made on implementing a decision taken, in principle, at the European Council in Edinburgh more than four years ago. But it is unreasonable to defend this idea while at the same time refusing the necessary funds for its implementation.
Third initiative: the SMEs. Every study carried out to date stresses that the SMEs are the biggest creators of jobs. As such, they must be supported. In this connection I would recall that the Commission adopted, late in March, the third multiannual plan in favour of the SMEs, with a budget of ECU 180 million. Furthermore, acting in response to your request, the Commission has just adopted the ELISE programme for utilizing the credits which the European Parliament included in the 1996 budget with a view to encouraging specific and additional schemes to stimulate the creation of jobs by the SMEs. This relates to a European apparatus for guaranteeing loans for employment, which will also make it easier for SMEs to obtain access to bank financing.
In conclusion, let me say that I can see no objective reason liable to prevent a rapid improvement in the economic situation in Europe. But, in order to support the recovery, we must have the courage to take various difficult decisions regarding a return to balanced public financing. We also need the will to pursue specific policies aimed at supporting the activities and structural policies for combating unemployment. Both of these are necessary if confidence is to be restored. The presentation of the broad guidelines of economic policy will be an opportunity to specify even more clearly the means recommended by the Commission for continuing to put the European economy in order and force down unemployment. As I said earlier, we shall have the opportunity to discuss this again in your committee on 21 May this year.
Mr President, this European Parliament has given proof of its maturity in today's Cassidy report, which my group is happy to support, by tabling a proposal that looks to the future. It rejects the numerous proposals from the Member States, which continue to put forward drastic remedies in the form of tax-cutting and wage-cutting packages; needless to say, such packages cannot have an impact in the European Union, whose social model is our strength and not our weakness.
The dramatic development of unemployment is rightly at the heart of the annual economic report as well as of the motion for a resolution. It is worrying that economic performance forecasts are repeatedly hyped up, only to be adjusted downwards without a single unemployed person having found a job. The achievement of a high level of employment is our priority, and to that end a new approach is needed to exploit the great potential for growth inherent in the European economy as a whole.
Over 90 % of the goods and services produced in the EU are in demand within the EU and are sold there; a purely export-based concept of growth is outdated and is no longer tenable. The negative trends of past decades have taught us how important it is not to stifle and neglect domestic demand.
Macroeconomic aberrations and mistakes in economic policy, as well as an overrestrictive monetary policy, have resulted in successive downturns in economic performance and hence falling levels of employment. To that extent the annual economic report and our resolutions are purely and simply a plea to the Intergovernmental Conference to contribute to the creation of jobs through an employment pact and through more coordination and cooperation in the domain of economic policy.
This does not mean that I wish to question the need to maintain price stability and to achieve a higher level of economic growth, but we must also consider that a broad and adequate policy mix is lacking, as is a proper combination of supply-side and demand-side measures. Our motion for a resolution contains demands for a reduction of the tax burden on the production factor of labour as well as calls for more investment in human capital, without which it will be impossible to cope with the transformation of the labour market resulting from the technological transformation.
But it is also of particular importance to us that the Delors White Paper should be implemented at long last, that we should also take action as soon as possible to encourage investments, that the role of the European Investment Bank should be enhanced, but also that the financial instruments of the European Investment Bank and of the European Investment Fund should be expanded, so that Community loans can be made available to finance important European investment projects, in order, as the Commissioner said, to provide a better environment for SMEs to invest and to create jobs.
We share the concern expressed in the annual economic report about the lack of confidence among the economic players. Here we need something more than a selffulfilling prophecy. For that reason we must try to reverse the trend, and we can only reverse the trend by actually strengthening domestic demand, not by reducing the purchasing power of wage-earners. We must not succumb to the illusion that we can reinvigorate the economy by dismantling the welfare state. It is important to bear in mind that the concept under discussion is not the deregulation of labour markets but only that of making labour markets more flexible in order to create more jobs and to make European industry and the European economy more competitive.
Mr President, ladies and gentlemen, the Commission's annual economic report for 1996 clearly shows that the European Union is in a difficult economic situation. An upturn can certainly be expected in the second half of this year, but even if economic growth accelerates somewhat, it will certainly not be enough to make inroads into the high unemployment figures which are our most pressing problem. Special efforts are therefore required.
I am convinced that a credible and consistent policy of stability has a preeminent role to play here. It is a vital prerequisite of economic growth. Its main function is to reduce the tax burden on businesses, which is a serious handicap to European industry in global competition. I am aware that in the present situation there is a particularly great temptation to turn away from a policy of thrift and stability. But we must not yield to that temptation. High public deficits, and the higher interest rates needed to sustain them, prejudice economic and monetary union and thereby endanger jobs. I believe that is something Mr Wolf should include in his reflections. He basically said that we should start amassing higher debts again. But if it were a matter of creating jobs through deficits, in other words if deficits could be used to create jobs, we should not actually have anyone unemployed at all in the European Union!
The policy of stability on which the achievement of economic and monetary union depends is also, I believe, the proper economic policy for the present difficult economic situation. The specific measures that have to be taken will be presented by the Commission during the course of this coming week along with its report on the broad economic policy guidelines. That report is likely to be adopted during the month of June.
The Commission and the Council will therefore need to strengthen the coordination of economic policies and the convergence of economic performances by improving the procedure for establishing the broad economic policy guidelines of the Member States and the Community. This is to be achieved by fixing shortterm targets for the various Member States along with a provision for recommendations to be made, if necessary, to any Member States failing to meet their targets.
The report on the Commission's annual economic report for 1996 is an example of democratic control by the European Parliament, although I believe that such control is not yet exercised enough and that further provision needs to be made for control mechanisms. Further improvements must be made in the participatory rights of the European Parliament, perhaps by means of interinstitutional agreements.
On 18 June the European Parliament will present its opinion on the broad economic policy guidelines, and its views, or so I hope, will be given due consideration by the Council of Ministers at their meeting in Florence.
Mr President, ladies and gentlemen, Brian Cassidy's excellent report prompts me to make a few brief comments. First, with a very clear reminder that strictly monetarist policies encourage speculation and disrupt the stability of the financial markets without thereby solving the structural problems of national economies, this report argues in favour of the single currency as a factor which would assist the creation of a stable area covering the internal market. This analysis is sound in principle, and naturally receives our support.
Secondly, the report's evaluation of the economic policies reflects a broad convergence of views with the Commission and the Council. The translation, in budgetary terms, without trying to anticipate the procedure in course for 1997, gives the impression of a high degree of consistency between Parliament's economic report and the draft budget for next year. I would like Commissioner de Silguy, who is with us today, to know that in economic and budgetary matters the Commission has the keen support of our group.
In conclusion, I would like to address our two rapporteurs more directly. A few days ago, the Keynesians celebrated the fiftieth anniversary of the death of John Maynard Keynes, the guru of most economists and finance ministers of the States of Western Europe in this second half-century. Brian Cassidy would like a new deal, as he puts it, of a non-Keynesian type, based - he adds - on ecosolidarity. If I understand aright, somewhere between the excessively monetarist Chicago school and the Keynesian model, now overtaken by the march of history, the Cassidy/Wolf duo is proposing, as we say in French, to marry the carp and the rabbit, which would at least be a pleasant change from mad cows. I don't know what historians will make of this idea when they pore over it in 50 years' time. I hope to assist them by telling them that, today, I as a liberal am disconcerted, not to say dismayed.
Mr President, ladies and gentlemen, Mr Cassidy's report - for which the Liberal Group will be voting - is based on the Commission's 1996 Annual Economic Report and serves to remind us that the European economy has overcome the crisis from which it was suffering until well into 1994, and that we now find ourselves in a framework of price stability, falling interest rates, financial stability and improving international trade. However, all those factors, which ought to have provided the basis for a process of strong economic growth - as the Commission had envisaged until a few months ago - have not brought the expected result.
At present the growth forecasts for this year are being revised downwards: the trend of the French and German economies is worrying, the demand for consumer goods is not taking over from external trade as a stimulus to the economy and unemployment levels are rising. In short, we are in a more rationalized, more stable economy with conditions appropriate for growth, but it is not taking place.
The European economy seems paralysed, uncertain, and business people are not taking the decisions which would ensure, with more investment or a greater presence in foreign markets, that such growth took place.
The report provides us - rightly, I think - with a response consisting of a series of measures two of which I should particularly like to stress: the first is to try to eliminate the inflexibility which still exists in the labour markets; and the second is to pursue a mixed policy of very complicated economic measures, with economic, fiscal, budgetary and labour measures which as a whole provide a solution for achieving a more productive, more competitive economy to face a level of international competition which the European economy itself has accepted by making the relevant concessions under the GATT agreements.
Mr President, the Commission's economic report coincides with the beginning of the process of reviewing the Maastricht Treaty. It seems that it is a faithful, a most faithful child of that parent.
The proof is, first, that it confirms adherence to the convergence criteria every Member State must satisfy. This means a perpetuation of frugality programmes, harsh implementation of the White Paper's provisions in relation to employment, with the complete disorientation of the labour market and the dissolution of the social security system. All this, on the pretext of competition between the major monopolistic enterprises so that by cutting labour costs they can increase their already excessive profits.
Secondly, notwithstanding some optimistic comments the Commissioner made in concluding, the report admits that the Community's GNP growth rate will be limited to less than 2 %, and the aims of reducing the public deficits and external debt of most Member States will not be achieved.
The report also confirms that Economic and Monetary Union will create multiple speeds among the countries that form the hard core. The 'ins' will have rights relating to the decision-making process and the definition and implementation of the Community's monetary policy, while on the other hand, the 'outs' will be obliged to implement the decisions of the first group of Member States, in other words the dominant ones, with harsher measures against working people in order to achieve the aims of the convergence programmes, under the illusion that if they can conform to these criteria, they too will enter the paradise of EMU.
Mr President, I have access to facts and figures from the Commission, but also form a British body that investigated the circumstances of Greece's economy, and which concludes that for Greece's economy to be able to conform with even some of the criteria, unemployment will have to double, from 9 % to 18 %. Similar things are happening in other countries too with the philosophy of this economic report, the reforms about to take place.
Mr President, we believe that Mr Cassidy made an honest effort in some way to approach this tragic reality, but it is not enough, it does not change the philosophy, and that philosophy means overturning our thinking about such issues, about the scourge of unemployment, about development and so on, and it seems that this can only happen at the level of social and political struggle, never mind whether or not debates here in the European Parliament can help.
Mr President, it is an excellent thing that this year's report contains less wishful thinking than last year's. There is really no room for it, as there is a danger that structural unemployment in the industrialized countries could rise as high as 30-40 % if the world economy continues to develop as it seems to be doing at the moment.
I should like to congratulate Mr Cassidy and Mr Wolf on their good cooperation and on advocating a new development model. Clearly it will not be possible to carry on in the same way as hitherto if difficult structural problems are to be tackled. I also believe, as regards Mr von Wogau's criticism of Mr Wolf just now, that what Mr Wolf meant was of course that whole sectors of the economy are excluded from taxation. The question is how productivity growth can be distributed fairly, so that the welfare state can be saved and the tax base secured for the future.
I should like to draw attention to the ideas which the Commission has recently put forward concerning taxation. I believe they are very promising. The Commission has now suggested that taxation should be considered as a whole. It has also said that the Member States have already lost much of their fiscal independence to the markets. Now it should be possible to decide on taxation jointly, but as we all know, our problem is that all the Member States have to be in complete agreement before anything at all can be done. The result is that nothing is done. In the past 15 years, taxation of labour has grown very substantially, while taxation of many other factors of production has been reduced. It is no wonder that it has proved impossible to do anything about unemployment.
To conclude, I should like to say that one of the principal justifications of the European Union is that, in the WTO, it should fight for a balanced trade system which, rather than constituting an obstacle to the expression of new solidarity and the adoption of an ecologically sustainable development model, as at present, makes these changes possible.
Mr President, the Commission's Annual Economic Report notes a further erosion of growth within the Union and a further reduction in employment, without really succeeding in allaying our fears about future trends. But the Commission draws few conclusions from this as regards the possible realignment of its policies and recommendations. Yet, if its policies are sound, and even if they have not yet been pursued completely to the end, they should at least be beginning to produce a few beneficial effects on employment. Well, they are not doing so. Indeed, rather the contrary seems to be happening. One of these days, the Commission should ask itself why.
A good example of this lack of clarity is to be found in the treatment of investment, the driving force behind growth and job creation, as the Cassidy report rightly notes, but a subject virtually ignored by the Commission's summary. Admittedly, it does contain a prominent table which seems to suggest that the return on investment in the Community today is roughly what it was during the 1960's. This presentation might give the impression that there are no problems.
The reality is very different. We would be interested to know the views regarding the profitability of European investment of those heads of small businesses which are increasingly going bankrupt, as we have just heard in France, or of those big businesses which are relocating their production operations. In any case, the Commission itself fuels our misgivings when it notes, over the page, that 'the overall trend of investment is down' . This statement shows the previous one in a very different light. Investment problems, as a whole, then, were worthy of a less soothing, more consistent and deeper analysis.
Clearly, this poor state of health of European investment would not be improved by taxation on capital, especially through the device of possible harmonization. Yet this is a proposal which is popular in certain circles, on the pretext that spontaneous development has now brought about a situation in which labour is excessively taxed. To the contrary, what is needed now - absolutely needed - is a reduction in the taxation of labour.
Nor will the ill health of European investment be improved, whatever people may say, by major projects partially financed by Community loans. The fact is that these loans, which will have to be repaid tomorrow by levies on the Member States, will have to be added to the indebtedness of the States receiving them. They will also move those States further away from meeting the Maastricht criteria while increasing the burden on public sector borrowing and the public funding requirement, all factors which militate against the restoration of confidence, an essential factor, as we must have heard a hundred times, for emerging from the crisis.
The keys to effective action lie elsewhere. First, we need to improve the flexibility of the internal market along the lines rightly laid down by the Essen summit, with which we are in broad agreement. In particular, we need to develop vocational training, encourage rapid availability for employment, reduce the non-wage cost burden on labour, etc. And we should also add to that not merely the reduction of public deficits but, more to the point, a reduction in public spending going well beyond what is needed merely to rebalance the budget.
At the same time, and most important of all, we need to ask ourselves how to keep European capital in Europe, and how to bring international capital into Europe, although the return on investment here seems considerably lower than that offered by the emerging countries, and although mere flexibility, according to Essen, will not enable that gap to be closed. To achieve that, we would need to back up the action taken on the internal market with Community preferences and a genuinely active trade defence system, the combined effect of which would be to improve the relative profitability of investment in Europe.
These two types of action, internal and external, are perfectly complementary and even mutually essential. Without internal flexibility, Community preference would serve only to protect established rights. But without Community preference internal flexibility will still be insufficient and will merely enforce additional sacrifices without any conclusive results.
The States of the Union should therefore push ahead with these two closely interlinked schemes if Europe hopes to fight and win, as it is capable of doing.
Mr President, Commissioner, the Annual Economic Report covers everything: monetary policy, budgetary policy, wages, the labour market and, just in case we might have forgotten it, Mr de Silguy finished off just now with the single currency, etc. Over and above that, we have commentaries by Mr Cassidy and Mr Wolf. Since we are talking about a gnosis, a dogma, commentaries are of course appropriate. And we find that the central problem is unemployment, which is a major breakthrough. All this, of course, is clearly perceived by our rapporteurs. They even outline analyses of the causes, without going into too much detail. A profound structural crisis, says Mr Wolf; excessive taxation, says Mr Cassidy. But it is all fragmented, to such an extent that one says to oneself there are only two possible answers: either all these dazzling intellects are idiots, which I do not believe, I say at once, or there is something else.
Stupidity, first of all. They told us that the single market would mean the creation of five million jobs. Now the single market exists, and there are 18 million unemployed. In the absence of stupidity, a causal relationship might have been established. Well, no, there is no causal relationship. Stupidity! They tell us that privatization is a way of filling in the hole in public financing, yet it is privatization that is digging the hole: 6, 800 privatizations worldwide since 1980. Mr Cassidy, British Steel was privatized and three-quarters of the jobs were lost; British Airways, on privatization, saw its workforce cut from 56, 000 to 19, 000. And who compensates the unemployed? The State. And how does it do that? With taxes, which absorb all the income from privatization. Instead of having a higher income, what we get is a deeper hole.
The stupidity, the idiocy of the convergence criteria, Mr de Silguy! The French Government, trying to comply with Article 104c and the 3 % public deficit, increases taxes. Taxes go up, consumption falls, sales fall, profits fall, the taxable base falls, income falls and the deficits get bigger. Stupidity - and here perhaps Mr de Silguy may agree with me on the part of Mr Juppé's Government and the other European governments.
So what is the answer? Is it all really evidence of stupidity? To those who know Mr Cassidy and Mr de Silguy, obviously not. They are dazzling intellects. So there must be something else, and to find the answer we need to take a look at the beneficiaries of these policies. Who will benefit from the privatization of French Telecom, of Belgacom? Not the States, which will lose the substantial dividends these companies were paying. To the contrary, the international charges will change, they will become more profitable for the companies, involved as they are in a large global market.
Mr Cassidy, in paragraph 33 you tell us that we need to reduce the fiscal burden on labour. That's all very well, but how is it to be done? It could be paid for, for example, by a tax on CO2 , which will increase the costs of energy, something that is paid for by private individuals. Naturally, the companies will find that their social charges fall in the meantime. And I do not stress the reduction of the rate of taxation on companies, which cannot have been very beneficial to private individuals, or even on pension funds, as mentioned in paragraph 34 of Mr Cassidy's report. The sickness benefit will be broken up and pensions will be broken up and no one will remember that when a Maxwell or a Pan Am or a TWA vanishes from the scene it is the State that pays instead of the companies, which for their part have creamed off the profits in the meanwhile.
Clearly, this is not all a matter of chance. In any case, Mr Cassidy, without making the point explicitly, you say on page 12, and I quote, ' unemployment: the European Union's priority' . You didn't say 'the fight against unemployment' , you said 'unemployment: the European Union's priority' . This clearly shows that unemployment is created voluntarily, because it allows a profit to be made out of immigration, which causes wages to fall, out of the opening of frontiers, which causes the cost of labour to fall, out of policies of deregulation, liberalization and privatization, which open up the promised land of the dismantling of the electricity, air transport and pensions industries, and out of the policy of taxation of capital, which has been unbelievable over these past ten years.
Mr Cassidy, Commissioner, you have taken us back to the nineteenth century. You have taken us back to the days before the Welfare State. It's a fantastic trick. From that standpoint, you have all my admiration. You have fully achieved the task you were given of robbing the poor to give to the rich.
Mr President, I was interested to hear the point Commissioner De Silguy made about the similarities between Mr Cassidy's report and the Commission's annual report. If that is the case then Commissioner De Silguy has been looking at rather different documents to those that this House has looked at. The one significant thing about the Commission's annual economic report is its breathtaking complacency.
The Commissioner comes before us today and says that we can expect a growth rate of markedly less than 2 % within the European Union this year. He then talks about the need to consolidate confidence in the European economy. When President Santer took over the Commission he said the key feature of this Commission would be that it would do less better. The only thing this Commission has done so far on economic policy is less. We are still waiting for the better to be delivered.
The Commission document talks about a paradox in the European economy. It says that we have strong economic fundamentals and yet we have depressed growth. There is no paradox here and the Commissioner knows this. Many economic experts are telling the Commissioner that there is no paradox in Europe's economy. The fact is that if the European Commission continues an approach of wishful thinking, hoping and believing that at some time in the future the European economy will pick up again, we will reach this point next year and we will find that the employment crisis will be worse and there will have been no change in business confidence.
In the next few weeks the European Commission has the chance to change that with its broad economic guidelines. I seriously suggest to the Commission that it looks very carefully at the recommendations in the Cassidy report because when that report is voted tomorrow in this House it will win a substantial majority across all the political groups. We will not be satisfied when the Commissioner comes before us again if the broad economic guidelines are simply a further example of chanting this mantra that we must wait and things will get better in the months and years ahead.
Let us look at the detail. Mrs Randzio-Plath mentioned the mix between monetary policy and fiscal policy. Inflation is now at historically low levels. We accept that we have to have price stability. But why do we have this preoccupation with such tight monetary policy and fiscal policy at a time when we have such historically low levels of inflation. There has to be a better balance between monetary policy and fiscal policy in the European Union. The broad economic guidelines should recognize that. We must try to get short-term interest rates down.
This House accepts that to deal with currency fluctuations we have to try to reach the goal of economic and monetary union. There is no doubt about that. We are fully behind the Commission on that. But we have to recognize that we have to gain public confidence for this project. Unless there is a change in the direction of growth and unless unemployment is reducing in the European Union, we are going to get to the Spring of 1998 and there will be little public confidence in the important initiative of the single currency.
We talk about a crisis of confidence. Of course there is a crisis of confidence. You need only look at the people, for example in Germany, France and Spain who do not known what is going to happen to the social muddle of their economy. They do not know what is going to happen to their social benefits because governments are using EMU as an excuse to cut the social programmes. We need to have mediumterm budget programmes and proposals and that should be highlighted in the Commission's broad economic guidelines. We need to give people some certainty and some transparency about what governments are planning for the next two to three years.
As far as the public is concerned, consumer confidence will not be regained unless people feel that there is some job security, that they are not going to be thrown into poverty or onto the scrapheap at some time in the future. Where are the flanking measures to bring about retraining and investment that is necessary to give consumers confidence for the future?
Lastly, on the issue of investment: we cannot sacrifice public investment in the name of fiscal consolidation. That is a short-term political goal and it will lead to the destruction of further confidence in Europe's economy. In conclusion, if, when the Commissioner comes back to us with his broad economic guidelines, these are based upon the annual economic report of the Commission, there will be a strong move in this House not just to condemn the broad economic guidelines but to reject what he is proposing to us.
Mr President, at the outset I wish to congratulate Mr Cassidy on the presentation of his report and to welcome the attempt to reopen a debate on the economic policy options which should be considered for the next set of broad guidelines for 1996. Although there is generally great diversity in this Parliament, there is in fact unanimity that the creation of jobs is the principal economic, political and social objective of this Union. It is important that we have the right guidelines which will be conducive to investment and job creation.
If we are to achieve this objective, a wide variety of measures are very urgently needed. I hope that 1996 will not be a repeat of 1995 when we had a disappointing growth rate of 2.5 %. That was some 0.3 % down on 1994. This possibly resulted from currency problems in early 1995 and a rise in the longterm interest rate in 1994 due to high economic growth expectations. The slowdown was also aided by moderation of investment, export growth and low levels of consumption.
If much-needed jobs are to be created throughout the Union - and as I said, there is unanimity on this - we have a duty and an obligation to ensure that we create conditions conducive to investment and job creation: low inflation, low and competitive interest rates, a skilled workforce - and we can avail of the training and retraining programmes. As one who comes from a peripheral rural constituency I appreciate the importance of a proper and adequate infrastructure.
We must have confidence in the economy. I believe that 1999 cannot come quickly enough because the single currency will play an important role. In the meantime we must ensure that there is greater currency stability. Economic growth must be generated by the market and the private sector. In the past two years in the Union only one net private sector job was created compared with the United States where there were ten and Japan which had four. We must look very closely at this and we must remember that the engine of growth in the economy is largely the private sector. The fundamental problems of the European economic and social muddle must be tackled urgently to stabilize the rate of employment if not reverse it.
There are good points in the resolution on the 1996 Annual Economic Report. Nevertheless there are three issues which need to be raised. Time does not permit me to do this now but I hope I will have an opportunity later to discuss it with Mr Cassidy.
Mr President, I congratulate the rapporteur on his work and I would agree with those speakers who have already suggested that in moving from the analysis in this report to the area of action one really looks forward with anticipation to the broad economic guidelines exercise.
Mr Donnelly in his contribution said he was waiting for the Santer Commission to deliver better not just less. I would suggest that in some respects that is like waiting for Godot. This is not a criticism of the Commission but reflects the scale of the intervention possibilities open to it. This debate is happening at two levels. The critical level, in terms of real force and substance, lies at the level of Member States. If we look at our respective Member State budgets, they range each year between 40 % and 70 % of GDP. The EU budget, as an instrument of economic policy, amounts to 1.25 % of European GDP. All the measures the Commission is talking about in a confidence pact - and so far as they go, they are welcome - are still very small in relation even to the EU budget. They amount to about 1 % of that budget and therefore to about one hundredth of 1 % of EU GDP.
If we stand back objectively and look at the instruments available to the Commission, it is self-evident that if we have to use those economic levers alone as the way of building confidence and focusing on the attack on unemployment, what we are deploying - and I have remarked on this in the committee before on Mr Cassidy's report - is something like the force of the manneken pis in economic terms against a tidal wave of 18 million people out of work. That cannot deliver. This brings me back to the guidelines exercise. There we are at the coal-face with the Member States and what they can deliver.
This report today points to a whole range of social security costs; the interaction between the taxation system and the social welfare systems in Member States in terms of the uptake of jobs among those who are long-term unemployed; the tax wedge, the gap between what it costs employers to take people on and what they get to take home after tax. The fact is that we have a huge labour surplus in Europe but we are putting so much tax on labour. We all recognize the need to start shifting away from direct taxes on labour. These are the instruments of policy that one wants to see as part of a vigorous approach to the broad economic guidelines exercise.
On the issue of the European social model I frankly confess I do not know what it is. Given what I said about the GDP shares of public sector in our Member States, I know what it is not. It is not what we think the US social model is and that is about as well as I can define it. I know this much about how we characterize what happens in the United States. We have converted and degenerated some of their employment creation capacity into a view that it is all fast-food economy. It is not. Two-thirds of their high-quality service sector jobs are in insurance, banking, finance, Silicon Valley, software. That is the kind of space we need to build into our European economic model, into our social model and not let some cosy consensus by way of social modelling ruin our economic potential and possibilities.
Mr President, the debate on the Commission's annual economic report for 1996 is particularly timely because we are already towards the end of the first half of the year in question, a six-month period in which economic activity has been particularly disappointing and when it appears that there are attempts being made to affect or offset this objective evolution by raising hopes through a recovery in confidence among economic activists.
But we believe that this timeliness should be translated into an as thorough analysis as possible which would demand that the report and its updating provide the best data possible referring to 1996-1997, and provided that we are not confronted with a genuine rose-coloured spectacles campaign of unfounded optimism in order apparently to force through unexpected or even unrealistic projections, a campaign backed up by insistence on indicators which are already outdated or by refusing to revise these aggregates in such a way as to reflect the reality of Europe's economy.
For example, what is happening in Portugal is a very clear illustration of this situation since, based on a prediction of economic growth of more than 3 % for 1996, all revisions have been continually made in the artificial prospect that 'everything will turn out all right, or better' and with the virtual refusal to lower the expectations to a gross rate of 2.25 % even though, for several months now, it has been forecast (and warned) that this growth rate in reality will barely scrape above 1 %. In any case, reality has shown that those who dared to make such a forecast have been proved right.
Another reason for the timeliness of this debate is that the Intergovernmental Conference is now taking place and we must not exclude from the agenda the question of responsibility for absolute priority given to economic and monetary union and the single currency by slowing down, weakening or breaking off activity and only making worse the social consequences which are already very serious.
We should like to highlight a statement made in the Cassidy report about the need to recognise the so-called 'European social model' because this goes against a certain current which claims that the social aspect of things should be kept apart from the economic aspect, and should even be overlooked in favour of the economy. But such a statement in the motion for a resolution is very close to others which deserve emphasis, given yet another expression of the desire to 'square the circle' which characterises this European construction. How can we defend 'a European social model' if the economic approach, as these reports show, is fixed on wage restraint, the unending reduction of real wage costs, in making working hours flexible rather than shortening them, on polyvalency, in a nutshell: attacking the genuine economic problems triggered by an economic policy without doing anything to alter that same economic policy, before reaffirming and accelerating, at huge social cost, and more unemployment, worse employment, more poverty and greater social exclusion, in other words permanently undermining the so-called 'European social model' ?
Mr President, there is a well-known saying about swings and roundabouts. If the motion for a resolution on the annual economic report for last year sounded too optimistic, this one is more pessimistic. Whereas last year Parliament placed the emphasis on growth and progress towards economic and monetary union, now the text is dominated by the unemployment problem.
But there is one point of agreement. Both reports on economic policy confirm the impression that environment policy is only a stepchild. It is time for the economists in this House to see that economy and environment are twins. How can we concentrate on the enormous unemployment problem, which is indeed a real one, whilst closing our eyes to the ongoing deterioration of the environment? Then we simply forget a very important item in our European housekeeping book. And good economists know that in the long run that ends up in bankruptcy.
So I have tabled one or two amendments to Mr Cassidy's report linking the need for a healthier environment to the promotion of employment. The two may very well go together as moreover Parliament has said previously. In that respect I might make an appeal to the unexpressed wish of every Member of Parliament, namely to achieve consistency of views.
The aim of achieving greater economic growth is central in this report. There is a danger there, namely that we might lose sight of the idea that economic growth is nothing more than one of the means of promoting citizens' welfare and well-being. There are environmental conditions and social boundaries which economic development must observe in order to be lasting. Economic growth cannot manage without these boundaries because the boundless and the measureless is not an environment in which mankind can live. Our quest for welfare must have certain limits, otherwise it will go wrong from the outset. So let us strive for sustainable economic development.
Mr President, the Cassidy report on the Commission's annual economic report, especially the factors clearly addressed in the explanatory statement, such as economic growth, rising unemployment, the resultant conflict with economic and monetary union or the loss of popular confidence in the EU stemming from that, is to be wholeheartedly endorsed. The economic situation of the European Union is determined by an increasing structural problem. How else can the Commission conclude that the European economy is not growing at a healthy rate and that the only real growth is occurring in the world economy outside the EU.
The revised prediction of 2 % growth in the European economy instead of 2.6 % means that the Commission strategies as set forth in the White Paper on growth, competitiveness and employment are ineffective. Instead of a reduction in unemployment, reduced growth will lead to an increase in unemployment. The main reason for this development lies in the declining competitiveness of the EU Member States' economies in relation to other regions such as the United States or Asia. This also manifests itself in the fall in direct investments by companies from the OECD states or from the United States and Japan in Europe, a decrease which has been quite dramatic in some cases. Europe is feeling the pinch and is becoming less and less attractive as a business location.
If we look at the way in which the political leaders of the European Union have been focusing primarily on economic and monetary union, it is surely reasonable to speak of the EU having its priorities wrong. The annual economic report certainly highlights this situation. The Commission must tackle the acute unresolved problems. I can cite the failure to promote research and development in the European Union with anything like the required vigour. After all, it is new information technology, newly developed technological innovations, which are the main generators of economic growth and diminishing unemployment outside Europe, particularly in the United States and Asia.
I can cite the way in which attempts to reduce non-wage labour costs, in other words indirect costs, are frustrated by increased taxation and social welfare costs, which will increase still further as life expectancy rises. We look in vain for measures to reduce these indirect costs, especially for the lower-paid and on the taxation side. This means on the one hand that companies are deterred from engaging new staff and on the other hand that confidence in Europe as a location is dwindling. To put it in a nutshell, because of these excessively high charges the European Union is ensnared in a profound structural crisis and is not, as is often blandly stated by government politicians, experiencing a temporary crisis.
Without radical changes to the conditions under which the European economy operates, unemployment will increase and in particular the successful introduction of the single European currency will be more than jeopardized. That is why we must act quickly, but most especially in the Member States.
Mr President, I would first of all like to congratulate Mr Cassidy on finding the strength to deviate from what I, at any rate, regard as the philosophy of his faction, and bring to the forefront an issue which it is not natural for that faction to make much of, namely the issue of unemployment. This shows that he has cast himself free from certain restraints, something which I respect and would like to welcome.
Mr President, our problem at this time is that we want to create the single currency. That is the next great step in the building of Europe. But economic circumstances are making it difficult, and are doing that because of the familiar reasons of slowing down economic activity and increasing unemployment. We must first stress that the single currency is not responsible for unemployment. Unemployment came before it. We must also stress that progress towards the single currency must not worsen the situation in that respect.
On that point, the Commission presented us with three positions: the position that we must cut deficits, the position that the single currency itself is a weapon in the fight against unemployment - a position which I accept - and the structural measures to fight unemployment, which in some way are a summary of Essen.
The fact that cutting the deficits will give us the increased demand we need at the moment to achieve an immediate reduction of unemployment, is a very riskridden theory, a theory that conflicts with common experience, that goes against the tide of public opinion at this time, and that also conflicts with the greater part of economic theory. It is not easy to understand how working people, who feel their jobs threatened by cuts in public expenditure, will acquire the feel-good factor and increase demand by spending more. It is more likely that such a psychological reaction would come as the result of long term stabilization, but this long term stabilization and its psychological result may take five or ten years to come about. What we are interested in is something much more immediate, and we do not have it at this time.
Mr President, we are asked to consider the example of the United States and the elastic labour market. Nobody has mentioned the sacrifice of profits by Japanese companies so that they could avoid making people redundant when Japan's economy was in its deepest recession. It is time we recognized that unemployment is ultimately a distribution problem, the distribution of income and wealth. And there is enough margin in the profit structure of European companies, from what the Commission's own report and Mr Cassidy's report tell us. In those celebrated fundamentals, which are so healthy that we are all bursting with health while at the same time we cannot recover from unemployment, there is sufficient margin to allow us to attempt to deal with the problem on a more generous basis.
Commissioner, under the umbrella of fighting unemployment you spoke of cutting the deficits. You spoke of the single currency and structural measures. As we have said, all this can have an effect in the long term. You did not say anything about the new framework for macroeconomic policy, the need to balance financial discipline with a more flexible monetary policy. The only crumb of a new macroeconomic approach you offered us is the transEuropean networks. And very rightly, and I applauded your sentiments too, you were indignant that a decision taken so long ago is being systematically torpedoed by the Ministers for Economics, because they will not allow the transEuropean networks to have the finance they require.
Mr von Wogau expressed himself with irony on the point that the debts could enable us to create jobs. He could equally well be asked whether he knows where unemployment in Europe would be now if European countries had refused to go into debt when the oil crisis struck.
Mr President, we were told that nobody knows what the European social model is supposed to be. It is very simple: it consists of full employment and the social state. Those are the things which gave Europe and the whole industrialized world not only the strength, the incentive and self-confidence, but also the social cooperation that led to a golden age of flourishing industry after the war. The problem is how to get back to those times. And we will certainly not do that by setting up the single currency, a Shylock which will demand the payment of debts in the flesh of Europe's working people. Because the single currency will then risk sharing Shylock's fate and that of his bill of exchange. And if that does not happen to the single currency - and I hope it does not and would not like it to -, then it is the Commission's proposals on macroeconomic policy that will risk that fate, with their broad guidelines, unless an attempt is made to overcome those suffocating macroeconomic policy limits which unjustly and unjustifiably condemn Europe to wither and European working people to make sacrifices disproportionate to the aim we are striving for.
Mr President, I must begin by congratulating the Commission and Mr Brian Cassidy on their reports, which draw attention to the current problems and major difficulties being raised in the European economy. Of all of these of greatest economic importance and social consequence is the problem of unemployment, in relation to which there are positions to be taken which cannot be delayed.
It is today unquestionable that growth and job-creation are being made difficult by the rigour imposed in respect of fulfilling the Maastricht criteria. We do not call into question that they have been established, having led to the necessary and successful effort to diminish deficits, bring down inflation, interest rates, public debt and budget deficit. But now, given that these trends are now well set in, there is no justification in an exaggerated demand which actually leads to the point of harming more important objectives at a social and political cost likely to compromise the very project of the European Union.
We have arrived at a situation characterised by more social and political costs on the way towards the single currency than its institution, as it is also certain that with it there will be a natural harmonisation of prices and interest rates. This latter circumstance points, it is worth emphasising, to the fact that fulfilment of the approximation criteria in prices and interest rates is all the more difficult because, for certain peripheral countries, it is less important than fulfilling the criteria in respect of public debt and budget deficits.
It is worth making this remark given the trend on the contrary to attach less importance to the criteria of debt and deficit in a very clear determination to make sure that the vanguard of the single currency should countries of central and northern Europe which will not be able to fulfil them. It is unacceptable that there should be such moves of entrenchment as it seems that a given criterion takes on more or less importance according to those who fail to meet with them. In addition to this position of principle, an ethical and political one, it will also be in everyone's interest to broaden the number of those able to accede to the single currency, and it will be more expensive for the Union itself to make adjustments necessary in relation to those countries which, while able to join the single currency, would be forced to stay out of it.
Besides the short- and medium-term difficulties and although it is certain that monetary union will lead to conditions which are more favourable to growth and job-creation, it must be acknowledged, on the other hand, that we can only return to full employment if we make structural changes to our economies and societies which cannot be put off. Along with making markets more flexible, properly mentioned by the rapporteur, given that current progress means that the same goods can be produced with far smaller workforces, instead of promoting unnecessary creation of jobs, swimming against the tide, we must anticipate the new preferences of our citizens - this could be an important role for the Commission to play - in the sectors of culture and the use of laser-beams, for example. If we could then make proper use of human beings then we are opening up prospects for demand for material goods and services which could properly occupy quite significant fractions of our populations, in many cases in small and medium-sized enterprises working in the various regions of our countries, including the less-favoured regions.
We can make progress in this way towards a more humane, more participatory world and, in fact, this is the only way we can do it - not with well-intentioned legal texts even if they are inserted into the Treaty on European Union. In any case, it can sound like hypocrisy especially for someone without a job that good intentions expressed are not accompanied by measures which really do something to boost economies, leading to investments which do not match the new needs of the market.
Mr President, first I should like to welcome Mr Cassidy's report which gives us the opportunity to discuss the state of the Union economy at a particularly important time for the Union. The Commission's 1996 Annual Economic Report, which is the subject of Mr Cassidy's report, presents a view of the Union's economy which is certainly not encouraging. In the first place the trend of the economic situation over the past few months is showing, as has been said several times this evening, a lull in the economic recovery which has led to a revision of the growth forecasts, particularly in the Union's weightiest economies, such as France and Germany. In the second place unemployment, as has also been said here throughout the evening, is continuing at unacceptably high levels. In the third place it must be stressed that that remains the position in spite of continued wage moderation, in spite of the progress made in controlling inflation - which is at present at a minimum level which we might regard as historic - and in spite also of efforts at budgetary consolidation which, on the other hand, is hampered by the slow-down or lull in growth.
The conclusion to be drawn from this overview is that something is lacking in the theoretical reasoning of recent times. According to the recent frequentlyrepeated analysis, growth should occur as a natural consequence of the policy of stability and rationalization of the fundamentals of the economy. Reality shows us on the other hand that in spite of rationalization of the basic macroeconomic imbalances, the expected growth and above all the creation of enough jobs are not taking place. This is what the Commission calls the 'paradox of the lack of confidence' , in spite of the favourable economic fundamentals.
With regard to this feature of lack of confidence or weakness of internal demand, it is appropriate to call attention to one fact: the economic recovery which began in 1994 on the basis of exports was followed by a revival in investment. But the trend of economic recovery stopped with household consumption, with workers' consumption - still at low levels - particularly as regards consumption of durable goods. The increase in the GDP in 1994 and 1995 was converted, in the case of household economies, into savings and not into a recovery of consumption levels.
That situation, which is one of the features of the paradox mentioned by the Commission report, must be related to the lack of security due to unemployment, the conditions of the labour market and also possibly to the wage levels mentioned earlier.
Having reached this point, I shall now turn to some of the proposals on which, in my opinion, the European Parliament should insist, particularly in view of the forthcoming debate - which Mr Cassidy mentioned to us - to be held when the general guidelines of the economic policies of the Member States and of the Community are presented.
With regard to those observations it is certainly necessary to start with the structural reforms, but I do want to point out one thing about them: references to structural reforms almost always tend to reduce this problem to deregulation and the reduction of levels of social protection. This very afternoon Commissioner de Silguy, in his opening speech, told us that to tackle the present situation it was impossible to deny the need to deal with the question of social protection. Naturally one must agree with that. Social protection needs to be reformed in order to preserve social protection. What, on the other hand, seems wrong to me is the unilateral and reductive nature of the approach, that is, that when structural reforms are discussed, only this question is mentioned - deregulation and reduction of social protection - whilst on the other hand other important aspects, such as, for example, the debate on working hours, are ignored.
In the second place it must be said that, apart from the structural measures - which generally, as I said, are expressed from the point of view of the supply economy - we must not forget policies for revival of demand which, in spite of all that is said about the death of Keynesianism, remain applicable even today, and which must be organized or coordinated at European level, at the level of the Union as a whole, since there is very little margin left at the level of the Member States for anti-cyclic policies.
In the third place I should like to stress the need for a less strict monetary policy. That too has been discussed here this evening. In spite of recent reductions, interest rates in Europe are still very high as compared with those of the United States and Japan, particularly if the low levels of inflation and the contractive effects of fiscal policies are taken into account.
I think, in conclusion, Mr President, that these are the points on which Parliament ought to insist so that they may reflected in the general guidelines for the economic policies which are shortly to be presented by the Commission.
Mr President, work, sustainable long-range economic development and good quality of life are important values for us as individuals. However, these values must be included in the balance of economic welfare variables, otherwise they become a residual item. When a market is integrated solely in response to the dictates of the economy, other human values are downgraded.
Eighteen to twenty million EU citizens are currently without work. The convergence requirements for public-sector debt, low inflation etc make it all the more necessary to specify objectives in respect of environmental debt and the reduction of unemployment. Without such stated aims, EMU becomes an obstacle to positive development, posing the threat of an increase in unemployment, environmental degradation and regional imbalance. In my view, the EU is setting the wrong priority here: at a time when most citizens are worried about their jobs and their quality of life, the EU and its leaders are prioritizing an economic and monetary union with a single currency and a central bank. As long as such wrong priorities determine the future of the EU, confidence in European cooperation will also be low.
Fiscal redirection, a switch from tax on labour to taxes on raw materials and energy, a planned reduction of working hours, a growth policy geared directly to green jobs, to environmental technology, and a drive to create many small and medium-sized enterprises are what Europe needs. Perhaps the greatest weakness in the Commission's annual report is the lack of this insight and the absence of new and alternative strategies for the future, which I would like to see more of.
Mr President, I want to say something about Amendment No 15, which says that general tax reductions do not bring down unemployment. I have tabled this motion, because too much confidence is placed in the positive effects of tax reductions. Economic studies have shown that, in the OECD for example, there is no link between the level of tax in a country and economic growth. With flexible exchange rates, taxes do not affect a country's competitiveness: the competitiveness of the EU vis-à-vis the USA or Japan is thus not affected by the fact that we have a higher level of taxes. Taxes are not theft; they represent something that is given back to the citizens, either in the form of pensions and sickness insurance or in the form of services provided in the public sector.
Paragraph 23 conveys a certain surprise that public expenditure in the Union amounts to around 50 % of GDP. But nearly half our population consists of children, young people, pensioners, the unemployed or the sick and, however we approach the problem, these 50 % will need to be cared for by the 50 % who are gainfully employed, in other words the real rate of taxation - the burden of care - will effectively work out at around 50 %, whether we collect taxes or not.
General tax reductions do not solve any problems. What usually happens is that the distribution of incomes becomes more uneven, which in its turn leads to reduced demand, since those on high incomes will save more. That, Mr President, is precisely why the many tax reforms during the 1980s and 1990s, in Sweden for example, did not bring down unemployment but increased it.
My view is that the EU needs lower taxes least of all. We need better schools, universities and hospitals. We need more cultural institutions, upgraded ports and roads. A strong public sector with a well developed social insurance system is the surest way to strengthen people's confidence in the future. Lower taxes create more problems than they solve.
Mr President, I can assure you that at the conclusion of this very interesting debate, and with due regard to Mr Cassidy's report, we shall give these matters the most careful consideration when framing the broad multiannual guidelines and we shall have a further major debate on this subject in the coming weeks. I am in a position to reassure those of you who wanted special emphasis to be placed on employment in this year's guidelines: we have devoted a great deal of space and thought to this subject.
First, let me answer a few of the specific questions asked, especially by your rapporteur. You complain that we have provided no statistics for 1996. Don't worry, Mr Cassidy, those are the rules of the game. The Annual Economic Report will provide you with all the 1996-1997 projections, together with the guidelines, but at present those projections have not yet been finalized by the Commission.
It is true that there is no analysis of regional disparities, but this is not the purpose of the Annual Economic Report. There is a regular report on regional policy which answers your question.
As regards wages and non-wage labour costs, the matter was dealt with on pages 53 onwards of the Annual Economic Report, and I would refer you to those pages.
Regarding another question which has been put to us on the relative profitability of investment in Europe and abroad, my answer is that investment in Europe is profitable, since ECU 1, 200 thousand million per year is invested in Europe, whereas the outflow of direct investment in foreign countries is no more than 20 or 30 thousand ECU per year. Here again, you will find all the appropriate observations in the Annual Economic Report.
Now, if I may, I would like to say something by way of winding up this debate. Mr Donnelly and Mr Pérez Royo are right: there is a paradox in the present situation. I maintain that the economic fundamentals are good, even very good, and yet economic activity is flat and unemployment is at an intolerable level. I would say that this problem cannot be solved by giving up. But the only way to create the necessary conditions for the creation of jobs is to restore confidence. There will be no jobs without confidence, and confidence requires two things, two main conditions: the reduction of public deficits and an end to monetary turbulence.
Why should public deficits be reduced? How do you expect investors to have a sufficiently clear view if they know that the burdens weighing on public budgets are excessive? How do you expect the markets to give a favourable assessment, allowing worldwide savings - in a world where we have free movement of capital - to come to Europe if the European countries are crumbling under the weight of their deficits? How do you expect consumers not to over-save unless they have reason to believe that taxes are going to come down? We cannot go on raiding savings, which, let me remind you, we now do to the extent of 40 or 50 % of domestic saving, we cannot go on doing this when too much of the take goes to finance public deficits.
As far as monetary turbulence is concerned, I would remind you that according to our estimates the fluctuations of 1995 cost Europe half a point's growth in 1995 and 1996. I would also remind you that, according to our figures - and I am well aware that the figures are debatable, though the reasoning is not - one in five of the jobs lost in Europe from 1993 to 1996 was lost because of monetary turbulence. That is why economic and monetary union is an essential, indispensable condition for the creation of jobs.
Now, the matter of employment. No one can say today that Europe is costing jobs. Without Europe, we would have much greater unemployment. After all, net job creation in Europe in 1995 totalled 800, 000. Without Europe, that figure could certainly not have been achieved. You will tell me, of course, that in the United States eight million jobs have been created in the last two years. I would ask this: are we willing to abandon our social system, our European social protection models, to go looking for other models? I would say, philosophically as it were, that this is actually a point worth considering.
Employment means, first and foremost, getting to grips with the structural causes of unemployment, because growth alone, even sustained growth, will not be sufficient to solve the problem of unemployment we face in Europe. That was why the Commission presented its White Paper in 1993. That was why the European Council in Essen adopted a set of priorities. But in this case, there is no escaping the fact that responsibility lies firstly, and essentially, with the Member States. Nevertheless, we can use the lever of the Community to facilitate and support job creation. That was why President Santer presented his confidence pact. The Round Table which was held a few days ago in Brussels marked the starting signal for a fruitful dialogue. The next task is to prepare for the European Council in Florence, because that is the level at which the decisions are going to have to be taken.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
Boatmasters' certificates
The next item is the recommendation for second reading (A4-0128/96) by Mr Van der Waal, on behalf of the Committee on Transport and Tourism, on the common position adopted by the Council with a view to adopting a Council directive on the harmonization of the conditions for obtaining national boatmasters' certificates for the carriage of goods and passengers by inland waterway in the Community (C4-0068/96-94/0196(SYN)).
Mr President, harmonization of the conditions for the grant of national boatmasters' certificates makes a small but significant contribution to the realization of an undivided market for inland navigation. The common position which is now before us departs in several points from the Commission proposal and Parliament's views at first reading, but mostly not on essential differences of viewpoint. So the Committee on Transport can vote for those parts of the common position.
With regard to some four other matters, however, the Committee on Transport maintains its original viewpoint. That applies in the first place to job experience. According to the common position the required experience of an applicant for a boatmaster's certificate may in certain circumstances be reduced by a maximum of three years. In the Commission proposal, with which Parliament agreed, that reduction could not exceed two years. The Committee on Transport was astonished that the Council took this approach. The Commission mentions as one of the objectives of this directive the need to step up the safety requirements. That objective is certainly not served by the common position. What is more, a distinction is created with the requirements of the Rhine navigation licence for which the maximum deductible in respect of experience is still limited to two years.
The second feature which the Committee on Transport wishes to retain is the comparability of examination requirements in the Member States. In the Commission proposal we read that distortions of competition between the Member States are eliminated by the harmonization envisaged, but in that case examination requirements with regard to knowledge and skills must be of a comparable degree of difficulty. The competent authorities of the Member States would then have to exchange ideas now and then through the intermediary of the Commission. It is not clear why this proposal has not been accepted.
As the third point I should like to say that Member States must not be enabled lightly to impose supplementary requirements on boatmasters for navigating particular waterways. For that the Commission's approval needs to be given. We do not think it is sufficient to consult the Commission as proposed by the Council.
Then one more point about medical examination of boatmasters over the age of 65. The Committee on Transport thinks, in accordance with the Commission proposal, that intervals of three years are sufficient. We do not think there are any convincing arguments for the annual examination chosen by the Council.
Finally I should like to refer to Amendment No 2, which gives the Commission power to grant exemption from the requirements of the directive for waterways between two Member States which contain no link to the waterway network of other Member States. That is a new amendment not included in first reading and which, I have heard, has meanwhile been declared inadmissible. Possibly the Commission can go further into this question in bilateral contact with the countries concerned. I should be glad to have the Commissioner's views on this.
To sum up, the Committee on Transport is concerned to retain a number of matters which were mostly already contained in the Commission proposal. We expect therefore that the Commission will continue to give them strong support in the subsequent stages.
Since neither Mr Castricum, for the Party of European Socialists, nor Mr Danesin, for the Union for Europe Group, who are down on the list of speakers, is present, I call upon Mr Kinnock on behalf of the Commission, who is much more industrious than Parliamentarians.
Mr President, I hope that remark of yours is duly recorded and will be illuminated in neon signs outside Parliament. It will do our reputation a great deal of good. I can scarcely contain my emotion in responding to the fine speech from Mr van der Waal especially since this is a debate which has obviously attracted such extensive interest. It is unfortunate that there are not more Members in the House simply because I can certainly testify to the fastidiousness and the attention to detail that has quite typically been shown by Mr van der Waal in his treatment of this subject.
As honourable Members will know, the directive before the House today seeks to harmonize the conditions for obtaining national boatmasters' certificates for the carriage of goods and passengers by inland waterway in the Community. It provides for a single national boatmaster's certificate conferred on the basis of harmonized conditions and drawn up in accordance with a Community model which is mutually recognized by Member States.
The measure follows the Council directive of December 1991 on the reciprocal recognition of such national certificates and the present directive is clearly a second step in securing the harmonization that is necessary to improve safety in inland waterway transport and to avoid distortion of competition. The new provisions introduced in the common position of the Transport Ministers Council either support the objectives of the Commission proposal or are justified for safety reasons. The Commission therefore accepted amendments proposed by Council and I now seek Parliament's approval of the common position which, despite our current divergencies, I hope it will give on further reflection.
My colleagues in the Commission and I have naturally given thorough attention to the amendments tabled by the Transport Committee in this second reading. In contrast with the first reading when we accepted all Parliament's amendments, I find myself in the unusual position of not being able to accept any of the amendments put by Parliament on this occasion, mainly I have to say because the proposals in the amendments from Mr van der Waal and his colleagues are already covered in the proposals.
To be more specific, Amendments Nos 1 and 6, which aim to ensure that the required knowledge and skills are tested at the same level in all Member States are already reflected in Article 8 and in Annex 2 of the directive. Furthermore, as is generally the case, the choice of testing procedures must remain with Member States. Amendment No 3 proposes that medical examinations of boatmasters over the age of 65 should be at three-year intervals. For safety reasons the Council considered that boatmasters aged 65 and over should be required to undergo an annual medical examination. This is a sensible provision and the Commission has consequently accepted the Council's view.
On the question of required professional experience, the original Commission text preserved parallelism with the Rhine navigation licence and that is proposed as Parliament's Amendment No 4. However, the Council, considered that the scope for reducing the period of professional experience that is required of applicants should be increased from two to three years in recognition of the value either of specialized professional training or of practical experience gained in related fields such as seagoing navigation. The Commission considers that the possibility of a three-year rather than a two-year reduction, with the attendant conditions, does not jeopardize the objectives of the proposal and we consequently support the Council's compromise.
Amendment No 5 seeks to ensure that a Member State can only impose additional requirements concerning local knowledge on a boatmaster with the Commission's approval. The Commission accepts that provision for prior consultation as proposed by the Council will in reality be sufficient to achieve the same purpose.
Thankfully it is rare for me to have to come before this House with the news that I cannot accept any of the amendments tabled by my friends in the Transport Committee at second reading. I believe, however, that the common position, including as it does some of Parliament's first reading amendments does satisfy the objectives of the proposal. In commending that proposal to the House may I express my appreciation to Mr van der Waal for his work and for the efforts of his colleagues on the Transport Committee as a whole.
Mr President, I should like to put two further points to the Commissioner. In the first place I should like to remind him that the amendments which the Committee on Transport has retained were mainly amendments which were originally in the Commission proposal. I understand that the Commissioner has now accepted the compromise in the Council on these points. But I think we in the Committee on Transport still wonder whether the Commissioner has not accepted the Council's ideas too quickly.
My second point concerns the actual question of Amendment No 2. I said myself that it had been declared inadmissible by the presidency. Possibly the Commissioner can confirm that he will make bilateral contact with the Member States concerned on this matter.
Mr President, in response to Mr van der Waal's second question, I can confirm that we certainly will discuss these issues bilaterally and so, I hope, cover the point he wanted to uphold in what originally was Amendment No 2. I am grateful to him for facilitating the work by so readily accepting the inadmissibility of that proposal. Nevertheless, the principle that he would seek to sustain will be sustained.
So far as the amendments in general are concerned, I do not take the view that the Commission takes sides in a Council versus Parliament contest when it comes to considering amendments on second reading. The question we had to ask ourselves was whether the further amendments put by Parliament, and put with sincerity, were either covered adequately in the course of the legislation as it had evolved, taking into account the first reading amendments and the consideration of Council or whether that had not occurred. We reached the conclusion, which we can easily sustain, that the proposals were adequately covered by the means I suggested. There is no antagonism in the position we take. What we have is a piece of very practical and very effective legislation, thanks in part to the contribution of Parliament. Secondly, it is also a piece of legislation that does not unduly bear down with bureaucratic requirements on this sector of transport. For that reason I am sure Parliament might be inclined on reflection to welcome the attitude I have expressed on behalf of the Commission.
The debate is closed.
The vote will be taken tomorrow at 11.30 a.m.
Motor vehicle pollution
The next item is the recommendation for second reading (A4-0119/96) by Mrs Bloch von Blottnitz, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the common position adopted by the Council with a view to the adoption of a European Parliament and Council directive amending Directive 70/220/EEC on the approximation of the laws of the Member States relating to measures to be taken against air pollution by emissions by motor vehicles (C4-0007/96-94/0286(COD)).
Mr President, Commissioner, ladies and gentlemen, I should like to say a few brief words on the Directive before us. It is in fact the last piece of legislation under EURO II. Basically, it has long been a thing of the past, because it is already being implemented in all its aspects. There are many different reasons why it has been tabled so late, and I do not propose to enumerate them all. Suffice to say that this is the final step under EURO II, at a time when discussions in the corridors and elsewhere have already turned to EURO III. Our concern is naturally to have this implemented as soon as possible in the interests of the producers, for example, to let them know at long last which standard is to apply from next year.
For that reason, Parliament and the Committee on the Environment, Public Health and Consumer Protection have naturally been very tame in assessing the common position because, as you know, the common position does not reflect all the wishes expressed by Parliament. In particular, there are no tax incentives to introduce even higher standards. These were not endorsed by the Council.
Be that as it may, the Committee on the Environment, Public Health and Consumer Protection adopted the common position unanimously, apart from three slight amendments, so that we can now move on as quickly as possible. These three small amendments stem on the one hand - in the case of Amendments Nos 1 and 3 - from the fact that there are sometimes parts of the Maastricht Treaty which the Council has yet to digest. Directives, of course, are adopted jointly by Parliament and the Council and not by the Council alone. I assume that the Council will eventually manage to learn that lesson.
The second amendment relates to Article 2 and seeks to reverse the exemption granted in respect of low-powered light commercial vehicles. I believe our proposal reflects the current state of technology and that it is justifiable, because this Directive has been under discussion for an eternity, and the deadline for these vehicles has actually been exceeded already. For that reason, I strongly urge the Commission to lend its assistance in persuading the Council that this really is not a key issue but only a matter of reflecting current technology and that it can be taken on board without further ado. I hope that the Commission will help here and that this question will not drag us into the codecision procedure.
Light commercial vehicles will continue to demand our attention in the future, of course, for one thing because they are to some extent hybrids. Passenger-car engines are built into larger chassis and the vehicles are used primarily in our inner cities. As a result, they account for quite a considerable amount of inner-city pollution. Since these vehicles essentially have passenger-car engines, we seek the same values as apply to passenger cars. That has also been achieved in Group I.
I could imagine that at the stage beginning in 2000 vehicles in Groups I and II will be given at least the same values as passenger cars. Which brings me to the 2000 stage. I sincerely hope that the phase beginning in 2000 will be finalized, at least for passenger cars, by the end of this month and presented to Parliament. Then, of course, I also have to consider Article IV of the Directive on which we shall be deciding tomorrow, which states that the proposal for light commercial vehicles is also to be tabled by 30 June 1996. If we want to adopt something better than a few sheets of waste paper, one option, of course, would be to submit a uniform proposal for both passenger cars and light commercial vehicles, both in terms of emission values and of the deadline.
So let us adopt this old material as soon as possible, taking account of current technology, to which the panda cycle no longer belongs, so that we can turn to face the future, and then we shall surely give up the role of gentle lambs and become a bit more tigerish.
Mr President, ladies and gentlemen, the draft directive amending the previous Directive 70/220/EEC is intended to make it possible to reduce atmospherically polluting emissions caused by light commercial vehicles, vehicles under 3.5 tonnes in other words, and to bring the standards for such vehicles into line with the very strict standards that already apply to private vehicles. To this end, a number of directives have previously lowered the thresholds for emissions of certain toxic gases - carbon monoxide and non-burned hydrocarbons - originating from petrol and diesel engines. The standards have been applied to all private vehicles, irrespective of their engine capacity. That is why it is necessary that light commercial vehicles, too, should comply with the same rules as private vehicles for the purposes of reducing atmospheric pollution, especially in towns, which does so much harm and is of such great concern to us all.
The application of the provisions, scheduled for 1 October 1998 and 1 October 1999, depending on the class of utility vehicle, gives the industry sufficient time to enable it to make the necessary adaptations to low-powered vehicles. Also, I regret to say that Amendment No 2, by the rapporteur, Mrs Bloch von Blottnitz, cannot be accepted because, in point of fact, it would be liable to impose a heavy penalty on the industry for a change which, in any case, would bring forward the date of entry into force only by a few months.
Finally, on the other hand, since this directive is a Parliament and Council Directive, the European Parliament must obviously be associated with the Council in connection with the provisions which are to be applied from the year 2000 and the Commission proposals which will define those provisions.
In conclusion, therefore, we shall be voting against the rapporteur's Amendment No 2, but we shall be in favour of Amendments Nos 1 and 3.
Mr President, this is in second reading and it is a codecision procedure, so Parliament has some authority with regard to this proposal. In first reading we tabled 18 amendments and the Commission has adopted only four of them. But fortunately the Council was more progressive. That has meant a tightening up of the Commission's original proposal with regard to emission standards. So once again the Council enhances a proposal whilst the Commission to some extent mars it.
But in any case we are now at the point for Parliament to deal with this in second reading. Naturally - and I actually do not understand why Mr Cabrol is so much against it - we are in favour of Amendment No 2 to make no exception for a given category of motor vehicles for one year. Why should we extend it by one year? As I also explained during the first reading in September, if we simply introduce standards here in the European Union which are technically realizable then every incentive for the industry to develop cleaner applications is removed. For those reasons we as Parliament must strive for strict standards which compel the industry to invest in the development of clean technology.
Naturally we shall vote also for the two other amendments. Following the Maastricht Treaty the European Parliament must be consulted, as we have made clear in Amendments Nos 1 and 3.
I should like to end with one question to the Commission. Can we still rely on the Commission's coming on 30 June this year with the proposals for requirements for the 2000 stage so that we can decide it all in time? I should be glad to have an answer from the Commission to this question with regard to dates.
Mr President, I should like to explain the absence of Mrs Bloch von Blottnitz, who is at present engaged in an attempt in Germany to block the transport of radio-active materials - which we have all read about in the newspapers - which has caused a truly incredible reaction on the part of the German police. This has led our fellow-Member to think it more appropriate to remain in Germany. All this is particularly important for us, but may cause inconvenience for some colleagues.
As Greens we think it appropriate to tell you however what Mrs Bloch von Blottnitz would have said, namely that this measure as presented by the Council, although it has improved the text as compared with the Commission proposal, and is a step forward in progress towards something new, it certainly cannot be said to be as we should have wished. In fact the amendments already approved by Parliament contained more advanced suggestions which we should certainly have preferred. Nevertheless we may say that this text is acceptable provided - in our opinion - that the amendments tabled by the rapporteur and approved by the Committee on the Environment are approved by Parliament: secondly because, as everyone has already said, it reaffirms a co-decision of Parliament together with the Council; thirdly because it needs to be said that the logic of delays risks being an excuse for fresh delays and for giving industry a chance to find new loopholes.
Such a delay could not be justified; above all it risks being a delay not only for the limited categories of motorcars but also for a limited number of firms and hence as an Italian Member I do not want to invite the accusation that Italians are only defending their own firms. I think also, for reasons of compatibility with the rest of Europe and the need for industrial competitiveness, that all industries must be able to respect Community rules without exception.
Mr President, I am sorry that the rapporteur could not be here. I should have liked to thank her, but I know the reason why she is not here: the report could have been written by me, and so she was entirely confident that I should be here and should be able to defend her report in the proper manner! That is exactly what I shall do, for there is only actually one question that can be on our minds today, and that is how we can implement this proposal as quickly as possible. I can begin by saying the following to Mr Eisma: as I said when we first spoke about this question, we intend to present the new proposals for the year 2000, as well as for the second stage, beginning in 2005, before the summer holidays, in other words before the end of June, so that Parliament has time to deal with these proposals. If, as I hope, the proposals can be dealt with as swiftly as possible, then we shall have new standards for the year 2000 as well as a second stage with opportunities for tax concessions and all the things that Parliament rightly expects.
That is also the reason why we have a last remnant, as it were, to see to here, as Mr Lange rightly said, which brings me to the amendments. Numbers 1 and 3 are no problem; that can only be an oversight, because the Council is naturally aware that it cannot adopt draft legislation on its own. In short, of course these proposals can be accepted, and they will result in the appropriate amendments being made.
The substance of Amendment No 2, which Mr Lange mentioned, poses no problems for the Commission either. However, I do not know whether the Council sees this in the same light, and that is precisely where our doubts begin to emerge. As the proposer himself says and as he has also told me in writing, Amendment No 2 is really intended as a sort of demonstration piece to indicate the direction in which we wish to proceed; it could therefore happen that this amendment holds up the entire process, for if the Council does not endorse this amendment, the next step is conciliation procedure, and that would probably cost us another six months, shortening even further the period during which this proposal would apply to light commercial vehicles. The worst thing that can happen to us is that the Council will refuse to deal with the new proposals until the present one is adopted.
I do not know off-hand whether the Council has accepted more amendments than we have, but if there is one single occasion when the Council is more progressive than the Commission, I too can express my delight, because that happens so seldom that there is every reason to rejoice when it does happen.
What will cause us problems, however, if Amendment No 2 leads to conciliation procedure, is the lengthy consultation period that will intervene, even though the substance of Amendment No 2 is really not a matter of life and death. So I crave the indulgence of Mr Lange and the European Parliament when I say the following to you here. The substance of the amendment does not give us any problems. If the Council has no problems with it either, we shall advocate its adoption there. Should it lead to the Council insisting on conciliation procedure, the Commission would prefer not to plead the case for this amendment; in other words, I am asking you to allow us a certain amount of leeway so that we can achieve the quickest and best result possible.
The debate is closed.
The vote will be held tomorrow at 11.30 a.m.
(The sitting was suspended at 8 p.m. and resumed at 9 p.m.)
Capital adequacy of financial institutions
The next item is the report (A4-0034/96) by Ms Oddy, on behalf of the Committee on Legal Affairs and Citizens' Rights, on the proposal for a European Parliament and Council Directive amending Council Directive 93/6/EEC of 15 March 1993 on the capital adequacy of investment firms and credit institutions and Council Directive 93/22/EEC of 10 May 1993 on investment services in the securities field (COM(95)0360 - C4-0305/95-95/0188(COD)).
Mr President, my report is concerned with setting up a committee of experts which the Commission will consult with. In the Committee on Legal Affairs and Citizens' Rights there has been no real problem with the substance of the Commission proposal. Most of the discussion has centred around the procedure to be followed.
I congratulate my colleagues in the Committee on Legal Affairs and Citizens' Rights for their tenacity in demanding that a fast-track approach was not appropriate in this situation. I and my colleagues on the Committee on Legal Affairs and Citizens' Rights feel that democratic principles demand the maximum involvement of the European Parliament. The Committee on Legal Affairs and Citizens' Rights wishes the committee which is to be set up to be in a form that enhances the democratic accountability of this committee. In the amendment to Article 1 we say that the Commission should consult with the Council after the committee has given its view. In our view it is wrong democratically for legislation to be made without the involvement of the Council and Parliament. We accept that at present there is a modus vivendi between the three institutions but we assert that wherever possible Parliament should be consulted and that the Council should also be involved in changing legislation.
The issue therefore is one of comitology. Once directives have been passed, in this case relating to the capital adequacy of investment firms and credit institutions and the Council directive on investment services in the securities field, and even if they subsequently need to be amended, we insist there should be some form of democratic accountability. In this case we have proposed that the Council acting by qualified majority can take a different decision.
I do not think anyone in the public domain would condone a situation where legislation once having been passed can be changed by a committee of experts without some form of scrutiny, either by the Council of Ministers or by Parliament. That is why my committee insisted on having a full debate here in Brussels and a proper report and proper vote.
I am informed that there are situations where the Commission can set up a committee which can change legislation without even referring to the Council. I do not think the public would find this acceptable. Again I stress and labour the point that is why the committee decided to have a proper procedure with a report, amendments stage, debate in committee, a vote in committee, a full report to the plenary as a whole, a debate in the plenary and then a vote. This is the minimum standard of democracy that can be acceptable and I thank my colleagues in the Committee on Legal Affairs and Citizens' Rights for insisting on this.
I trust that the Commission and Council will take serious note of my comments in the Intergovernmental Conference and ensure that no legislation is passed without democratic accountability and scrutiny.
Mr President, my group would like to congratulate the rapporteur on this excellent report. As she has so rightly said, the report and the amendments to it go to the heart of the decision-making procedure in this field and democratic accountability.
The amendments are especially important. The Group of the European People's Party are very concerned that in the spirit of openness we should restrict the room for manoeuvre by the Council and have more transparency. I am particularly concerned, as I am sure Ms Oddy is, coming from the other side of the House, to see more openness in decision-making. British Conservatives and the whole of the Group of the European People's Party are particularly concerned that there should be more openness. The Commissioner in his observations may like to comment as to the degree of openness and accountability we would like to see as far as the electors are concerned. We would prefer the Commission to come before Parliament and, in conjunction with the Council, set out how the decisions were going to be taken.
Ms Oddy has hit the nail on the head when she said that we need more openness, more transparency, more democratic accountability and the Group of the European People's Party commends the report and the amendments to the House. I personally await the Commissioner's comments on this principle of comitology, democratic accountability and the spirit of openness as laid down in the Maastricht Treaty and how we can take this forward in the context of the Oddy report.
Mr President, the two directives covered by the report are in themselves important in terms of the need to protect small savers and the general public from speculation, although that does not solve the big problems. The Capital Adequacy Directive prompts reflection on the bank crises which have occurred, in Sweden and Finland for example, and the Investment Services Directive perhaps directs our thoughts more to the Barings Bank failure in the wake of the Singapore affair. In these and similar cases, it was small savers and ordinary taxpayers who suffered.
Since what was involved here was mainly speculation on a supranational scale, it is easier to accept controls in respect of these matters than in many other fields. Since these controls are already in place - the two directives have indeed already come into force - their implementation must also be effective, and it must be open to inspection and democratic scrutiny, so that we can be sure the directives are being implemented as intended.
Now that the Commission is proposing to set up a securities committee, consisting of representatives of the Member States, it can be seen as an improvement that this committee will replace an ad hoc committee that did not even have appointed members and hence operated within a grey area between exercising authority and exerting unofficial influence.
As regards the relationship between the Commission's and the Legal Affairs Committee's proposals, the differences do not appear that great, either on matters of principle or in practical respects. Bearing in mind how quickly the situation can change on the markets in question, one might well be inclined to support the proposal of the committee, since this may make for quicker reactions, without taking away from the Council the power in the last instance to take a decision regarding the implementation of the directives. Hence we also support the report.
Mr President, first I should like to thank the Committee on Legal Affairs and Citizens' Rights and its rapporteur, Mrs Oddy, for the work they have done on the proposal for a directive setting up a securities committee. We are very glad that Parliament has given its approval to this initiative.
The new committee will take up duty alongside the Banking Advisory Committee and the Insurance Committee: we shall thus have all the committees needed to see that the single market in securities operates properly. This securities committee will have two important functions: first it will be the competent body for the procedure of the committee in the framework of the directives on investment services and capital adequacy. The power to make technical adaptations to those two directives will henceforth be exercised by the Commission with the assistance of the securities committee, account naturally being taken of the need to associate Parliament with the process of bringing the directives up to date as laid down in the 1994 modus vivendi .
In the second place the new committee will have an advisory role. Representatives of the Member States and the Commission will be able to exchange views on developments on the securities markets.
As regards the amendments proposed by Parliament, I can confirm that we are ready to accept Amendment No 2, which adds a useful recital referring to the modus vivendi I have just mentioned.
I must, however, say, unfortunately, that the Commission cannot accept Parliament's proposal to arrange for the committee to work according to type IIB procedure rather than type IIIA. In our view there is no reason for giving the securities committee the power to take urgent decisions as type IIB procedure allows. That is a procedure which is appropriate rather for a management committee, for example in the agriculture sector. The adaptations of a technical nature which the securities committee will be called upon to consider will never be, by their nature, such as to have to be implemented urgently, since they will always have to be adopted by means of long-term legislative provisions.
For that reason, therefore, the Commission can only reject Amendments Nos 1, 3 and 4. I hope Parliament will be able to support our point of view on this problem so as to present a joint position to the Council in future discussions in order to get the type IIIA procedure through.
The debate is closed.
The vote will be taken tomorrow at 11.30 a.m.
HIV/AIDS in developing countries
The next item is the report (A4-0113/96) by Mrs André-Léonard, on behalf of the Committee on Development and Cooperation, on the proposal for a Council Regulation on HIV/AIDS-related operations in developing countries (COM/95)0293 - C4-0335/95-95/0164(SYN)).
Mr President, it is a pity that the rapporteur is not here. Contrary to my stern Nordic habit of not engaging in personal exchanges, I had thought of plying her with praise for an excellent report. I think this is a report of very high quality, above all because it adopts such a good, comprehensive social approach and conveys an enlightened and humanistic view of the individual; it takes a clear and unequivocal stand against all tendencies to the rejection and social exclusion of those carrying the infection and suffering from the disease.
I also take the liberty of adding a few comments of my own. In the context of the HIV problem, it is important to focus attention on any tendencies to heightened and negative attitudes towards homosexuality and homosexual individuals. Certainly, the HIV virus in no way spares heterosexuals but, in spite of everything, it has often been associated in public perceptions with homosexuality and homosexuals. There are disquieting reports, from countries such as Zimbabwe for example, of tendencies to increased discrimination against homosexuals.
Another point worth making here is that Europe and the West are responsible, or at least partly responsible, for tendencies to social breakdown and the collapse of public structures that characterize a number of countries in the Third World.
When the West, as in the case of Sweden in Liberia for example, over-exploits these countries' natural resources and then more or less leaves them to their fate, a situation develops which is conducive to the collapse of state structures, military dictatorship and social breakdown. Also, the economic demands imposed on countries in the Third World by some financial institutions in the West, pressure on them to devalue their currencies and make cutbacks in their social infrastructure, are something that, in the light of the health problems that afflict these parts of the world today, seriously weakens the starting position from which they have to develop their action.
I might single out Mozambique, for example, where for fifteen years a terrorist organization, with the support not only of the racist regime at the time in South Africa but also of powerful interests in Europe, waged a civil war - a war in which one of the organization's objectives was precisely the destruction of social infrastructures and in which both the burning down of 50 % of the country's schools and the destruction of two thirds of its health centres had a catastrophic effect on the social situation in the country. These effects persist today and, in the light of the demands imposed by the HIV problem, are extremely destructive and create a worse starting position than should have been the case.
Mr President, ladies and gentlemen, our Group supports the report drawn up by Mrs André-Léonard because we think she has the right approach. I think it is important in this case that it is the Committee on Development Cooperation which has itself seen that there should be a report about this. It is naturally entirely bound up with the fact that 90 % of those with HIV infections are in developing countries.
But we thought we ought to table amendments on a number of points, not because basically we want to detract from the report but because we think that one or two points are not taken far enough.
A first point is, we think, the fact that it has become clear with the passage of time, and there are interesting studies in the United States showing that, that there is a good deal of time between being infected with HIV and the onset of the disease and that there are actually a number of additional factors, weakening of the immune system and the like, which lead directly to a more rapid onset of the disease than others. It is just at that level, general weakening of the immune system, that extra problems arise in the developing countries, the problems of poverty, undernourishment, the very precarious living conditions for a number of people. So we have tabled a number of amendments on that point, that is, the distinction between infection and the onset of the disease, and other factors which have an influence on the more rapid onset of the disease.
On the whole we are very satisfied with the report.
Mr President, I am sorry that Mrs André-Léonard is not here, because we would like to congratulate her on her report, with its frank and humane approach and its respect for human rights. I think it is important to stress that. Still, we do have the Commissioner and his colleagues here, and they at least will be able to hear what we have to say.
The Commission has already done a great deal in this area, and the presentation of this proposal for a Regulation is just one element of a concerted action undertaken by the Commission over several years. It was not easy at the start. I remember a Joint Assembly, in 1986, when I and some of my colleagues wanted to raise this problem of AIDS, and we met with very hostile reactions from the developing countries. There are a lot of preconceived notions, cultural obstacles and difficulties of how to approach these very sensitive problems that have to be overcome before any effective action can be instituted on the ground.
I entirely agree with Mrs Aelvoet when she says that the effect of underdevelopment is to propagate and exacerbate an illness which is spreading very rapidly because of that under-development, because of malnutrition, because of bad health care and poor living conditions. It was important to emphasize that.
As I am short of time, let me finish by saying that within the Committee on Women's Rights we laid particular emphasis on two things. First, there is the matter of children. I am fully aware that the resources this Regulation will make available to us will not enable us to do everything, but we know that, increasingly, children are falling victim to this disease and its consequences. We really must pay special attention to them, especially in terms of prevention, because they are particularly vulnerable targets. Many of these children are living as orphans in villages where there is no one left to take care of them except the elderly. The Committee on Women's Rights emphasizes this point.
Secondly, I believe that women are extremely important in all preventive schemes, not only in themselves but also because many of them are concerned with health care. They are often behind the provision of primary health care and local activities. Frequently, too, they act as midwives, who can achieve a great deal in terms of prevention. Mrs André-Léonard made this point in her report and in the amendments we drafted, and I wanted to emphasize it here.
Mr President, I must apologize, I was at a working meeting and did not realize my report had already been called.
Sadly, poverty and the danger of infection with AIDS go hand in hand. We need to act quickly, because the fight to prevent the propagation of the epidemic is truly a race against the clock. The number of people infected with the HIV virus today is estimated at 17 million. According to WHO projections, this figure is expected to reach 40 million by the year 2000, on the most optimistic assumption. The epidemic is affecting north and south alike, but the developing countries are by far the worst affected, with 80 % of those infected living in those countries. The impact of the epidemic in some African and Asian countries is already very grave, because it strikes primarily at the working population, thus undermining the very heart of the socio-economic fabric.
In 1986, the WHO set up a global programme to combat AIDS. Europe picked up the baton in 1987 and 1988. The programme has been extended to all the developing countries. 220 projects have been financed for 85 countries, partly from resources supplied by the European Development Fund (ECU 55.2 million), which is virtually the only instrument permitting the implementation of a common development policy towards the developing countries.
It is nearly 10 years since the international community intervened to try to limit the effects of the epidemic. Various lessons have been learned over that period to suggest different lines of approach for the future. In May 1994, the Council of Development Ministers adopted a resolution in this area. The objective was to identify, on the basis of the lessons learned from experience, principles of policy and priority strategies for the future, governing both Community aid and bilateral aid from the Member States.
In my capacity as rapporteur, I wanted to define, on the basis of all these findings, the priorities we need to maintain in order to ensure that the AIDS epidemic in the developing countries is no longer an inevitability. That is why this assistance programme must, first and foremost, be a priority one, having regard to the endemic nature of the epidemic. Hitherto, the available resources have been inadequate, and that is deplorable. A fortiori, then, they have to be exclusively devoted to prevention.
The inadequacy of funding is a guiding theme of European development policy, although Europe is in fact the primary source of funding for development aid. If a new drug were to be developed to combat this disease, its exorbitant price would not allow us to treat millions of HIV-positive individuals in the third world. We are therefore having to concentrate our activities on prevention and on the poorest countries, so far as possible, and to make huge preventive investments in countries where the epidemic is only in its early stages, because that is where the prospects of stemming its propagation are best.
Prevention has to be aimed primarily at the poorest strata of society and the target and at-risk groups which react most to this type of campaign and adjust their behaviour. Information on sexual hygiene is mainly associated with the advice given to mothers and young girls. But it should also be aimed at the male half of the population. The effectiveness of the programme depends not only on a genuine political commitment at all levels and active collaboration between all those involved but also on a considerable increase in resources.
The Commission, however, had reasserted to the ACP countries that the necessary resources would be committed to face up to the problems. I am sorry to say that, sadly, the budget is very tight. The Council, in its resolution of 6 May 1994, acknowledged that it would be necessary to top up the resources, if appropriate by re-itemizing the budget. AIDS is a particularly heavy burden to be borne by the health services in many developing countries. We need to help to stem the epidemic by adopting a strategy which takes account of the problems associated with under-development, such as poverty, overpopulation and malnutrition. The lack of education is mainly responsible for these scourges.
Finally, I wanted to associate the prevention of AIDS with the treatment of sexually transmitted diseases. The treatment of those diseases is very important in the context of the AIDS epidemic, because it has been shown that the presence of certain sexually transmitted diseases increases the probability of the transmission and catching of HIV. In order to avoid the increased propagation of the virus, and also of other diseases that can be transmitted through the blood, it is essential to improve hygiene standards in transfusion centres in the Third World. Otherwise, any prevention is doomed to failure.
In conclusion, I should note that researchers at the African Medical Research Foundation in Tanzania have, with the help of a programme for combating sexually transmitted diseases, succeeded in achieving a 42 % reduction in the incidence of HIV infection. These results are genuinely encouraging, and should persuade the European Union to increase its budget in order to put an end to this worldwide AIDS epidemic. If I may, I would like to stress the impressive work performed by the non-governmental organizations - which the Union, incidentally, is supporting with all its strength. These NGOs, through their awareness campaigns on the ground, are able to influence the most vulnerable sectors of the population.
Mr President, ladies and gentlemen, the Committee on Development and Cooperation has been particularly touched and pleased, at the same time, by the results that have been achieved. For all the reasons that have just been stated, it is not easy to summarize such a vast problem as briefly as any summary should. It is true that we have done a great deal, but there is so much left to do.
There are two points, at least, to which I would like to call honourable Members' attention. First, basic care is not sufficiently developed. There is nothing more wretched that the thought that, in some countries, nothing is done for patients because the elementary structure to accept them is lacking. We are not talking about research or other things of that kind, we are talking about basics. Secondly, apart from this basic care, that is to say the necessary drugs to enable the concomitant infections to be simply controlled, there is a second point to which I would call your attention. I think Mrs André-Léonard failed to stress it sufficiently, perhaps out of modesty.
We have tried to institute - and it will take all the Commission's efforts - a system which will be fairer towards the developing countries. As you know, therapy has made considerable strides, and tritherapy in particular - the combination of three drugs, which is obviously much more expensive - has brought very great hope to AIDS patients. Everyone said immediately that this would be impossible in the developing countries. They will no longer be able to receive treatment because these very advances move treatment farther out of their reach. They are too expensive.
We have tried to introduce a system which will call for efforts to be made with the laboratories, with the health structures of our wealthy countries, and with the structures of the poorer countries. The aim of the system is that each time a patient is taken in for treatment here, something should be given to ensure that an almost similar course of treatment can be contemplated in countries where it previously was not. Because, let me remind you, it used to be said that if the day came when science had made such progress that we had a vaccine available against AIDS, that vaccine would be too expensive for the developing countries. That was the thinking behind our work on the Committee on Development and Cooperation, and I am very grateful to Mrs André-Léonard for having enabled this work to be done.
Mr President, first of all, I should like to congratulate the rapporteur on the report she has put before us. I believe the report strikes a good balance between various ideas here in Parliament, and it outlines an approach with which we can go part of the way towards solving the problem. Needless to say, this horrific problem in the developing countries cannot be solved with meagre funds, but pilot projects can be promoted in order to demonstrate how resources, such as those from the European Development Fund, can be used, which is why I believe this to be a good programme that should have our support.
I believe that, as with the Schmid report that we adopted some time ago on the same subject, a pragmatic approach has been selected here which can come to grips with the problem. We have tended not to immerse ourselves in ideologies in this committee, preferring to tackle the issue in a pragmatic manner. That means on the one hand that the Catholic Church, for example, cannot be made responsible for the occurrence of AIDS in developing countries. There are many causes, above all grinding poverty, lack of information and lack of basic education. On the other hand, however, it means that there should be no attempt in any way to prevent the use of condoms because of blinkered ideological beliefs.
In the present context, I think we should also reexamine the proposal put forward by Mr Schmid in his report for the establishment of a condom factory in Africa. Perhaps it is actually better to set about the cost-effective provision of safe condoms in some other manner, but I believe this option should be thoroughly examined again. We should do everything possible to get the problem under control, including the use of this method.
Our group, then, is in favour of the report in principle. We merely have certain reservations about particular amendments. This applies, for example, to Amendment No 17, which could be misinterpreted to mean that systematic screening for the virus is perhaps related to more or less compulsory testing, which the European Parliament, of course, has always opposed. For that reason I am not sure whether the amendment should be adopted in its present wording or whether that would give rise to misunderstandings.
In the case of Amendment No 18, we take the view that Parliament's remit to make legislative proposals for a title in the EU budget does not really allow it to propose such an amendment, because it seeks to dictate what the Commission is to do with the money allocated to the budget line in question. The amendment refers to a solidarity fund that is to be provided by bodies such as the UN. I do not think the idea can be presented in this manner, and the substance of this amendment surely requires further intensive discussion. For that reason, I believe this amendment should not be supported here either.
Otherwise this report contains extremely good proposals, and we should adopt it tomorrow by the largest possible majority. I thank Mrs André-Léonard once again for the work she has done, and ask the whole House to support this report.
Mrs André-Léonard, since you were away at the time, I must tell you that all your colleagues who spoke expressed their esteem for the quality of your work. An important issue, as Mr Kouchner said, except that we began with only two people here!
Ladies and gentlemen, I should like to thank the House for the interest it has shown in this matter and in particular to Mrs André-Léonard for a report which we think is excellent.
According to United Nations estimates, around 20 million people around the world have been infected with the HIV virus and we are still seeing an exponential increase in the epidemic in most countries. Around 90 % of persons infected live in developing countries and, within this group, about two-thirds live in Africa.
However, the rapid increase in new cases in Asia tends to point to the fact that, at the turn of the century, it is in this continent that most HIV positive people will live. Unlike most other infections, as has already been said, AIDS mostly is propagated between young populations, active people, those at the age of procreation. These epidemiological data enable us to conclude with increasing certainty that the consequences will be felt in various areas, in particular at social and economic levels, in that the affected population is an active one.
The Commission began its actions in the field of HIV/AIDS in developing countries in 1987, at once endeavouring to ensure close co-operation with the special WHO programme launched in the same year. Over these years the programmes have evolved, moving from prevention activities in an emergency context towards strategies and policies in which HIV/AIDS is considered as a structural problem requiring a long-term strategy and a multisectoral response. This response must concentrate on the social and health sectors especially since these are being restructured in many countries and we are also coming up against the need to meet growing demand, in terms of care related to the epidemic.
However, the consequences of the epidemic and the responses to be given go far beyond the health sector but also entail the respect of human rights and antidiscrimination, i.e. fighting discrimination against those living with the virus, as well as social and family structures affected by the epidemic.
It is against this overall background that, on its own initiative and in close connection with the Member States of the Union, the Commission has endeavoured to adapt the policy on strategies in response to the whole problem involving HIV/AIDS. If we consider Community aid and bilateral assistance, the European Union is actually the major funder of all activity in the area of HIV/AIDS in developing countries. Co-ordination efforts led in 1994 to the presentation to the Council of a Commission communication on policies and strategies in the field of HIV/AIDS in developing countries and was the object of Council resolutions in 1994 and European Parliament resolutions in 1995.
The draft Regulation presented to the European Parliament - which obviously is based on those resolutions - identifies four main priorities for taking action: viz. minimising the spread of the epidemic through prevention actions, reinforcing the health sector in order to enable it to deal with the growing needs resulting from the epidemic, helping Member States to take into consideration the social and economic consequences of AIDS and, last but not least, developing not only research but also education and training as a basis for vital scientific data.
Mr President, ladies and gentlemen, as for the 39 amendments which the House is going to vote on, I should like to point out that most of them can be accepted in full or in essence by the Commission. There is, however, a set of amendments which the Commission feels that it cannot accept either for reasons of cost or because of the excessive or increased bureaucracy which would result from them and the European Union's ability to make a response to what is being sought.
Mr President, ladies and gentlemen, the amendments which fall into this group are Amendments Nos 18, 28 (2), 29, 30, 32, 35, 38 and 39. In respect of each of these amendments, obviously, the Commission will be at the disposal of the Members of the European Parliament so that in each case it can give a detailed justification of the reasons for which we are unable to accept them. However, I should like to stop here, Mr President, saying that we feel that this report is a real boon both for the Commission and for the work which the European Union is going to try and do in order to develop future work on this problem. Once again I would like to congratulate the rapporteur.
The debate is closed.
The vote will be taken tomorrow at 11.30 a.m.
Environmental measures in developing countries
The next item is the report (A4-0122/96) by Mrs Taubira-Delannon, on behalf of the Committee on Development and Cooperation, on the proposal for a Council Regulation on environmental measures in developing countries in the context of sustainable development (COM(95)0294 - C4-0334/95-95/0161(SYN)).
Mr President, Commissioner, if I may be allowed to correct the interpretation, the phrase is 'sustainable development' .
It may be as well to recall that the European Union is the world's leading commercial power, the main signatory of international conventions, the principal donor of development aid, to the extent of 40 %, but also one of the main polluters. This responsibility, on a global scale, shows us the extent to which the European Union can face up to it, specifying, with a methodological requirement imposed by the scale of the problems and the limitation on resources, how the European Union can face up to its responsibility.
To arrive at this, let us consider a few essential indicators. The first is that in the year 2000 15 cities will number more than 11 million inhabitants, and that 13 of those 15 cities will be situated in the developing countries. What we are seeing, then, is an acceleration of the process of urbanization; out of 79 cities numbering more than four million inhabitants, 59 will be located in the developing countries.
The main cause of this inflow into the urban areas is the search for jobs, schools and hospitals, as a result of which by 2030 65 % of the world's population will be living in towns. This, then, confronts us with two questions. What can we do to mitigate this phenomenon, and what can we do if we fail to find a way of mitigating it?
The second indicator to be taken into consideration is the depletion of forests, especially tropical forests. The declaration of principle signed at Rio in 1992 outlines the framework of the action to be taken to halt this process and restore destroyed areas. The Van Putten and Verhagen reports by the Committee on Development and Cooperation add details to these principles.
The third indicator: the coastal, terrestrial and marine ecosystems are becoming increasingly fragile; in the absence of scientific certainties, the principle of safety first must be given priority.
The fourth indicator: the scientific issue of biodiversity is almost as important as the political, cultural and economic issues. The exact number of living species is unknown, but is estimated at between 3 and 30 million. The rate at which these species are disappearing is incompletely understood, as are the effects on nature and on man.
These facts constitute a strong argument in favour of a voluntary policy of ecosystem preservation. However, in order to see each aspect in its true light, it is appropriate to recall the terms of Principle No 1 of the Rio declaration on the environment and development. Concerns relating to sustainable development focus on human beings. They have a right to a healthy and productive life, in harmony with nature.
These points having been established, the slenderness of budget line B7-6200 imposes upon us the second methodological requirement. First, we need to define the features of this budget line. Then we need to incorporate it into the additionality of the other financial instruments directed towards the environment and development. Finally, we need to gear it to providing stimulus and cohesion for Community Policy in this area.
This budget line, created by Parliament in 1982, was designed to work flexibly as regards the scale and diversity of the projects, their innovative character and the speed of the decision process. With an appropriation of 15 MECU in commitment credits and 13 in payment credits, it will not be sufficient to cover all the requirements. The generous and high-quality contribution made by members on the Committee on Development and Cooperation, and the contributions of the Committee on the Environment, Public Health and Consumer Protection and the Committee on Budgets, have enabled us to arrive at a clear definition of the criteria to be considered. This is what we learn from the amendments, which establish priorities for involving the local population, promoting pilot projects, making use of renewable energy sources and acknowledging and strengthening the role of women, among other indications.
All this is in perfect conformity with the terms of the framework principle of the Rio declaration, which stipulate that, in order for sustainable development to become a reality, environmental protection must form an integral part of the development process and cannot be viewed in isolation. That indicates that special efforts need to be made in urban areas and that, in particular, there are a number of alarming facts we need to take into consideration with regard to access to drinking water. One thousand million human beings have no access to clean water; 1, 700 million lack any form of drainage system. We know that various epidemics are inevitably linked to cold water: cholera, bilharziasis, encocircosis and draconpunosis; while malaria alone is responsible for more than half of all deaths in the developing countries.
At all events, this report, a collective effort by the Committee on Development and Cooperation, states in the clearest possible manner the responsibility, commitments and possible actions of the European Union in combating the destruction of the environment and ensuring sustainable development for future generations.
Mr President, ladies and gentlemen, as draftsman of the opinion of the Committee on the Environment, I do not have much to add to what Mrs Taubira-Delannon said as the main rapporteur for this report. She has outlined the background, defined the priorities and pointed to what I think is essential for managing this budget line. However, it is with pleasure that I give my full backing to the stance which she has taken in presenting and elaborating her basic report, on which I have delivered my opinion as a draftsman of my committee's opinion.
I should like to send just two or three messages to the Commissioner - whom I greet - and the Commission. The first is the budget for this project. I must say that the values mentioned, 13 to 15 million Ecus, are far too low. They will hardly make a dent in the problem. They even fall short of a bare minimum, which was the aim of Parliament when it thought of setting up this project. We in the European Parliament proposed a minimum amount of 50 million ECUs and this really is the minimum amount. The Commission, which must now draft the preliminary draft budget for next year, ought to think about Parliament's amendment and gradually build it up to reach 50 million ECUs in a maximum of two years.
The second comment concerns flexibility in adopting such projects. Until now this has been the approach followed by the Commission and we have backed this. But with this regulation we should not fall into the trap into which Tacis, Phare and other major co-operation projects have fallen, in other words that of a huge bureaucracy, making it very difficult for practical urgent and local projects to be implemented, as they get drowned in an enormous list of consultants, a huge list of money paid in cash and very little action on the ground. At least so far this has been avoided. That is why in the future this flexibility and operational capacity must be maintained.
Thirdly, I refer to the role of NGOs and communities. This is a small project, Commissioner, it is not a project for major enterprises or major co-operation projects. Its aim is to solve local, grass-root problems, to save small areas where biodiversity is at threat, an indigenous community which is trying to survive against all the odds. It is necessary for projects from NGOs and small communities to continue to be given a priority so that Europe's pressure can contribute to safeguarding the environment, sustainable growth in this world which has been hit so hard in recent years by one form of destruction after another.
Mr President, we would like to congratulate Mrs TaubiraDelannon and to endorse everything she proposes in this report on behalf of the Committee on Development and Cooperation. But what we particularly like about the rapporteur's approach is that when it comes to environmental protection, the issue is not just the ecosystem, not just nature, important though it is, but, first and foremost, the need to defend society, to defend the men and women in the developing countries for whom we are trying to bring about sustainable development. I believe this is an extremely important approach, one which gives the true meaning to the programme that we are trying to defend through this Regulation.
I stress this point because, in point of fact, among the priorities that have been indicated I can see three that meet this requirement of sustainable development for the men and women living in those countries. The first is water, which really is the crucial element for tomorrow. It will be one of the most costly commodities in our societies, and one of the most difficult to obtain. It is an essential element of human life, not just because we consume it but because it is also a factor in health care. I believe it is important that this should be one of the priorities we defend.
Secondly, there is energy. Energy causes pollution, energy costs a lot of money, energy is a dependency factor for groups of people. That is why any development of renewable energy sources and solar energy is important in this programme.
Thirdly, as regards the phenomenon of urbanization which has been very clearly explained by Mrs Taubira-Delannon, we believe that the idea of transport management is one of the important development ideas in these programmes.
To conclude, Mr President, as regards the protagonists of environmental protection and sustainable development, the local populations and basic organizations are indeed essential. The issue here is not the encouragement of consultancy bureaux, important though they are. It is important that knowledge should be recognized before any action is taken, but it remains true that the local population must be at the centre of the development of these programmes.
I would also like to mention one aspect which has not yet been stressed. We are well aware that rivers and forests recognize no frontiers, so that all action taken must be more on regional than national lines. The ecosystems, the people themselves, transportation, water - all these disregard frontiers as such, and I believe we need sufficient flexibility to be able to plan our activities at regional level.
Finally, we echo the thought expressed by Mr Pimenta: resources, resources, resources - they are never sufficient to achieve ambitions, our ambitions and our commitment at international level. This is a problem which concerns us all, the sinews of our war. I hope the comments we shall make and the support we are giving this report will help to develop programmes which seem to us to be of the greatest importance.
Mr President, here too I should like to congratulate the rapporteur on her report, which describes the problem very precisely, and I should also like to thank Mr Pimenta for his opinion, which he presented with great conviction and which is also a highly ambitious opinion.
I believe that, when dealing with the issue of protecting the global environment, we should really bear in mind at all times that climatic protection, the prevention of a global climatic disaster, is a task of quite enormous dimensions, not only in the context of development cooperation but also in the context of European politics, and I am ashamed at what Europe has set in motion in this domain since the Rio conference. Something simply has to change here. The climatic disaster will come if nothing changes, and changes have to be made soon. The developing countries will be hit far harder by such a disaster than we. It will be bad enough for Europe. It will be worse for the developing countries because costly protective measures, against rising sea levels for example, are not possible. It will be worse for the developing countries because desertification hits them hardest. That is why all policy makers in the European Union are challenged to take action here, and for that reason I refer the House to the hearing that took place on this subject last autumn during the ACP Joint Assembly. This must become a very high priority in EU policies, and it must not be allowed to slip down the agenda of the European Union, as seems liable to happen, regrettably, at the present time.
This aspect is addressed in the Taubira report, but many other important points are raised there too. Let me mention Amendment No 36, which I believe to be very important. What is being called for here is an environmental monitoring unit in Directorate-General VIII, and I believe it is very important that environmental protection is incorporated into all projects in the developing countries. On the other hand, I also consider Amendment No 27 important, because we do not want to deplete the limited funds available for special environmental protection in order to cushion the effects of some environmentally destructive megaprojects. It must be a distinctly environmental programme and not a damage-limitation programme for ecocidal projects. That is precisely why I have problems with Amendment No 21, which could be misleading in this respect.
I have problems - and so does my group - with Amendment No 48, which calls for aid to be focused on biosphere reserves and similar areas. I believe that we really have to view this problem from a global perspective and that concentrating the environmental protection effort on reserves is not the answer; the environment must be protected everywhere. But I think there are only a few points of disagreement. The priorities are clear.
May I also ask the House to support another amendment that I have tabled on behalf of the Group of the European People's Party, partly because of comments made by the Commission in other contexts, for example in connection with the André-Léonard report on AIDS. We must cooperate internationally, and this should include UN initiatives. If that applies to AIDS, it must also apply to the environment, which is why I consider it important that we should coordinate this programme with the efforts of international institutions too.
Let me also ask for support for Amendment No 47 on supply contracts, which has been adopted by Parliament in some other regulations so that the Commission and NGOs can maintain a greater degree of flexibility. Finally, let me emphasize once again how important the task of global environmental protection is for the entire European Union, not only in the domain of development policy, and allow me also to urge the Commission to make this point more emphatically.
Mr President, the proposal for a regulation which we are discussing today, and the funds allocated for it, are not the only instruments on which the European Union may rely for environmental protection in the developing countries. We must also remember the Lomé Convention, Regulation No 443/92 on the agreements with Latin America and Asia and also the agreement with the Mediterranean countries, the Mashreq and the Maghreb countries. They all emphasize environmental conservation. The rapporteur's report stresses areas for priority action already mentioned by other speakers: preserving biological diversity, improvement of the urban environment, preservation of coastal areas and the like.
Since other questions I might go into have already been raised both by Mr Pimenta on behalf of the Committee on the Environment and by other Members, I should like to emphasize that local peoples should be involved and that these non-government organizations from north and south, which are working to protect the environment in the countries qualifying for such aid, should be represented in the advisory committee which is being set up.
There is also an amendment closely related to the present situation as regards meetings in this Parliament. It is Amendment No 28 which, at least in the Spanish version, refers to prior consent of the indigenous peoples when they are affected by pilot projects. Only yesterday members of some indigenous Brazilian tribes came to this Parliament; they met various Members and complained that the Brazilian Government had approved a decree - No 1775 - affecting the habitat of many of these indigenous tribes to such an extent that - they told us - entire tribes were threatening collective suicide and the women were even having abortions because they did not want to have children who had no means of survival.
We should like the European Union, when it agrees to grant sums for these countries in the field of development cooperation, to take great care that none of these projects have any connection with a decree like that. And not only that, but that when these budgetary allocations are granted there should be a condition about protection of the environment and of biodiversity in these countries, because otherwise there is little point in our approving regulations or directives. I have always said that Community law is amongst the most advanced in the world if we were able to see that it was enforced. Each year's annual report on the implementation of Community allows us all to see that perhaps Community law related to the environment is the least implemented.
So, more funding under the budget, which we have been asking for on behalf of the Committee on the Environment, participation of the local population, consent from the indigenous peoples and great care with the projects supported, so that the European Union does not have to apologize, as the World Bank and the International Monetary Fund have had to do, for financing projects which destroy the environment once that destruction has been wrought.
Mr President, this draft legislation combines two aims. For the first time, there will be rules governing the use of budget line B7-5040 for the implementation of environmental measures in developing countries. The budget line itself, however, which was created at the height of the Rio debate, has been cut from 50 million to 15 million in the 1996 budget. I regard this as a shameful amount, too clearly indicative of neglect.
Secondly, this future instrument will certainly give a higher profile to the importance of environmental policy, to the importance of EU environmental projects in developing countries, even if the projects subsequently have to be supported from other budget lines. The aim of our amendments was to help the people in developing countries to make environmental protection and the quest for sustainable development an integral part of their daily lives; that is to say that the object was specifically to support local initiatives and not to introduce western know-how at great expense. I do not believe we should finance expensive studies in western countries for projects in the developing world; we should do far better to support specific projects in the field.
We should recognize what this funding cut means. It begs the question whether Rio was a lot of hot air about nothing. The amount cited here is really and truly a pittance. I do not think it is anything for us to crow about. It must also be emphasized that funds are not the only important thing; industrial society must be remodelled if we want to satisfy the demands that have been made here, namely for progress in climatic protection and preservation of biodiversity, and I believe the use of tropical timber in buildings such as this should not only be prohibited, by which I mean that it is not enough merely to proclaim a ban - such a ban must also be effectively enforced.
Finally, let me say that this report will have our unanimous support. The amendments proposed by the Greens in the Committee on Development and Cooperation were approved, with one exception, namely our bid to change the cooperation procedure under Article 130w of the Treaty to codecision procedure under Article 130s. I think this report is - I had better not say 'green' , but it is so sound that it will also secure a majority here in the House, although we should consider whether we cannot top up the funding.
Mr President, during the last few months this report has been one of the most important along with the one we have just spoken about. In this report one could see the cooperation between the Committee on Development and Cooperation and the Committee on the Environment, Public Health and Consumer Protection, especially with Mr Pimenta who was the draftsman of an opinion for the Environment Committee. This cooperation is reflected in Amendment No 3 in which we ask for a stocking-up of the budget by the year 2000 to ECU 50m.
Secondly, there was also disagreement. Working in politics often involves disagreements. We disagreed about Amendment No 8 and I feel sorry that this amendment was not passed. Mr Pimenta argues that we should have a division in which a special aspect of the environment should be targeted, for example to begin with the ecosystems.
One could argue that this is not very useful for the Commission to work with because it is not always clear but it should be seen as a warning. Others have said the same in the context of biodiversity. Biodiversity is not only a case of protecting the third world it is also an important issue for the future of all humankind. We all know that our future medicines and food are in biodiversity. If we lose the biodiversity we are losing our future. That is why Mr Pimenta was fighting for this division and we should debate that again.
Secondly, integration. This has been talked about by many speakers already. In that area I wish to support Amendment No 21 by Mr Liese. In my view this amendment is saying that this budget line should not be used where the normal budget lines in other fields could also take the environment into account. This one should be used for pilot projects. In that way the environment will automatically be included in other budget lines. That is what we are discussing at present with DG XI of the Commission and its fifth environment action programme. The biggest problem of the whole idea of environment is implementation and integration. Integration in the first place has to start with development. It is also relevant of course in economic affairs, the internal market, transport, energy policy and so on but development is perhaps the most important field. That is why we should integrate.
I will give you one example - social policies towards street children in Brazil. I know that in Rio workers in NGOs are working with street children in the cities to bring them back to the countryside to learn again about the environment from the youngsters who stayed behind in the countryside. For the future unemployment and the huge population growth is a ticking timebomb. This could be a future issue.
In conclusion, I want to ask Mr Pinheiro if he is prepared on this issue, together with the rapporteur and members of the Committee on Development and Cooperation and the Environment Committee, to hold a special meeting or hearing on the issue of environment.
Mr President, I should like to thank the rapporteur for this report and also thank the Commission for the proposals in the first place. When we discuss developing countries we normally do so in a situation of crisis such as famine, civil strife or full-scale war. In these sad situations it is right and necessary that we provide emergency supplies of food and medicines, etc. to alleviate the hardship and suffering of usually innocent people. However, outside these emergency situations, the bulk of our aid to developing countries is and should always be of a long-term structure and nature.
The proposal we are now debating on the protection of the environment and longer-term sustainable development in developing countries is one of the most important issues facing us today. I agree very strongly with the proposals to provide funds for an information campaign to make local people in developing countries aware of their natural environment and the measures they can take to safeguard and protect it. But frequently it is not the native people who are the biggest threat to the environment. Long-term and irreversible damage has been, and is being, caused by many multinational companies intent only on the exploitation of valuable resources for short-term profit. For example, huge tracts of mature forests are being cut away without any provision whatsoever for replanting or preparation of the land for other useful purposes.
Similarly - and I would refer to the comments of the rapporteur in this regard and I agree with her totally - open-cast mining in many developing countries is irreparably scarring the landscape, making the task of soil conservation and the development of sustainable agriculture almost impossible. The proposal from the Commission and the amendments submitted by the Committee on Development and Cooperation and others will go a long way to reverse a rapidly deteriorating situation in many developing countries.
I believe the level of funding - and this point has already been made by others - is far less than sufficient, bearing in mind the magnitude of the problem. A regulatory regime must be imposed on foreign companies forcing them to replant the areas they have clear-felled and generally making a serious effort to reinstate where damage is done.
In conclusion, the damage to the natural environment in these developing countries not only causes long-term problems for the local inhabitants but destabilizes the ecosystem for our whole planet.
Ladies and gentlemen, it is perhaps a platitude to say that sustainable development is a challenge for all of us. Environmental problems continue to get worse in developing and industrialised countries alike.
However, there has fortunately been much greater public awareness of the size of the problem and the need to act so that many countries have endeavoured to include environmental issues in their planning processes and decision-taking. The European Community, with the active participation of the European Parliament, has been behind the development of environmental policies both in the Community and supporting developing countries in their attempts to achieve sustainable development. One example of this is the content of the Lomé Convention concerning ACP countries, agreements with Latin American countries and with ASEAN.
Against this background the proposal for a regulation on environmental measures in developing countries is aimed at promoting yet more application of the principle of sustainable development and contributing to the integration of an environmental dimension into the process of the development in developing countries - bearing in mind, as always, the desire to improve the living conditions of the local population.
The measures are put into practice under the regulation of environmental measures in developing countries and clearly reflects a new Community and international context which stems from the United Nations Conference on the Environment and Development in Rio de Janeiro, held in June 1992. Moreover, the measures which have been mentioned will complement other Community instruments as well as certain actions carried out by Member States or at international level, all aimed at making the most of co-operating in the field of the environment and acting as a catalyst, in particular through training programmes and strengthening capacity as well as pilot projects which are aimed at testing and promoting new approaches and innovative methods.
The experience we have gained will make it possible to improve overall assistance to development given by the Community and should lead to bigger scale funding through the main budget headings. I am certain that the European Parliament's decision on the amendments which are being debated today will lead to an improvement of this regulation, a significant one, therefore contributing to the creation of an appropriate framework.
Mr President, I should like to take this opportunity to thank the European Parliament for the excellent work it has done and in particular its two rapporteurs, Mrs Taubira-Delannon, Mr Pimenta of the Committee on the Environment and Mr Brinkhorst, of the Committee on Budgets, whose reports reveal a very thorough knowledge of the question of environmental aid, as well as genuine personal commitment to the principle of sustainable development.
As for the amendments which have been tabled, I should like to say that 33 of the 49 amendments tabled, i.e. approximately two-thirds, can be given Commission support. Amendments Nos 7, 19, 30, 41, 42, 44 and 48 will be partially withdrawn by the Commission. In addition the Commission feels that Amendments Nos 1, 2, 4, 5, 6, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 21, 22, 23, 25, 26, 31, 32, 34, 37 and 43 are totally unacceptable. The Commission cannot accept, in other words, 16 of the 49 amendments. I refer to Amendment No 3 - which may be a surprise, for strictly formal and technical reasons but not for political reasons (as this is non-compulsory expenditure the Commission and in particular this Commissioner will be very satisfied if Parliament manages to attain its objective of 50 million ECUs) as well as the other amendments which cannot be accepted by us, namely Amendments Nos 20, 24, 27, 28, 29, 33, 35, 36, 38, 39, 40, 45, 46, 47 and 49.
I should like now to refer to the main aspects of the Commission's position in this respect. In some cases, the Commission's reluctance is due merely to the drafting of the amendments. As far as more substantial questions are concerned, some of the amendments, in particular Amendments Nos 20 and 27, contain elements which from our point of view introduce a certain rigidity which would not be compatible with the aim of launching pilot activities in the field of the environment, in particular with concern for flexibility, something mentioned here by Mr Pimenta.
Other amendments, such as Amendments Nos 29, 41, 42 and 44 would give rise to new procedural problems, in particular concerning the requisites of the interinstitutional transmission of information which would not be viable and which might put at risk the proper management of the budgetary heading, given that human resources are very limited at the Commission, in particular in DG VIII.
Finally, some of the amendments tabled would bring about a change to the current committee procedures, Amendments Nos 38 to 40, or else they would affect the very organisation of the Commission, as is the case of Amendment No 36.
Obviously, we share a common aim: sustainable development in terms of the environment, as already stated and emphasised in Parliament's report. The adoption of the Regulation on environmental measures in developing countries, with certain amendments as the European Parliament's request -if we introduce those which the Commission can accept - will mean a significant advance in this direction. I would like once again to thank the Members of this Parliament and, in particular, the rapporteurs for the work which they have done on this issue.
Mr President, I also asked Mr Pinheiro if he would be prepared to have a special meeting with members of the Committee on Development and Cooperation who are also in the Committee on the Environment, Public Health and Consumer Protection. We have some Members of the House who are in these two committees and together with the rapporteur we could get together with the Commissioner to talk about policy in this field.
Not only do I accept but I welcome the proposal. Indeed, on other occasions I have benefited from the expertise of some of Members of this Parliament regarding environmental questions in developing countries. I must say that I have learned to appreciate and respect the expertise which this House has in those matters. I very much welcome your proposal.
The debate is closed.
The vote will be taken tomorrow at 11.30 a.m.
GSP for agricultural and fishery products
The next item is the report (A4-0138/96) by Mr Fassa, on behalf of the Committee on Development and Cooperation, on the proposal for a Council Regulation applying a multiannual scheme of generalized tariff preferences from 1 July 1996 to 30 June 1999 in respect of certain agricultural products originating in developing countries (COM(96)0087 - C4-0231/96-96/0908(CNS)).
Mr President, ladies and gentlemen, the purpose of this proposal, for which by chance I was appointed rapporteur by the chairman of the Committee on Development and Cooperation, is to extend to the agriculture sector the generalized scheme of preferences already applicable to the industrial sector.
The European Union's generalized scheme of preferences, set up in 1971, has in fact several times been extended and adapted, above all in order to keep up with changes in trade currents and to take into account the results of the various multilateral trade negotiations, the latest of which was the Uruguay Round. With a view to continuing a long tradition, the objectives of this proposal are to simplify the agricultural scheme, to reweight it in favour of the countries which need it most, to encourage those beneficiaries to develop progressive social and environmental policies, by granting them additional incentives extending beyond mere neutrality and finally to extend the new scheme to new products to take account of the changes in international trade.
The scheme of generalized preferences, in short, as constantly emphasized by the European Parliament and by the Committee on Development and Cooperation, must be regarded as an instrument intended to promote the trade of developing countries and in particular of those less advanced.
The features of the proposed new agricultural scheme meet four main objectives: simplification of the scheme; reweighting of the scheme in favour of countries most in need of it; neutrality of impact: the new scheme as a whole must have overall effects at least as positive for the beneficiary countries as the old one; and encouraging the beneficiary countries to develop progressive social and environmental policies by means of additional incentives.
To this end the machinery existing in the industrial scheme has been taken over as it was for application to the agricultural sector. It is a matter therefore of tariff reduction levels, progressive exclusion of major production sectors for certain countries, social and environmental clauses and withdrawal clauses - all identical to those in the industrial scheme - and finally a gradual implementation and transition period all as in the industrial scheme.
With regard to the amendment proposed by the Committee on Fisheries represented by Mr Souchet and Mr Jean-Pierre on behalf of the Europe of Nations Group, I would point out that as a liberal and as spokesman for the Committee on Development and Cooperation, I am against it. This is one of the occasions on which the cliché that the principles of economic liberalism are contrary to social solidarity is most effectively refuted. In reality such a measure - the provision as a whole -benefits both the developing countries' trade and the European consumer.
It is true that the reasons given by the Committee on Fisheries for excluding tuna from the exemption from customs duties, in particular the considerable and unverifiable traffic as regards the origin of the tuna itself, do not seem altogether groundless. The view favouring the developing countries which has always guided our actions must however prevail.
I must however sound a note of criticism, namely the complaint expressed by the Committee on Development and Cooperation itself, of which I am vice-chairman, emphasizing its severe displeasure at the very short time-limit which the European Parliament was allowed for giving its opinion on this matter, so it was not able to carry out a more detailed examination.
Since the due date for renewal of this text was entirely predictable, there seems to be no justification for not consulting the European Parliament long enough in advance to allow it to give a more detailed opinion.
Mr President, I am addressing the House in support of the proposal from the Committee on Fisheries aimed at excluding from the system of generalized preferences tuna loins and preserved tuna, a proposal which was rejected, as the rapporteur has already said, by the Committee on Development.
In the opinion of the Committee on Development the search for formulae which will encourage development naturally carries weight. That is also the feeling of the Committee on Fisheries. However, we are not against the system of generalized preferences, quite the reverse: we agree with it in every sense, but - and this is what I want to emphasize - provided that it works well and serves the objectives envisaged, which is not the case in the present instance.
What actually happens with the tuna loins and preserved tuna? This system envisages for the 11 Latin American countries - the only ones whose exclusion we are requesting - the possibility of exporting to the European Union 20 000 tonnes a year of tuna loins and preserved tuna fished, as the regulation says, in their waters. It provides for the tariff-free entry of 220 000 tonnes of tuna a year, which is equivalent to the amount consumed on the two major Community markets such as Italy and France.
But I do not want to use protectionist arguments, since the real problem is not that but rather that it is giving rise to fraud on an enormous scale. For years we have been discovering that the tuna coming in with a certificate of origin of the countries in Annex V is really fished in other waters, even with nets which are banned for the Community fleet. To be specific, it is basically Mexican tuna fished together with dolphins, for which reason its importation into the United States is forbidden. The outlet for this tuna is the European market, but through Annex V countries. It is calculated, I would emphasize, that only between 15 and 20 % of the tuna imported from the Annex V countries complies with the rules of origin. Secondly, it can easily be demonstrated that the fleet from those countries is absolutely incapable at the present time of fishing the quantities of tuna which it is authorized to export and that in fact it is exported by those fraudulent methods I have mentioned.
So it is a large-scale fraud which in no way benefits those countries. It is not even tuna which they have fished, which means that there is no possibility of creating or recycling employment by marketing a product which is moreover in great demand, seeing that the market is taken up as a result of this fraud to which the European Union is involuntarily contributing, so it does need to think things through more.
So who are the winners and who are the losers? Of course this system, in this particular case, does not benefit the Annex V countries, as I have indicated, or, of course, the Community sector, which suffers great damage from the fraud. So who are the winners? They are third countries for which this system is not even intended but which use it as a front for a very well organized fraud.
For all these reasons, Mr President, I ask on behalf of the Committee on Fisheries for support for Amendment No 1 submitted on behalf of the EDN Group, which reflects exactly the content of what was presented at the time by the Committee on Fisheries to the Committee on Development and was rejected by the latter. I must therefore ask for support for this amendment.
Mr President, the rapporteur has clearly set out the reasons that led to this report. One of our main interests in the Committee on Development and Cooperation is in offering such systems of preferences to show the so-called drug-producing countries alternatives that will enable them to turn away from the production of narcotics towards other areas of activity, in holding out alternative sources of income, as it were, which is important to the European Union in turn and can also perhaps give us some help in the fight against drug abuse.
I too can only deplore the fact that we are having to tackle this work within such tight time limits. I do realize, however, that the need to adapt the generalized scheme of tariff preferences to the results of the Uruguay Round has been somewhat instrumental in putting us under this pressure, for here too we have observed a certain time lag.
In one area, however, I must ask that we reexamine this business very carefully, and that is the area highlighted by Mrs Fraga Estévez. It is not, of course, the only area in which there is an abuse to condemn, but I certainly believe that we are called upon to control and combat this abuse rather than to reduce the options for developing countries and to make deep cuts in a fairly significant component of the overall project just because we fear that abuses are taking place there. And the scale of the problem described here will surely have to be verified, because if it is true, this would indeed be a quite alarming development.
On the other hand, we must surely also call on the Council to proceed with the utmost caution in these particular areas, for the Council itself actually supported this proposal in the form in which it was presented to us and in which it was acknowledged and approved by the Committee on Development and Cooperation. However, in this overall context we must also consider - and I would also ask the Committee on Fisheries to take this into account - that we cannot keep on demanding that the developing countries take every opportunity to stand on their own feet and then turn round and prevent them from taking opportunities which do present themselves, as in the case of these quantities. I wonder whether it would really be such a huge encroachment on the European market to set these preferences at 20 000 tonnes. That does seem to me to merit some examination. My request, however, is that we approve this report, so that the scheme of preferences can finally be implemented in its entirety in this agricultural domain too.
Mr President, in principle, this generalized scheme of tariff preferences is an important political measure for the promotion of development in certain countries, especially the least developed countries. We are dealing with it because the WTO agreement now has to be incorporated into the rules governing agricultural produce. It would also make good sense to use this system to eliminate child labour, to reduce environmental destruction and to ban inhumane or ecocidal forms of production, like the flower trade as it is practised in Colombia.
From an institutional point of view, what we are now doing has no greater value, metaphorically speaking, than a bluebottle stopping off on a dung heap. What I mean is that we did not have any text at all to discuss in the Committee on Development Cooperation. We as a Parliament are expected to discuss around midnight, without a quorum present, a matter in which this institution has no say. Mr Pinheiro, we should be better employed discussing other, more pleasant subjects over a glass of vinho verde than engaging in this present discussion, in which we as a Parliament are actually superfluous, however important the topic may be. I wonder why we are discussing such an important subject at all. It is the second most important subject next to the aid that countries can be given by means of development policies, but it has been made to appear totally insignificant. For that reason, I can only agree with what Mr Fassa said. A text that we did not see in committee, a text the substance of which we were unable to work on properly, a text which, in institutional terms, is an affront from the Commission and the Council because it was simply not presented to us - no Parliament can possibly approve such a text! That is the position we shall take as a group!
Ladies and gentlemen, this proposal which takes into account, as has already been said, the outcome of the Uruguay Round, extends to the farming sector the principles applied in the industrial GSP set up on 1 January 1995. In order not to prolong unduly the existence of an instrument which is characterised by outdated mechanisms, the Commission is recommending that the revised farming system come into effect on 1 July.
From this point of view, I should emphasise and give thanks for the European Parliament's understanding as to the timetable requirements and again thank it for having agreed to deal with this issue by an emergency procedure, despite the pressures which such procedure imposes on those committees concerned.
As far as the financial impact is concerned, the proposal is based on the principle of overall demand neutrality expressed in the losses of customs revenue over the previous system. Like the industrial system, the farming system proposed using mechanisms which modulate preferential law in accordance with the sensitivity of products and a graduation of countries for the sectors in which they have objectively reached a level of sufficient development, in order to export in normal trading conditions.
On the other hand, we plan for a very significative extension of the list of products covered - thereby responding to the request made by some developing countries. Therefore, we are offsetting the preferential impact in favour of the countries most in need. As far as South Africa is concerned, the proposed system gets rid of all exceptions which this country was entitled to for certain products. In addition, with a concern to maintain Community support to efforts to fight the drugs trade undertaken by Andean and Central American countries, the proposed system extends special preferences and gives them a certain uniformity. In this way the regime covering central African countries is extended to all products granted to the Andean countries for duty exemption.
On the other hand, the system includes the same social and environmental clauses as the industrial chapter, clauses which must be applied as of 1998 and, in favour of which, the European Parliament gave a favourable opinion a long time ago. In this way the policies of social and environmental progress will be fostered through an additional preferential margin wherever they are effectively carried out by developing countries.
Moreover, and also in response to the European Parliament's concerns, the system includes - as in the industrial sector - provisions which make it possible to withdraw - fully or partially - preference for beneficiary countries resorting to unacceptable practices (such as slavery, in particular in the form of forced labour or the export of products manufactured in prisons), or countries breaking the projected administrative co-operation rules vis-à-vis product origin, or failing to carry out necessary customs controls in respect of the export or transit of drugs or obstructing the aims of international conventions concerning the preservation and management of fish and other marine stocks.
Mr President, I paid very close attention to what Mrs Fraga Estévez said. I must say that her accusations are so serious that I promise to transmit them, word for word, if possible, to the relevant Commission departments, so that we can try and prevent the type of fraud referred to from occurring again in the future.
The debate is closed.
The vote will be taken tomorrow at 11.30 a.m.
(The sitting was closed at 10.50 p.m.)